UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 10/31 Date of reporting period: 01/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Institutional S&P 500 Stock Index Fund Dreyfus Opportunistic Fixed Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund January 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 99.8% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - .2% Ally Auto Receivables Trust, Ser. 2015-2, Cl. A4 1.84 6/15/20 1,000,000 1,004,548 Fifth Third Auto Trust, Ser. 2014-3, Cl. A4 1.47 5/17/21 800,000 800,647 Ford Credit Auto Lease Trust, Ser. 2015-A, Cl. A4 1.31 8/15/18 1,000,000 1,000,264 Ford Credit Auto Owner Trust, Ser. 2016-B, Cl. A3 1.33 10/15/20 1,000,000 995,687 Volkswagen Auto Lease Trust, Ser. 2015-A, Cl. A4 1.42 7/22/19 1,000,000 998,084 World Omni Auto Receivables Trust, Ser. 2013-B, Cl. A3 0.83 8/15/18 48,646 48,638 Asset-Backed Ctfs./Credit Cards - .3% Capital One Multi-Asset Execution Trust, Ser. 2015-A1, Cl. A 1.39 1/15/21 2,000,000 2,001,122 Chase Issuance Trust, Ser. 2014-A7, Cl. A7 1.38 11/15/19 1,300,000 1,300,995 Chase Issuance Trust, Ser. 2015-A5, Cl. A5 1.36 4/15/20 408,000 407,943 Chase Issuance Trust, Ser. 2016-A2, Cl. A 1.37 6/15/21 1,000,000 992,263 Citibank Credit Card Issuance Trust, Ser. 2004-A8, Cl. A8 1.73 4/9/20 500,000 502,160 Citibank Credit Card Issuance Trust, Ser. 2014-A5, Cl. A5 2.68 6/7/23 1,000,000 1,019,714 Commercial Mortgage Pass-Through Ctfs. - 1.1% Citigroup Commercial Mortgage Trust, Ser. 2014-GC19, Cl. A2 2.79 3/10/47 1,250,000 1,272,197 Citigroup Commercial Mortgage Trust, Ser. 2014-GC23, Cl. A4 3.62 7/10/47 1,000,000 1,040,978 Citigroup Commercial Mortgage Trust, Ser. 2015-CG33, Cl. AAB 3.52 9/10/58 700,000 728,654 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. B 5.16 10/10/46 750,000 a 832,406 Commercial Mortgage Trust, Ser. 2014-CR16, Cl. A4 4.05 4/10/47 1,200,000 1,281,738 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. A4 3.18 2/10/48 2,025,000 2,047,421 Commercial Mortgage Trust, Ser. 2016-CR28, Cl. A4 3.76 2/10/49 1,035,000 1,078,027 GS Mortgage Securities Trust, Ser. 2014-GC18, Cl. A3 3.80 1/10/47 500,000 525,444 GS Mortgage Securities Trust, Ser. 2015-GC28, Cl. AAB 3.21 2/10/48 750,000 754,355 J.P. Morgan Chase Commercial Mortgage Securities Corp., Ser. 2012-LC9, Cl. A5 2.84 12/15/47 1,000,000 1,009,398 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. - 1.1% (continued) JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C15, Cl. A5 4.13 11/15/45 500,000 538,287 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C24, Cl. A5 3.64 11/15/47 1,725,000 1,790,892 JPMBB Commercial Mortgage Securities Trust, Ser. 2015-C33, Cl. A4 3.77 12/15/48 2,000,000 2,084,846 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C10, Cl. A1 1.39 7/15/46 5,762 5,760 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. A4 3.13 12/15/48 1,000,000 1,022,107 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C20, Cl. A4 3.25 2/15/48 1,175,000 1,186,522 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2015-C21, Cl. ASB 3.15 3/15/48 1,000,000 1,028,468 Morgan Stanley Capital I Trust, Ser. 2012-C4, Cl. AS 3.77 3/15/45 720,000 753,918 SG Commercial Mortgage Securities Trust, Ser. 2016-C5, Cl. A4 3.06 10/10/48 2,000,000 1,954,409 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 492,944 514,812 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C3, Cl. A4 3.09 8/10/49 500,000 512,837 UBS-Barclays Commercial Mortgage Trust, Ser. 2012-C4, Cl. A5 2.85 12/10/45 500,000 504,932 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C6, Cl. A4 3.24 4/10/46 1,412,000 1,448,950 WF-RBS Commercial Mortgage Trust, Ser. 2012-C7, Cl. A1 2.30 6/15/45 650,044 655,721 WF-RBS Commercial Mortgage Trust, Ser. 2013-C14, Cl. ASB 2.98 6/15/46 1,500,000 1,534,693 WF-RBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. A2 3.04 5/15/47 1,000,000 1,024,379 Consumer Discretionary - 2.8% 21st Century Fox America, Gtd. Debs. 8.25 8/10/18 150,000 164,058 21st Century Fox America, Gtd. Debs. 7.75 12/1/45 100,000 137,307 21st Century Fox America, Gtd. Notes 3.70 10/15/25 500,000 506,488 21st Century Fox America, Gtd. Notes 6.20 12/15/34 250,000 293,603 21st Century Fox America, Gtd. Notes 6.65 11/15/37 360,000 448,937 21st Century Fox America, Gtd. Notes 4.75 9/15/44 500,000 501,296 21st Century Fox America, Gtd. Notes, Ser. WI 3.70 9/15/24 750,000 759,898 Alibaba Group Holding, Gtd. Notes 3.13 11/28/21 290,000 291,837 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) Alibaba Group Holding, Gtd. Notes 3.60 11/28/24 750,000 746,914 Amazon.com, Sr. Unscd. Notes 2.60 12/5/19 1,000,000 1,020,135 Autonation, Gtd. Notes 6.75 4/15/18 300,000 316,309 AutoZone, Sr. Unscd. Notes 3.13 4/21/26 500,000 478,216 Bed Bath & Beyond, Sr. Unscd. Notes 3.75 8/1/24 1,000,000 b 986,150 BorgWarner, Sr. Unscd. Notes 3.38 3/15/25 1,000,000 992,175 California Institute of Technology, Unscd. Bonds 4.32 8/1/45 110,000 115,927 Carnival, Gtd. Notes 3.95 10/15/20 300,000 316,720 CBS, Gtd. Debs. 7.88 7/30/30 300,000 404,290 CBS, Gtd. Notes 5.50 5/15/33 250,000 265,319 CBS, Gtd. Notes 4.90 8/15/44 240,000 244,123 Charter Communications Operating, Sr. Scd. Notes 4.91 7/23/25 910,000 955,781 Charter Communications Operating, Sr. Scd. Notes 6.48 10/23/45 500,000 570,373 Colgate-Palmolive, Sr. Unscd. Notes 2.45 11/15/21 1,000,000 1,010,331 Comcast, Gtd. Bonds 4.75 3/1/44 500,000 531,638 Comcast, Gtd. Notes 5.70 7/1/19 500,000 545,701 Comcast, Gtd. Notes 2.85 1/15/23 300,000 298,295 Comcast, Gtd. Notes 2.75 3/1/23 100,000 98,718 Comcast, Gtd. Notes 3.38 8/15/25 730,000 728,992 Comcast, Gtd. Notes 4.25 1/15/33 500,000 510,298 Comcast, Gtd. Notes 4.40 8/15/35 340,000 352,275 Comcast, Gtd. Notes 6.45 3/15/37 650,000 826,684 Comcast, Gtd. Notes 4.60 8/15/45 410,000 419,741 Comcast Cable Communications, Gtd. Notes 9.46 11/15/22 304,000 409,616 Costco Wholesale, Sr. Unscd. Notes 2.25 2/15/22 500,000 496,636 CVS Health, Sr. Unscd. Bonds 2.25 8/12/19 1,000,000 1,005,746 CVS Health, Sr. Unscd. Notes 2.80 7/20/20 680,000 689,522 CVS Health, Sr. Unscd. Notes 2.88 6/1/26 750,000 712,389 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) CVS Health, Sr. Unscd. Notes 5.13 7/20/45 480,000 528,456 Delphi Automotive, Gtd. Notes 4.25 1/15/26 750,000 773,864 Discovery Communications, Gtd. Notes 6.35 6/1/40 700,000 751,271 Dollar General, Sr. Unscd. Notes 1.88 4/15/18 500,000 500,872 Duke University, Unscd. Bonds 3.30 10/1/46 750,000 673,993 Ford Motor, Sr. Unscd. Notes 4.75 1/15/43 500,000 469,436 Ford Motor, Sr. Unscd. Notes 5.29 12/8/46 160,000 159,708 General Motors, Sr. Unscd. Notes 6.60 4/1/36 345,000 398,998 General Motors, Sr. Unscd. Notes 5.20 4/1/45 340,000 333,635 Grupo Televisa, Sr. Unscd. Notes 5.00 5/13/45 750,000 644,680 Hasbro, Sr. Unscd. Notes 3.15 5/15/21 750,000 760,782 Home Depot, Sr. Unscd. Notes 2.00 4/1/21 720,000 715,884 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 1,150,000 1,435,508 Home Depot, Sr. Unscd. Notes 5.40 9/15/40 437,000 520,523 Home Depot, Sr. Unscd. Notes 4.88 2/15/44 500,000 559,558 Home Depot, Sr. Unscd. Notes 3.50 9/15/56 120,000 103,987 Interpublic Group, Sr. Unscd. Notes 4.20 4/15/24 500,000 514,416 Kohl's, Sr. Unscd. Notes 4.75 12/15/23 500,000 509,748 Kroger, Sr. Unscd. Notes 3.30 1/15/21 300,000 307,816 Lowe's Cos., Sr. Unscd. Notes 3.88 9/15/23 500,000 532,362 Lowe's Cos., Sr. Unscd. Notes 3.13 9/15/24 1,500,000 1,506,712 Lowe's Cos., Sr. Unscd. Notes 4.38 9/15/45 500,000 518,723 Macy's Retail Holdings, Gtd. Debs. 6.90 4/1/29 1,000,000 1,090,028 Marriott International, Sr. Unscd. Notes 3.13 10/15/21 1,000,000 1,014,963 Massachusetts Institute of Technology, Unscd. Notes 5.60 11/15/40 190,000 230,429 Mattel, Sr. Unscd. Notes 2.35 5/6/19 500,000 502,234 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 1,050,000 1,092,079 McDonald's, Sr. Unscd. Notes 2.75 12/9/20 585,000 593,552 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) McDonald's, Sr. Unscd. Notes 4.70 12/9/35 485,000 507,900 McDonald's, Sr. Unscd. Notes 4.88 12/9/45 465,000 496,009 NBCUniversal Media, Gtd. Notes 5.15 4/30/20 1,500,000 1,642,060 Newell Brands, Sr. Unscd. Notes 2.60 3/29/19 500,000 506,454 Newell Brands, Sr. Unscd. Notes 3.15 4/1/21 500,000 508,007 Newell Brands, Sr. Unscd. Notes 5.50 4/1/46 500,000 566,526 NIKE, Sr. Unscd. Notes 2.25 5/1/23 300,000 293,139 NIKE, Sr. Unscd. Notes 3.63 5/1/43 300,000 282,410 Nordstrom, Sr. Unscd. Bonds 4.75 5/1/20 500,000 532,839 Omnicom Group, Gtd. Notes 3.63 5/1/22 500,000 515,309 Philip Morris International, Sr. Unscd. Notes 2.50 8/22/22 1,100,000 1,082,165 President & Fellows of Harvard College, Unscd. Bonds 3.15 7/15/46 250,000 225,329 Procter & Gamble, Sr. Unscd. Notes 5.55 3/5/37 29,000 37,807 QVC, Sr. Scd. Notes 5.45 8/15/34 500,000 457,927 Rice University, Unscd. Bonds 3.57 5/15/45 250,000 240,469 Signet UK Finance, Gtd. Bonds 4.70 6/15/24 500,000 b 484,079 Stanley Black & Decker, Gtd. Notes 3.40 12/1/21 400,000 414,576 Staples, Sr. Unscd. Notes 4.38 1/12/23 250,000 b 256,410 Starbucks, Sr. Unscd. Notes 4.30 6/15/45 500,000 525,668 Target, Sr. Unscd. Notes 2.30 6/26/19 500,000 507,575 Target, Sr. Unscd. Notes 2.50 4/15/26 750,000 706,945 Thomson Reuters, Gtd. Notes 6.50 7/15/18 400,000 426,863 Thomson Reuters, Sr. Unscd. Notes 3.95 9/30/21 300,000 311,556 Tiffany & Co., Sr. Unscd. Notes 4.90 10/1/44 400,000 371,586 Time Warner, Gtd. Notes 4.75 3/29/21 1,500,000 1,606,923 Time Warner, Gtd. Notes 7.63 4/15/31 1,100,000 1,490,529 Time Warner Cable, Gtd. Debs. 6.55 5/1/37 350,000 401,666 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 495,000 607,809 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Discretionary - 2.8% (continued) Time Warner Cable, Gtd. Debs. 4.50 9/15/42 500,000 450,860 Time Warner Cable, Gtd. Notes 8.25 4/1/19 1,000,000 1,120,878 Time Warner Cos., Gtd. Debs. 6.95 1/15/28 325,000 402,801 Under Armour, Sr. Unscd. Notes 3.25 6/15/26 180,000 b 166,409 University of Southern California, Sr. Unscd. Notes 5.25 2/15/41 40,000 46,002 Viacom, Sr. Unscd. Notes 2.75 12/15/19 655,000 656,989 Viacom, Sr. Unscd. Notes 6.88 4/30/36 235,000 251,029 Viacom, Sr. Unscd. Notes 4.38 3/15/43 750,000 616,619 Walgreens Boots Alliance, Gtd. Notes 3.30 11/18/21 400,000 408,644 Walgreens Boots Alliance, Gtd. Notes 4.50 11/18/34 400,000 402,893 Walgreens Boots Alliance, Sr. Unscd. Notes 3.45 6/1/26 400,000 390,719 Wal-Mart Stores, Sr. Unscd. Notes 3.63 7/8/20 1,600,000 1,691,214 Wal-Mart Stores, Sr. Unscd. Notes 5.25 9/1/35 600,000 706,746 Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 635,000 847,834 Wal-Mart Stores, Sr. Unscd. Notes 4.30 4/22/44 1,000,000 1,034,381 Walt Disney, Sr. Unscd. Notes 2.30 2/12/21 500,000 503,249 Walt Disney, Sr. Unscd. Notes 3.75 6/1/21 500,000 531,579 Walt Disney, Sr. Unscd. Notes 3.00 2/13/26 500,000 496,048 Walt Disney, Sr. Unscd. Notes, Ser. B 7.00 3/1/32 150,000 203,517 WPP Finance 2010, Gtd. Notes 3.75 9/19/24 750,000 756,088 Wyndham Worldwide, Sr. Unscd. Notes 2.50 3/1/18 500,000 503,175 Wyndham Worldwide, Sr. Unscd. Notes 3.90 3/1/23 500,000 507,214 Xerox, Sr. Unscd. Notes 3.80 5/15/24 500,000 b 487,030 Yale University, Sr. Unscd. Notes 2.09 4/15/19 300,000 303,674 Consumer Staples - 1.2% Altria Group, Gtd. Notes 2.85 8/9/22 500,000 499,808 Altria Group, Gtd. Notes 4.00 1/31/24 230,000 241,466 Altria Group, Gtd. Notes 4.25 8/9/42 1,000,000 970,248 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.2% (continued) Anheuser-Busch InBev Finance, Gtd. Notes 1.90 2/1/19 390,000 390,815 Anheuser-Busch InBev Finance, Gtd. Notes 2.65 2/1/21 1,799,063 1,811,306 Anheuser-Busch InBev Finance, Gtd. Notes 2.63 1/17/23 500,000 491,062 Anheuser-Busch InBev Finance, Gtd. Notes 3.70 2/1/24 1,000,000 1,030,790 Anheuser-Busch InBev Finance, Gtd. Notes 3.65 2/1/26 1,365,000 1,376,526 Anheuser-Busch InBev Finance, Gtd. Notes 4.70 2/1/36 1,090,000 1,156,378 Anheuser-Busch InBev Finance, Gtd. Notes 4.00 1/17/43 700,000 664,764 Anheuser-Busch InBev Finance, Gtd. Notes 4.90 2/1/46 1,315,000 1,413,646 Anheuser-Busch InBev Worldwide, Gtd. Notes 5.38 1/15/20 1,000,000 1,091,126 Archer-Daniels-Midland, Sr. Unscd. Notes 5.45 3/15/18 92,000 96,125 Campbell Soup, Sr. Unscd. Notes 3.30 3/19/25 750,000 753,642 Clorox, Sr. Unscd. Notes 3.80 11/15/21 200,000 211,357 Coca-Cola, Sr. Unscd. Notes 3.30 9/1/21 1,500,000 1,566,889 Coca-Cola Femsa, Gtd. Bonds 2.38 11/26/18 400,000 403,235 Conagra Brands, Sr. Unscd. Notes 3.20 1/25/23 165,000 165,366 Conagra Brands, Sr. Unscd. Notes 7.00 10/1/28 350,000 429,524 Diageo Investment, Gtd. Notes 4.25 5/11/42 500,000 504,748 Dr. Pepper Snapple Group, Gtd. Notes 6.82 5/1/18 94,000 100,071 JM Smucker, Gtd. Notes 1.75 3/15/18 400,000 400,802 JM Smucker, Gtd. Notes 2.50 3/15/20 500,000 504,373 Kellogg, Sr. Unscd. Notes 4.15 11/15/19 400,000 422,477 Kellogg, Sr. Unscd. Notes 2.65 12/1/23 600,000 588,220 Kimberly-Clark, Sr. Unscd. Notes 3.70 6/1/43 500,000 476,515 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 390,000 394,754 Kraft Heinz Foods, Gtd. Notes 3.50 6/6/22 490,000 500,011 Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 360,000 364,370 Kraft Heinz Foods, Gtd. Notes 7.25 3/15/32 525,000 a 641,993 Kraft Heinz Foods, Gtd. Notes 5.20 7/15/45 270,000 284,700 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples - 1.2% (continued) Kraft Heinz Foods, Gtd. Notes 4.38 6/1/46 860,000 807,338 Kroger, Gtd. Notes 7.50 4/1/31 800,000 1,076,808 Molson Coors Brewing, Gtd. Notes 2.10 7/15/21 500,000 488,142 Molson Coors Brewing, Gtd. Notes 4.20 7/15/46 500,000 463,521 PepsiCo, Sr. Unscd. Notes 2.15 10/14/20 810,000 813,632 PepsiCo, Sr. Unscd. Notes 3.50 7/17/25 500,000 516,955 PepsiCo, Sr. Unscd. Notes 4.88 11/1/40 500,000 562,657 PepsiCo, Sr. Unscd. Notes 4.45 4/14/46 210,000 224,330 PepsiCo, Sr. Unscd. Notes 3.45 10/6/46 500,000 452,993 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 760,000 798,870 Philip Morris International, Sr. Unscd. Notes 4.50 3/20/42 650,000 655,793 Procter & Gamble, Sr. Unscd. Notes 2.30 2/6/22 500,000 502,707 Reynolds American, Gtd. Notes 2.30 6/12/18 510,000 513,238 Reynolds American, Gtd. Notes 5.70 8/15/35 240,000 275,405 Reynolds American, Gtd. Notes 5.85 8/15/45 510,000 594,797 Sysco, Gtd. Notes 5.38 9/21/35 350,000 391,212 Tyson Foods, Gtd. Bonds 5.15 8/15/44 500,000 526,846 Energy - 2.7% Anadarko Petroleum, Sr. Unscd. Notes 3.45 7/15/24 1,000,000 b 987,562 Anadarko Petroleum, Sr. Unscd. Notes 6.45 9/15/36 150,000 181,185 Anadarko Petroleum, Sr. Unscd. Notes 6.60 3/15/46 500,000 628,998 Apache, Sr. Unscd. Notes 6.00 1/15/37 380,000 442,191 Apache, Sr. Unscd. Notes 4.75 4/15/43 650,000 670,872 Baker Hughes, Sr. Unscd. Notes, Ser. WI 3.20 8/15/21 382,000 392,048 BP Capital Markets, Gtd. Notes 3.25 5/6/22 1,200,000 1,226,628 BP Capital Markets, Gtd. Notes 2.50 11/6/22 1,800,000 1,761,129 Buckeye Partners, Sr. Unscd. Notes 2.65 11/15/18 250,000 251,886 Canadian Natural Resources, Sr. Unscd. Notes 3.90 2/1/25 500,000 504,170 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.7% (continued) Canadian Natural Resources, Sr. Unscd. Notes 6.25 3/15/38 430,000 501,015 Chevron, Sr. Unscd. Notes 1.72 6/24/18 1,000,000 1,003,356 Chevron, Sr. Unscd. Notes 1.79 11/16/18 675,000 677,956 Chevron, Sr. Unscd. Notes 2.42 11/17/20 640,000 647,116 Chevron, Sr. Unscd. Notes 2.10 5/16/21 370,000 366,604 Chevron, Sr. Unscd. Notes 3.19 6/24/23 400,000 409,718 Chevron, Sr. Unscd. Notes 3.33 11/17/25 165,000 b 167,322 Chevron, Sr. Unscd. Notes 2.95 5/16/26 295,000 289,324 CNOOC Finance 2013, Gtd. Notes 3.00 5/9/23 500,000 485,373 Columbia Pipeline Group, Gtd. Notes 3.30 6/1/20 1,000,000 1,019,963 ConocoPhillips, Gtd. Notes 2.20 5/15/20 1,000,000 b 994,036 ConocoPhillips, Gtd. Notes 2.40 12/15/22 500,000 486,729 ConocoPhillips, Gtd. Notes 4.95 3/15/26 500,000 550,001 ConocoPhillips, Gtd. Notes 6.50 2/1/39 500,000 631,780 ConocoPhillips, Gtd. Notes 5.95 3/15/46 500,000 615,435 ConocoPhillips Holding, Sr. Unscd. Notes 6.95 4/15/29 125,000 159,314 Devon Energy, Sr. Unscd. Notes 5.85 12/15/25 71,000 81,596 Devon Energy, Sr. Unscd. Notes 5.60 7/15/41 650,000 688,589 Enable Midstream Partners, Sr. Unscd. Notes 5.25 5/15/44 500,000 a 455,216 Enbridge Energy Partners, Sr. Unscd. Notes 5.88 10/15/25 500,000 b 557,948 Enbridge Energy Partners, Sr. Unscd. Notes 5.50 9/15/40 370,000 367,707 Energy Transfer Partners, Sr. Unscd. Notes 3.60 2/1/23 1,000,000 1,003,235 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 500,000 524,082 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 500,000 477,556 EnLink Midstream Partners, Sr. Unscd. Notes 4.85 7/15/26 350,000 360,668 Enterprise Products Operating, Gtd. Notes 3.35 3/15/23 600,000 610,090 Enterprise Products Operating, Gtd. Notes 3.70 2/15/26 200,000 201,258 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 750,000 722,274 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.7% (continued) Enterprise Products Operating, Gtd. Notes 4.90 5/15/46 500,000 513,916 EOG Resources, Sr. Unscd. Notes 3.90 4/1/35 750,000 726,505 Exxon Mobil, Sr. Unscd. Notes 1.44 3/1/18 500,000 500,891 Exxon Mobil, Sr. Unscd. Notes 1.71 3/1/19 565,000 566,390 Exxon Mobil, Sr. Unscd. Notes 2.22 3/1/21 500,000 501,099 Exxon Mobil, Sr. Unscd. Notes 4.11 3/1/46 500,000 511,936 Halliburton, Sr. Unscd. Bonds 6.15 9/15/19 700,000 770,986 Halliburton, Sr. Unscd. Bonds 3.80 11/15/25 415,000 422,842 Halliburton, Sr. Unscd. Bonds 4.85 11/15/35 390,000 418,960 Halliburton, Sr. Unscd. Bonds 5.00 11/15/45 475,000 510,612 Hess, Sr. Unscd. Bonds 5.60 2/15/41 500,000 517,184 Hess, Sr. Unscd. Notes 4.30 4/1/27 500,000 500,903 HollyFrontier, Sr. Unscd. Bonds 5.88 4/1/26 480,000 500,048 Kerr-McGee, Gtd. Notes 6.95 7/1/24 600,000 719,798 Kinder Morgan, Gtd. Notes 5.30 12/1/34 1,000,000 1,028,553 Kinder Morgan Energy Partners, Gtd. Notes 4.15 3/1/22 1,000,000 1,036,058 Kinder Morgan Energy Partners, Gtd. Notes 3.50 9/1/23 500,000 499,684 Kinder Morgan Energy Partners, Gtd. Notes 7.40 3/15/31 350,000 422,560 Kinder Morgan Energy Partners, Gtd. Notes 5.00 3/1/43 300,000 294,228 Marathon Oil, Sr. Unscd. Notes 5.90 3/15/18 500,000 520,745 Marathon Oil, Sr. Unscd. Notes 6.60 10/1/37 550,000 623,677 Marathon Petroleum, Sr. Unscd. Notes 4.75 9/15/44 500,000 449,744 Nexen Energy, Gtd. Notes 5.88 3/10/35 125,000 141,024 Noble Energy, Sr. Unscd. Notes 4.15 12/15/21 539,000 566,191 Noble Energy, Sr. Unscd. Notes 3.90 11/15/24 1,000,000 1,015,848 Occidental Petroleum, Sr. Unscd. Bonds 3.00 2/15/27 300,000 289,663 Occidental Petroleum, Sr. Unscd. Notes 4.10 2/15/47 310,000 301,216 Occidental Petroleum, Sr. Unscd. Notes, Ser. 1 4.10 2/1/21 1,700,000 1,804,633 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.7% (continued) ONEOK Partners, Gtd. Notes 5.00 9/15/23 500,000 544,129 ONEOK Partners, Gtd. Notes 6.85 10/15/37 60,000 71,443 Phillips 66, Gtd. Notes 4.88 11/15/44 202,000 213,445 Pioneer Natural Resources, Sr. Unscd. Notes 3.95 7/15/22 1,000,000 1,039,326 Plains All American Pipeline, Sr. Unscd. Notes 3.85 10/15/23 750,000 756,496 Plains All American Pipeline, Sr. Unscd. Notes 4.90 2/15/45 500,000 468,411 Regency Energy Partners, Gtd. Notes 4.50 11/1/23 750,000 778,425 Sabine Pass Liquefaction, Sr. Scd. Notes 5.88 6/30/26 600,000 c 669,000 Sabine Pass Liquefaction, Sr. Unscd. Notes 5.88 4/15/23 820,000 a 893,800 Sabine Pass Liquefaction, Sr. Unscd. Notes 5.00 3/15/27 600,000 c 630,750 Shell International Finance, Gtd. Notes 4.30 9/22/19 1,600,000 1,698,806 Shell International Finance, Gtd. Notes 1.88 5/10/21 485,000 475,546 Shell International Finance, Gtd. Notes 3.25 5/11/25 560,000 558,574 Shell International Finance, Gtd. Notes 2.88 5/10/26 185,000 177,739 Shell International Finance, Gtd. Notes 4.13 5/11/35 260,000 263,939 Shell International Finance, Gtd. Notes 6.38 12/15/38 500,000 644,661 Shell International Finance, Gtd. Notes 4.38 5/11/45 620,000 631,940 Shell International Finance, Gtd. Notes 4.00 5/10/46 255,000 245,774 Shell International Finance, Gtd. Notes 3.75 9/12/46 500,000 463,046 Spectra Energy Capital, Gtd. Notes 8.00 10/1/19 225,000 254,941 Spectra Energy Partners, Sr. Unscd. Notes 5.95 9/25/43 400,000 457,468 Statoil, Gtd. Notes 5.25 4/15/19 1,600,000 1,716,238 Statoil, Gtd. Notes 2.65 1/15/24 1,000,000 983,366 Statoil, Gtd. Notes 6.80 1/15/28 350,000 450,049 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 950,000 1,220,868 Sunoco Logistics Partners Operations, Gtd. Notes 3.45 1/15/23 200,000 198,774 Sunoco Logistics Partners Operations, Gtd. Notes 4.95 1/15/43 200,000 189,730 Tennessee Gas Pipeline, Gtd. Debs. 7.00 10/15/28 390,000 464,286 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Energy - 2.7% (continued) Tennessee Gas Pipeline, Gtd. Debs. 7.63 4/1/37 70,000 85,092 Total Capital, Gtd. Notes 2.13 8/10/18 750,000 757,004 Total Capital, Gtd. Notes 4.45 6/24/20 900,000 970,000 Total Capital International, Gtd. Notes 2.75 6/19/21 500,000 506,825 Total Capital International, Gtd. Notes 3.75 4/10/24 340,000 355,751 TransCanada Pipelines, Sr. Unscd. Notes 3.75 10/16/23 500,000 520,424 TransCanada Pipelines, Sr. Unscd. Notes 6.20 10/15/37 75,000 94,914 TransCanada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 660,000 948,777 Valero Energy, Gtd. Notes 7.50 4/15/32 170,000 216,401 Valero Energy, Sr. Unscd. Notes 6.63 6/15/37 615,000 729,697 Williams Partners, Sr. Unscd. Notes 4.13 11/15/20 1,000,000 1,046,218 Williams Partners, Sr. Unscd. Notes 4.00 9/15/25 100,000 100,812 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 800,000 907,188 XTO Energy, Gtd. Notes 6.75 8/1/37 625,000 852,395 Financials - 8.0% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 80,827 82,841 AerCap Ireland Capital, Gtd. Notes 3.95 2/1/22 500,000 510,360 AerCap Ireland Capital, Gtd. Notes 3.50 5/26/22 500,000 500,685 Affiliated Managers Group, Sr. Unscd. Notes 3.50 8/1/25 500,000 479,356 Aflac, Sr. Unscd. Notes 3.63 6/15/23 600,000 622,459 Air Lease, Sr. Unscd. Notes 3.38 1/15/19 350,000 b 357,415 Air Lease, Sr. Unscd. Notes 3.75 2/1/22 100,000 102,744 Allstate, Sub. Debs. 5.75 8/15/53 300,000 a 316,688 American Express, Sr. Unscd. Notes 1.55 5/22/18 1,000,000 997,896 American Express, Sub. Notes 3.63 12/5/24 500,000 505,912 American Express Credit, Sr. Unscd. Notes 2.25 8/15/19 750,000 755,417 American Honda Finance, Sr. Unscd. Bonds 2.15 3/13/20 750,000 750,158 American International Group, Sr. Unscd. Notes 2.30 7/16/19 1,000,000 1,006,992 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) American International Group, Sr. Unscd. Notes 4.88 6/1/22 900,000 982,270 American International Group, Sr. Unscd. Notes 3.90 4/1/26 750,000 757,558 American International Group, Sr. Unscd. Notes 3.88 1/15/35 1,000,000 930,421 Aon, Gtd. Notes 4.60 6/14/44 500,000 496,492 Australia & New Zealand Banking Group, Sr. Unscd. Bonds 1.60 7/15/19 1,000,000 988,151 Australia & New Zealand Banking Group, Sr. Unscd. Notes 2.30 6/1/21 350,000 345,315 AXA, Sub. Bonds 8.60 12/15/30 165,000 228,938 Bank of America, Sr. Unscd. Bonds 2.63 4/19/21 1,110,000 1,102,602 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 965,000 1,009,092 Bank of America, Sr. Unscd. Notes 1.95 5/12/18 1,000,000 1,002,298 Bank of America, Sr. Unscd. Notes 1.75 6/5/18 500,000 500,378 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 800,000 878,894 Bank of America, Sr. Unscd. Notes 2.15 11/9/20 500,000 491,599 Bank of America, Sr. Unscd. Notes 2.50 10/21/22 500,000 483,742 Bank of America, Sr. Unscd. Notes 3.30 1/11/23 1,000,000 1,002,562 Bank of America, Sr. Unscd. Notes 4.13 1/22/24 1,000,000 1,038,363 Bank of America, Sr. Unscd. Notes 3.50 4/19/26 1,030,000 1,014,312 Bank of America, Sr. Unscd. Notes 3.25 10/21/27 500,000 471,510 Bank of America, Sr. Unscd. Notes 3.82 1/20/28 310,000 a 308,368 Bank of America, Sr. Unscd. Notes 5.00 1/21/44 500,000 544,490 Bank of America, Sr. Unscd. Notes 4.44 1/20/48 250,000 a 250,068 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 400,000 403,868 Bank of America, Sub. Notes 4.20 8/26/24 800,000 813,949 Bank of America, Sub. Notes 4.75 4/21/45 500,000 500,982 Bank of America, Sub. Notes, Ser. L 3.95 4/21/25 900,000 894,391 Bank of Montreal, Sr. Unscd. Notes 1.80 7/31/18 500,000 500,745 Bank of Nova Scotia, Sr. Unscd. Notes 2.80 7/21/21 1,000,000 1,010,294 Bank of Nova Scotia, Sub. Notes 4.50 12/16/25 1,000,000 1,035,622 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Barclays, Sr. Unscd. Notes 3.20 8/10/21 500,000 497,582 Barclays, Sr. Unscd. Notes 3.65 3/16/25 750,000 724,906 Barclays, Sr. Unscd. Notes 4.38 1/12/26 200,000 201,296 Barclays, Sr. Unscd. Notes 4.34 1/10/28 200,000 199,579 Barclays Bank, Sub. Notes 5.14 10/14/20 1,000,000 1,063,879 BB&T, Sr. Unscd. Notes 2.45 1/15/20 1,000,000 1,009,388 Bear Stearns, Sr. Unscd. Notes 7.25 2/1/18 1,770,000 1,865,745 Berkshire Hathaway, Sr. Unscd. Notes 2.10 8/14/19 500,000 504,996 Berkshire Hathaway, Sr. Unscd. Notes 2.20 3/15/21 600,000 600,253 Berkshire Hathaway, Sr. Unscd. Notes 2.75 3/15/23 500,000 499,801 Berkshire Hathaway, Sr. Unscd. Notes 3.13 3/15/26 500,000 496,313 Berkshire Hathaway Finance, Gtd. Notes 5.75 1/15/40 675,000 835,024 BlackRock, Sr. Unscd. Notes 3.50 3/18/24 500,000 516,349 BlackRock, Sr. Unscd. Notes, Ser. 2 5.00 12/10/19 500,000 542,454 BNP Paribas, Gtd. Notes 5.00 1/15/21 1,400,000 1,526,197 BPCE, Gtd. Notes 2.50 7/15/19 1,000,000 1,006,370 BPCE, Gtd. Notes 4.00 4/15/24 200,000 207,744 Capital One Financial, Sr. Unscd. Notes 2.45 4/24/19 1,000,000 1,008,414 Capital One Financial, Sr. Unscd. Notes 4.75 7/15/21 730,000 789,121 Capital One Financial, Sub. Notes 3.75 7/28/26 750,000 726,159 Chubb, Sr. Unscd. Notes 6.00 5/11/37 540,000 679,411 Chubb INA Holdings, Gtd. Notes 3.35 5/15/24 250,000 254,300 Citigroup, Sr. Unscd. Notes 2.15 7/30/18 940,000 943,413 Citigroup, Sr. Unscd. Notes 2.40 2/18/20 1,250,000 1,250,631 Citigroup, Sr. Unscd. Notes 2.65 10/26/20 1,750,000 1,754,601 Citigroup, Sr. Unscd. Notes 2.90 12/8/21 500,000 498,861 Citigroup, Sr. Unscd. Notes 3.75 6/16/24 1,000,000 1,018,270 Citigroup, Sr. Unscd. Notes 4.60 3/9/26 500,000 513,985 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Citigroup, Sr. Unscd. Notes 3.20 10/21/26 1,000,000 949,838 Citigroup, Sr. Unscd. Notes 3.89 1/10/28 340,000 a 340,312 Citigroup, Sr. Unscd. Notes 6.63 1/15/28 100,000 119,421 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 350,000 362,467 Citigroup, Sub. Notes 4.05 7/30/22 1,750,000 1,822,656 Citigroup, Sub. Notes 5.50 9/13/25 500,000 546,272 Citigroup, Sub. Notes 4.13 7/25/28 500,000 491,328 Citizens Bank, Sr. Unscd. Notes 2.45 12/4/19 1,000,000 1,005,780 CME Group, Sr. Unscd. Notes 3.00 3/15/25 500,000 498,546 Comerica, Sub. Notes 3.80 7/22/26 500,000 494,245 Commonwealth Bank of Australia, Sr. Unscd. Notes 2.50 9/20/18 650,000 657,588 Cooperatieve Rabobank, Gtd. Notes 2.50 1/19/21 1,500,000 1,499,266 Cooperatieve Rabobank, Gtd. Notes 3.95 11/9/22 1,000,000 1,024,346 Cooperatieve Rabobank, Gtd. Notes 5.25 5/24/41 500,000 583,962 Credit Suisse, Sr. Unscd. Notes 4.38 8/5/20 1,000,000 1,057,449 Credit Suisse, Sr. Unscd. Notes 3.63 9/9/24 500,000 502,705 Credit Suisse, Sub. Notes 6.00 2/15/18 1,000,000 1,040,183 Credit Suisse Group Funding, Gtd. Notes 3.13 12/10/20 500,000 500,421 Credit Suisse Group Funding, Gtd. Notes 3.75 3/26/25 1,000,000 974,584 Credit Suisse Group Funding, Gtd. Notes 4.88 5/15/45 280,000 283,634 Deutsche Bank London, Sr. Unscd. Notes 2.50 2/13/19 1,000,000 999,660 Discover Bank, Sr. Unscd. Bonds 2.00 2/21/18 500,000 500,410 Discover Bank, Sr. Unscd. Notes 4.25 3/13/26 800,000 816,543 Discover Bank, Sr. Unscd. Notes 3.45 7/27/26 500,000 481,903 Fidelity National Information Services, Gtd. Notes 2.00 4/15/18 500,000 501,075 Fidelity National Information Services, Sr. Unscd. Notes 3.63 10/15/20 450,000 465,850 Fidelity National Information Services, Sr. Unscd. Notes 5.00 10/15/25 350,000 381,098 Fifth Third Bancorp, Sr. Unscd. Notes 3.50 3/15/22 1,000,000 1,027,438 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) First American Financial, Sr. Unscd. Notes 4.60 11/15/24 500,000 499,983 First Republic Bank, Sr. Unscd. Bonds 2.38 6/17/19 500,000 499,619 First Tennessee Bank, Sr. Unscd. Notes 2.95 12/1/19 500,000 502,731 Fiserv, Gtd. Notes 4.63 10/1/20 400,000 428,642 Ford Motor Credit, Sr. Unscd. Notes 2.24 6/15/18 1,070,000 1,074,044 Ford Motor Credit, Sr. Unscd. Notes 8.13 1/15/20 971,000 1,118,981 Ford Motor Credit, Sr. Unscd. Notes 3.20 1/15/21 750,000 754,525 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 500,000 505,513 Ford Motor Credit, Sr. Unscd. Notes 4.38 8/6/23 1,250,000 1,297,155 GE Capital International Funding, Gtd. Notes 2.34 11/15/20 1,000,000 1,003,342 GE Capital International Funding, Gtd. Notes 4.42 11/15/35 2,250,000 2,364,739 General Electric Capital, Gtd. Bonds 2.20 1/9/20 500,000 504,960 General Electric Capital, Gtd. Notes 5.63 5/1/18 1,335,000 1,403,182 General Electric Capital, Gtd. Notes 4.65 10/17/21 1,400,000 1,540,031 General Electric Capital, Gtd. Notes 3.10 1/9/23 1,000,000 1,024,676 General Motors Financial, Gtd. Notes 2.40 4/10/18 910,000 913,729 General Motors Financial, Gtd. Notes 2.35 10/4/19 1,000,000 991,564 General Motors Financial, Gtd. Notes 3.20 7/13/20 500,000 504,456 General Motors Financial, Gtd. Notes 4.38 9/25/21 850,000 886,843 General Motors Financial, Gtd. Notes 4.30 7/13/25 500,000 499,087 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 680,000 713,727 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,000,000 1,007,018 Goldman Sachs Group, Sr. Unscd. Notes 5.38 3/15/20 1,000,000 1,084,210 Goldman Sachs Group, Sr. Unscd. Notes 2.60 4/23/20 500,000 502,574 Goldman Sachs Group, Sr. Unscd. Notes 2.75 9/15/20 500,000 503,242 Goldman Sachs Group, Sr. Unscd. Notes 2.35 11/15/21 500,000 486,632 Goldman Sachs Group, Sr. Unscd. Notes 3.63 1/22/23 1,000,000 1,021,369 Goldman Sachs Group, Sr. Unscd. Notes 3.75 5/22/25 1,000,000 1,005,914 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 500,000 488,039 Goldman Sachs Group, Sr. Unscd. Notes 3.85 1/26/27 230,000 230,152 Goldman Sachs Group, Sr. Unscd. Notes 6.13 2/15/33 475,000 572,662 Goldman Sachs Group, Sr. Unscd. Notes 6.25 2/1/41 1,000,000 1,251,074 Goldman Sachs Group, Sub. Notes 4.25 10/21/25 130,000 131,867 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 1,500,000 1,854,645 HSBC Holdings, Sr. Unscd. Notes 3.40 3/8/21 600,000 611,659 HSBC Holdings, Sr. Unscd. Notes 5.10 4/5/21 1,500,000 1,624,965 HSBC Holdings, Sr. Unscd. Notes 4.30 3/8/26 600,000 619,256 HSBC Holdings, Sr. Unscd. Notes 3.90 5/25/26 295,000 295,236 HSBC Holdings, Sub. Notes 4.25 3/14/24 500,000 506,151 HSBC Holdings, Sub. Notes 6.50 5/2/36 1,350,000 1,647,144 HSBC Holdings, Sub. Notes 6.50 9/15/37 555,000 681,567 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.91 11/13/20 750,000 752,083 Industrial & Commercial Bank of China, Sr. Unscd. Notes 2.45 10/20/21 500,000 489,383 Intercontinental Exchange, Gtd. Notes 4.00 10/15/23 350,000 370,161 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 400,000 420,749 Invesco Finance, Gtd. Notes 4.00 1/30/24 250,000 261,417 Jefferies Group, Sr. Unscd. Debs. 6.45 6/8/27 35,000 38,791 Jefferies Group, Sr. Unscd. Notes 5.13 1/20/23 500,000 526,867 John Deere Capital, Sr. Unscd. Notes 1.25 10/9/19 500,000 492,429 John Deere Capital, Sr. Unscd. Notes 3.15 10/15/21 1,900,000 1,959,004 John Deere Capital, Sr. Unscd. Notes 2.80 3/6/23 500,000 502,881 JPMorgan Chase & Co., Sr. Unscd. Bonds 2.97 1/15/23 1,000,000 994,075 JPMorgan Chase & Co., Sr. Unscd. Notes 1.85 3/22/19 1,000,000 998,552 JPMorgan Chase & Co., Sr. Unscd. Notes 6.30 4/23/19 1,500,000 1,637,466 JPMorgan Chase & Co., Sr. Unscd. Notes 4.25 10/15/20 500,000 530,634 JPMorgan Chase & Co., Sr. Unscd. Notes 2.40 6/7/21 1,240,000 b 1,226,725 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) JPMorgan Chase & Co., Sr. Unscd. Notes 3.20 1/25/23 1,000,000 1,009,250 JPMorgan Chase & Co., Sr. Unscd. Notes 3.13 1/23/25 1,500,000 1,470,217 JPMorgan Chase & Co., Sr. Unscd. Notes 3.90 7/15/25 750,000 770,995 JPMorgan Chase & Co., Sr. Unscd. Notes 3.30 4/1/26 1,000,000 978,994 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 650,000 837,540 JPMorgan Chase & Co., Sub. Notes 3.88 9/10/24 1,000,000 1,009,971 JPMorgan Chase & Co., Sub. Notes 4.13 12/15/26 500,000 506,986 JPMorgan Chase & Co., Sub. Notes 4.95 6/1/45 750,000 789,175 JPMorgan Chase Bank, Sr. Unscd. Bonds 1.65 9/23/19 500,000 496,180 KeyBank, Sr. Unscd. Notes 3.30 6/1/25 400,000 397,436 KeyBank, Sub. Notes 6.95 2/1/28 100,000 122,562 Lazard Group, Sr. Unscd. Notes 4.25 11/14/20 250,000 262,734 Legg Mason, Sr. Unscd. Notes 5.63 1/15/44 200,000 201,100 Lincoln National, Sr. Unscd. Notes 3.63 12/12/26 500,000 495,785 Lincoln National, Sr. Unscd. Notes 6.15 4/7/36 39,000 45,837 Lloyds Banking Group, Sub. Notes 4.65 3/24/26 750,000 757,099 Llyods Banking Group, Sub. Notes 4.58 12/10/25 820,000 825,182 Loews, Sr. Unscd. Notes 2.63 5/15/23 250,000 245,054 Manufacturers & Traders Trust Co., Sr. Unscd. Notes 2.10 2/6/20 500,000 500,065 Marsh & McLennan Cos., Sr. Unscd. Notes 2.35 3/6/20 500,000 500,928 Marsh & McLennan Cos., Sr. Unscd. Notes 5.88 8/1/33 275,000 326,267 Mastercard, Sr. Unscd. Notes 2.00 4/1/19 500,000 504,000 Merrill Lynch & Co., Sr. Unscd. Notes 6.88 11/15/18 150,000 162,648 MetLife, Sr. Unscd. Notes 3.60 4/10/24 250,000 256,746 MetLife, Sr. Unscd. Notes 6.38 6/15/34 700,000 881,786 MetLife, Sr. Unscd. Notes 4.05 3/1/45 750,000 717,372 Mitsubishi UFJ Financial Group, Sr. Unscd. Bonds 2.19 9/13/21 500,000 486,733 Mizuho Financial Group, Sr. Unscd. Bonds 2.27 9/13/21 500,000 486,743 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Mizuho Financial Group, Sr. Unscd. Bonds 2.84 9/13/26 500,000 469,964 Morgan Stanley, Sr. Unscd. Bonds 3.88 1/27/26 1,000,000 1,008,047 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 1,200,000 1,266,156 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 1,000,000 1,004,513 Morgan Stanley, Sr. Unscd. Notes 7.30 5/13/19 1,300,000 1,444,724 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 1,000,000 1,086,443 Morgan Stanley, Sr. Unscd. Notes 3.75 2/25/23 500,000 513,737 Morgan Stanley, Sr. Unscd. Notes 4.00 7/23/25 500,000 511,214 Morgan Stanley, Sr. Unscd. Notes 3.63 1/20/27 380,000 374,730 Morgan Stanley, Sr. Unscd. Notes 7.25 4/1/32 300,000 407,079 Morgan Stanley, Sr. Unscd. Notes 6.38 7/24/42 700,000 883,219 Morgan Stanley, Sr. Unscd. Notes 4.38 1/22/47 500,000 497,062 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,000,000 1,028,631 Morgan Stanley, Sub. Notes 3.95 4/23/27 1,000,000 979,347 MUFG Americas Holdings Corp., Sr. Unscd. Notes 1.63 2/9/18 500,000 499,681 MUFG Union Bank, Sr. Unscd. Notes 2.63 9/26/18 500,000 504,985 Nasdaq, Sr. Unscd. Notes 4.25 6/1/24 500,000 514,638 National Australia Bank, Sr. Unscd. Bonds 2.50 7/12/26 500,000 462,813 National Australia Bank, Sr. Unscd. Notes 2.63 7/23/20 260,000 262,147 National Australia Bank, Sr. Unscd. Notes 2.63 1/14/21 500,000 500,826 National City, Sub. Notes 6.88 5/15/19 600,000 663,094 National Rural Utilities Cooperative Finance, Coll. Trust Bonds 5.45 2/1/18 1,100,000 1,142,281 Nomura Holdings, Sr. Unscd. Notes 6.70 3/4/20 700,000 782,823 Northern Trust, Sub. Notes 3.95 10/30/25 846,000 884,888 PartnerRe Finance, Gtd. Notes 5.50 6/1/20 159,000 175,136 PNC Bank, Sr. Unscd. Notes 2.60 7/21/20 1,000,000 1,010,929 PNC Bank, Sub. Notes 3.80 7/25/23 1,000,000 1,042,940 ProAssurance, Sr. Unscd. Notes 5.30 11/15/23 350,000 382,830 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Progressive, Sr. Unscd. Notes 6.63 3/1/29 100,000 127,876 Progressive, Sr. Unscd. Notes 4.35 4/25/44 500,000 519,876 Prudential Financial, Jr. Sub. Notes 5.20 3/15/44 550,000 a 555,500 Prudential Financial, Sr. Unscd. Notes 4.60 5/15/44 2,000,000 2,088,338 Reinsurance Group of America, Sr. Unscd. Notes 4.70 9/15/23 350,000 374,240 Royal Bank of Canada, Sr. Unscd. Bonds 2.15 3/6/20 750,000 748,610 Royal Bank of Canada, Sr. Unscd. Notes 1.80 7/30/18 250,000 250,591 Royal Bank of Canada, Sr. Unscd. Notes 2.00 12/10/18 500,000 502,307 Santander UK, Sr. Unscd. Notes 3.05 8/23/18 800,000 814,153 Santander UK, Sr. Unscd. Notes 2.38 3/16/20 750,000 747,429 Santander UK Group Holdings, Sr. Unscd. Notes 2.88 10/16/20 1,000,000 1,000,895 Skandinaviska Enskilda, Sr. Unscd. Bonds 1.50 9/13/19 500,000 491,588 Skandinaviska Enskilda, Sr. Unscd. Notes 1.88 9/13/21 500,000 483,296 State Street, Sr. Unscd. Notes 2.55 8/18/20 310,000 313,804 State Street, Sr. Unscd. Notes 3.70 11/20/23 250,000 262,284 State Street, Sr. Unscd. Notes 3.55 8/18/25 290,000 296,512 State Street Bank & Trust, Sub. Notes 5.25 10/15/18 200,000 211,417 Sumitomo Mitsui Banking, Gtd. Bonds 3.00 1/18/23 290,000 289,418 Sumitomo Mitsui Banking, Gtd. Notes 1.76 10/19/18 500,000 498,477 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 3.78 3/9/26 1,000,000 1,012,972 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 2.63 7/14/26 500,000 462,075 Sumitomo Mitsui Financial Group, Sr. Unscd. Notes 3.45 1/11/27 160,000 157,469 SunTrust Bank, Sr. Unscd. Notes 2.75 5/1/23 500,000 490,650 SunTrust Banks, Sr. Unscd. Notes 2.35 11/1/18 500,000 504,634 Svenska Handelsbanken, Gtd. Notes 2.25 6/17/19 1,000,000 1,004,153 Synchrony Financial, Sr. Unscd. Notes 4.25 8/15/24 1,000,000 1,023,578 TD Ameritrade Holding, Sr. Unscd. Notes 2.95 4/1/22 500,000 506,064 Toronto-Dominion Bank, Sr. Unscd. Bonds 2.63 9/10/18 750,000 760,666 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Toronto-Dominion Bank, Sr. Unscd. Notes 1.63 3/13/18 1,000,000 1,002,217 Toronto-Dominion Bank, Sr. Unscd. Notes 2.50 12/14/20 500,000 502,181 Toyota Motor Credit, Sr. Unscd. Bonds 1.70 2/19/19 500,000 499,932 Toyota Motor Credit, Sr. Unscd. Notes 2.15 3/12/20 500,000 501,323 Toyota Motor Credit, Sr. Unscd. Notes 2.63 1/10/23 1,000,000 992,399 Travelers Cos., Sr. Unscd. Notes 5.90 6/2/19 500,000 547,467 Travelers Cos., Sr. Unscd. Notes 3.90 11/1/20 1,000,000 1,061,519 Trinity Acquisition, Gtd. Notes 3.50 9/15/21 500,000 506,535 U.S. Bancorp, Sr. Unscd. Notes 3.00 3/15/22 1,400,000 1,425,894 UBS AG Stamford, Sr. Unscd. Notes 1.80 3/26/18 1,000,000 1,001,447 Unilever Capital, Gtd. Notes 2.20 3/6/19 500,000 505,328 Unilever Capital, Gtd. Notes 5.90 11/15/32 250,000 324,817 Visa, Sr. Unscd. Notes 2.20 12/14/20 740,000 742,627 Visa, Sr. Unscd. Notes 3.15 12/14/25 710,000 709,062 Visa, Sr. Unscd. Notes 4.15 12/14/35 270,000 279,852 Visa, Sr. Unscd. Notes 4.30 12/14/45 475,000 492,819 Wachovia, Sr. Unscd. Notes 5.75 2/1/18 750,000 779,829 Wells Fargo & Co., Sr. Unscd. Notes 2.15 1/15/19 1,250,000 1,257,527 Wells Fargo & Co., Sr. Unscd. Notes 2.10 7/26/21 1,620,000 1,577,260 Wells Fargo & Co., Sr. Unscd. Notes 3.07 1/24/23 470,000 469,711 Wells Fargo & Co., Sr. Unscd. Notes 3.00 2/19/25 980,000 944,105 Wells Fargo & Co., Sr. Unscd. Notes 3.55 9/29/25 500,000 499,894 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 1,000,000 953,505 Wells Fargo & Co., Sr. Unscd. Notes 3.00 10/23/26 500,000 475,013 Wells Fargo & Co., Sub. Notes 4.10 6/3/26 500,000 506,623 Wells Fargo & Co., Sub. Notes 5.38 11/2/43 500,000 555,121 Wells Fargo & Co., Sub. Notes 4.65 11/4/44 1,000,000 1,004,070 Wells Fargo & Co., Sub. Notes, Ser. M 3.45 2/13/23 500,000 505,795 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Financials - 8.0% (continued) Wells Fargo Bank, Sr. Unscd. Notes 2.15 12/6/19 1,000,000 999,720 Westpac Banking, Sr. Unscd. Notes 4.88 11/19/19 700,000 751,955 Westpac Banking, Sr. Unscd. Notes 2.60 11/23/20 1,500,000 1,505,725 Westpac Banking, Sr. Unscd. Notes 2.85 5/13/26 200,000 191,119 Westpac Banking, Sr. Unscd. Notes 2.70 8/19/26 500,000 471,368 Westpac Banking, Sub. Bonds 4.63 6/1/18 500,000 517,123 XLIT, Gtd. Notes 6.38 11/15/24 700,000 819,043 Foreign/Governmental - 4.3% African Development Bank, Sr. Unscd. Notes 1.38 2/12/20 500,000 494,680 African Development Bank, Sr. Unscd. Notes 2.38 9/23/21 1,000,000 1,008,805 AID-Israel, Gtd. Bonds 5.50 9/18/23 450,000 533,857 Asian Development Bank, Sr. Unscd. Bonds 2.13 3/19/25 500,000 482,235 Asian Development Bank, Sr. Unscd. Notes 1.88 10/23/18 1,750,000 1,765,228 Asian Development Bank, Sr. Unscd. Notes 1.88 4/12/19 1,000,000 1,008,403 Asian Development Bank, Sr. Unscd. Notes 2.00 1/22/25 1,000,000 957,252 Canadian Government, Sr. Unscd. Bonds 1.63 2/27/19 1,000,000 1,005,283 Chilean Government, Sr. Unscd. Notes 3.13 3/27/25 1,000,000 b 998,750 Colombian Government, Sr. Unscd. Bonds 8.13 5/21/24 500,000 631,875 Colombian Government, Sr. Unscd. Bonds 6.13 1/18/41 500,000 560,000 Colombian Government, Sr. Unscd. Bonds 5.00 6/15/45 500,000 491,250 Colombian Government, Sr. Unscd. Notes 7.38 3/18/19 1,000,000 1,110,500 Colombian Government, Sr. Unscd. Notes 3.88 4/25/27 500,000 490,625 Corporacion Andina de Fomento, Sr. Unscd. Notes 8.13 6/4/19 1,000,000 1,129,750 Council Of Europe Development Bank, Sr. Unscd. Notes 1.75 11/14/19 500,000 500,511 Development Bank of Japan, Sr. Unscd. Notes 2.00 10/19/21 500,000 484,602 Ecopetrol, Sr. Unscd. Notes 7.38 9/18/43 1,000,000 1,028,700 European Bank for Reconstruction and Development, Sr. Unscd. Bonds 1.75 11/26/19 1,000,000 1,002,221 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) European Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 6/14/19 500,000 501,325 European Investment Bank, Sr. Unscd. Bonds 2.88 9/15/20 2,000,000 2,063,606 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/18 750,000 749,710 European Investment Bank, Sr. Unscd. Notes 1.88 3/15/19 1,000,000 1,006,602 European Investment Bank, Sr. Unscd. Notes 1.25 5/15/19 2,560,000 2,540,004 European Investment Bank, Sr. Unscd. Notes 1.75 6/17/19 1,500,000 1,505,022 European Investment Bank, Sr. Unscd. Notes 2.00 3/15/21 1,500,000 1,493,449 European Investment Bank, Sr. Unscd. Notes 2.25 3/15/22 500,000 499,047 European Investment Bank, Sr. Unscd. Notes 1.88 2/10/25 1,000,000 945,517 Export Development Canada, Sr. Unscd. Bonds 1.75 8/19/19 400,000 401,694 Export-Import Bank of Korea, Sr. Unscd. Bonds 2.88 9/17/18 1,000,000 b 1,018,843 Export-Import Bank of Korea, Sr. Unscd. Notes 1.88 10/21/21 500,000 482,427 Export-Import Bank of Korea, Sr. Unscd. Notes 4.00 1/14/24 1,500,000 1,577,601 Finnish Government, Sr. Unscd. Bonds 6.95 2/15/26 25,000 32,220 FMS Wertmanagement, Gov't Gtd. Notes 1.75 3/17/20 750,000 749,441 Hungarian Government, Sr. Unscd. Notes 6.38 3/29/21 500,000 560,665 Hungarian Government, Sr. Unscd. Notes 5.38 2/21/23 500,000 546,290 Hungarian Government, Sr. Unscd. Notes 7.63 3/29/41 500,000 699,027 Inter-American Development Bank, Sr. Unscd. Notes 0.88 3/15/18 500,000 498,020 Inter-American Development Bank, Sr. Unscd. Notes 3.88 9/17/19 2,000,000 2,113,926 Inter-American Development Bank, Sr. Unscd. Notes 1.75 10/15/19 1,000,000 1,003,108 Inter-American Development Bank, Sr. Unscd. Notes 2.13 1/18/22 370,000 369,274 Inter-American Development Bank, Sr. Unscd. Notes 2.13 1/15/25 1,000,000 968,379 Inter-American Development Bank, Unscd. Notes 4.25 9/10/18 540,000 565,360 International Bank for Reconstruction and Development, Sr. Unscd. Bonds 7.63 1/19/23 700,000 b 906,694 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 4/10/18 500,000 501,056 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) International Bank for Reconstruction and Development, Sr. Unscd. Notes 0.88 7/19/18 1,325,000 1,318,631 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.00 10/5/18 730,000 727,503 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 3/15/19 500,000 504,785 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 10/7/19 2,000,000 2,014,044 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 5/24/21 665,000 b 648,131 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.38 9/20/21 430,000 417,149 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.88 10/7/22 350,000 343,161 International Bank for Reconstruction and Development, Sr. Unscd. Notes 1.75 4/19/23 2,000,000 1,932,466 International Bank for Reconstruction and Development, Sr. Unscd. Notes 2.50 7/29/25 1,000,000 990,115 International Bank for Reconstruction and Development, Unscd. Notes 2.00 1/26/22 620,000 616,258 International Finance, Sr. Unscd. Bonds 1.63 7/16/20 200,000 198,976 International Finance, Sr. Unscd. Notes 1.75 9/4/18 2,000,000 2,013,048 Italian Government, Sr. Unscd. Notes 6.88 9/27/23 750,000 882,802 Japan Bank for International Cooperation, Gtd. Bonds 1.88 7/21/26 500,000 458,787 Japan Bank for International Cooperation, Gtd. Notes 1.88 4/20/21 490,000 480,170 Japan Bank for International Cooperation, Gtd. Notes 2.75 1/21/26 1,500,000 1,483,893 KFW, Gov't Gtd. Bonds 4.50 7/16/18 1,100,000 1,150,208 KFW, Gov't Gtd. Bonds 4.00 1/27/20 2,500,000 2,662,100 KFW, Gov't Gtd. Bonds 2.50 11/20/24 500,000 498,945 KFW, Gov't Gtd. Bonds 0.00 6/29/37 250,000 d 129,446 KFW, Gov't Gtd. Notes 1.13 11/16/18 1,000,000 995,174 KFW, Gov't Gtd. Notes 1.50 2/6/19 1,000,000 1,000,207 KFW, Gov't Gtd. Notes 4.88 6/17/19 1,000,000 1,075,363 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) KFW, Gov't Gtd. Notes 1.00 7/15/19 500,000 492,680 KFW, Gov't Gtd. Notes 1.25 9/30/19 650,000 643,038 KFW, Gov't Gtd. Notes 1.75 10/15/19 1,000,000 1,002,699 KFW, Gov't Gtd. Notes 1.63 3/15/21 1,900,000 1,869,340 KFW, Gov't Gtd. Notes 1.50 6/15/21 765,000 746,366 KFW, Gov't Gtd. Notes 2.13 3/7/22 620,000 616,214 KFW, Gov't Gtd. Notes 2.00 5/2/25 1,100,000 1,052,348 Korea Development Bank, Sr. Unscd. Notes 2.88 8/22/18 500,000 509,446 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 1.88 9/17/18 1,000,000 1,007,631 Landwirtschaftliche Rentenbank, Gov't Gtd. Notes 2.38 6/10/25 500,000 b 492,484 Mexican Government, Sr. Unscd. Notes 5.95 3/19/19 950,000 1,029,562 Mexican Government, Sr. Unscd. Notes 3.63 3/15/22 500,000 506,250 Mexican Government, Sr. Unscd. Notes 3.60 1/30/25 250,000 243,500 Mexican Government, Sr. Unscd. Notes 6.75 9/27/34 1,340,000 1,613,588 Mexican Government, Sr. Unscd. Notes 5.55 1/21/45 850,000 874,862 Mexican Government, Sr. Unscd. Notes 4.60 1/23/46 1,000,000 911,250 Nordic Investment Bank, Sr. Unscd. Notes 1.13 3/19/18 750,000 749,098 OeKB, Gov't Gtd. Notes 1.63 3/12/19 500,000 500,142 OeKB, Gov't Gtd. Notes 1.50 10/21/20 1,280,000 1,257,636 Panamanian Government, Sr. Unscd. Bonds 5.20 1/30/20 200,000 216,500 Panamanian Government, Sr. Unscd. Bonds 3.75 3/16/25 500,000 506,250 Panamanian Government, Sr. Unscd. Bonds 6.70 1/26/36 700,000 869,750 Peruvian Government, Sr. Unscd. Bonds 7.35 7/21/25 1,000,000 b 1,296,000 Peruvian Government, Sr. Unscd. Bonds 6.55 3/14/37 370,000 473,045 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 1,000,000 977,880 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 1,000,000 823,750 Petroleos Mexicanos, Gtd. Notes 6.00 3/5/20 500,000 531,250 Petroleos Mexicanos, Gtd. Notes 4.88 1/18/24 1,000,000 967,500 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental - 4.3% (continued) Petroleos Mexicanos, Gtd. Notes 6.50 3/13/27 380,000 c 391,628 Petroleos Mexicanos, Gtd. Notes 5.63 1/23/46 750,000 627,262 Petroleos Mexicanos, Gtd. Notes 6.75 9/21/47 500,000 473,100 Philippine Government, Sr. Unscd. Bonds 6.50 1/20/20 400,000 454,519 Philippine Government, Sr. Unscd. Bonds 10.63 3/16/25 800,000 1,223,614 Philippine Government, Sr. Unscd. Bonds 9.50 2/2/30 800,000 1,264,593 Philippine Government, Sr. Unscd. Bonds 5.00 1/13/37 500,000 576,885 Philippine Government, Sr. Unscd. Bonds 3.70 2/2/42 750,000 727,240 Polish Government, Sr. Unscd. Notes 6.38 7/15/19 950,000 1,052,143 Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,400,000 1,528,940 Province of Alberta Canada, Sr. Unscd. Notes 1.90 12/6/19 1,000,000 1,001,713 Province of British Columbia Canada, Sr. Unscd. Bonds, Ser. USD2 6.50 1/15/26 925,000 1,170,234 Province of Manitoba Canada, Unscd. Debs. 8.88 9/15/21 450,000 563,249 Province of Manitoba Canada, Unscd. Debs., Ser. CB 8.80 1/15/20 10,000 11,756 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 2,300,000 2,428,216 Province of Quebec Canada, Bonds, Ser. NJ 7.50 7/15/23 200,000 251,661 Province of Quebec Canada, Sr. Unscd. Debs., Ser. PD 7.50 9/15/29 550,000 771,401 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,000,000 1,117,800 South African Government, Sr. Unscd. Notes 4.67 1/17/24 1,000,000 1,013,343 South African Government, Sr. Unscd. Notes 4.88 4/14/26 500,000 504,133 Swedish Export Credit, Sr. Unscd. Notes 1.88 6/17/19 400,000 401,453 Uruguayan Government, Sr. Unscd. Bonds 7.63 3/21/36 300,000 382,560 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 750,000 b 795,000 Health Care - 2.9% Abbott Laboratories, Sr. Unscd. Notes 4.13 5/27/20 500,000 524,682 Abbott Laboratories, Sr. Unscd. Notes 2.90 11/30/21 600,000 599,323 Abbott Laboratories, Sr. Unscd. Notes 2.55 3/15/22 500,000 487,778 Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 540,000 533,885 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 600,000 606,932 AbbVie, Sr. Unscd. Notes 1.80 5/14/18 1,140,000 1,141,951 AbbVie, Sr. Unscd. Notes 2.90 11/6/22 1,500,000 1,484,137 AbbVie, Sr. Unscd. Notes 3.60 5/14/25 170,000 168,024 AbbVie, Sr. Unscd. Notes 3.20 5/14/26 450,000 427,539 AbbVie, Sr. Unscd. Notes 4.30 5/14/36 235,000 225,198 AbbVie, Sr. Unscd. Notes 4.40 11/6/42 1,000,000 943,178 AbbVie, Sr. Unscd. Notes 4.45 5/14/46 160,000 149,876 Actavis Funding, Gtd. Notes 3.00 3/12/20 795,000 807,890 Actavis Funding, Gtd. Notes 3.45 3/15/22 750,000 761,243 Actavis Funding, Gtd. Notes 4.75 3/15/45 750,000 742,511 Actavis Funding, Sr. Unscd. Notes 3.80 3/15/25 1,000,000 999,752 Aetna, Sr. Unscd. Notes 3.95 9/1/20 500,000 526,687 Aetna, Sr. Unscd. Notes 2.40 6/15/21 455,000 457,266 Aetna, Sr. Unscd. Notes 3.20 6/15/26 435,000 435,691 Aetna, Sr. Unscd. Notes 6.63 6/15/36 300,000 383,489 Aetna, Sr. Unscd. Notes 4.75 3/15/44 500,000 529,719 Amgen, Sr. Unscd. Notes 4.10 6/15/21 2,000,000 2,123,766 Amgen, Sr. Unscd. Notes 2.60 8/19/26 2,000,000 1,838,470 Amgen, Sr. Unscd. Notes 4.40 5/1/45 410,000 390,999 Amgen, Sr. Unscd. Notes 4.66 6/15/51 671,000 655,017 Anthem, Sr. Unscd. Notes 2.30 7/15/18 750,000 754,544 Anthem, Sr. Unscd. Notes 3.13 5/15/22 1,700,000 1,699,861 Anthem, Sr. Unscd. Notes 3.30 1/15/23 1,000,000 1,001,870 AstraZeneca, Sr. Unscd. Notes 2.38 11/16/20 350,000 351,823 AstraZeneca, Sr. Unscd. Notes 3.38 11/16/25 285,000 283,198 AstraZeneca, Sr. Unscd. Notes 6.45 9/15/37 520,000 674,077 AstraZeneca, Sr. Unscd. Notes 4.38 11/16/45 205,000 206,964 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Baxalta, Gtd. Notes 4.00 6/23/25 400,000 402,070 Baxalta, Gtd. Notes 5.25 6/23/45 350,000 373,172 Baxalta, Sr. Unscd. Notes 2.88 6/23/20 240,000 242,553 Becton Dickinson, Sr. Unscd. Notes 3.13 11/8/21 1,000,000 1,023,101 Becton Dickinson, Sr. Unscd. Notes 3.73 12/15/24 386,000 396,281 Biogen, Sr. Unscd. Notes 4.05 9/15/25 500,000 514,160 Biogen, Sr. Unscd. Notes 5.20 9/15/45 240,000 257,581 Boston Scientific, Sr. Unscd. Notes 6.00 1/15/20 950,000 1,045,216 Bristol-Myers Squibb, Sr. Unscd. Notes 2.00 8/1/22 750,000 b 730,576 Cardinal Health, Sr. Unscd. Notes 1.70 3/15/18 600,000 600,169 Cardinal Health, Sr. Unscd. Notes 3.20 3/15/23 500,000 506,988 Cardinal Health, Sr. Unscd. Notes 4.60 3/15/43 300,000 297,616 Celgene, Sr. Unscd. Notes 2.25 5/15/19 500,000 501,787 Celgene, Sr. Unscd. Notes 4.00 8/15/23 750,000 787,821 Celgene, Sr. Unscd. Notes 3.88 8/15/25 190,000 192,551 Celgene, Sr. Unscd. Notes 5.00 8/15/45 450,000 466,928 Cigna, Sr. Unscd. Notes 4.50 3/15/21 1,150,000 1,226,291 Danaher, Sr. Unscd. Notes 4.38 9/15/45 500,000 525,077 Dignity Health, Scd. Bonds 2.64 11/1/19 1,000,000 1,008,878 Dignity Health, Scd. Bonds 5.27 11/1/64 304,000 299,733 Eli Lilly & Co., Sr. Unscd. Notes 5.55 3/15/37 750,000 892,669 Express Scripts Holdings, Gtd. Notes 3.40 3/1/27 500,000 466,218 Express Scripts Holdings, Gtd. Notes 4.80 7/15/46 500,000 471,666 Gilead Sciences, Sr. Unscd. Notes 1.85 9/4/18 1,000,000 1,004,770 Gilead Sciences, Sr. Unscd. Notes 4.50 4/1/21 1,000,000 1,082,161 Gilead Sciences, Sr. Unscd. Notes 2.95 3/1/27 200,000 190,658 Gilead Sciences, Sr. Unscd. Notes 4.60 9/1/35 190,000 197,414 Gilead Sciences, Sr. Unscd. Notes 4.80 4/1/44 500,000 521,581 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Gilead Sciences, Sr. Unscd. Notes 4.75 3/1/46 500,000 519,635 Gilead Sciences, Sr. Unscd. Notes 4.15 3/1/47 220,000 206,452 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 740,000 779,609 GlaxoSmithKline Capital, Gtd. Notes 2.80 3/18/23 628,000 629,097 GlaxoSmithKline Capital, Gtd. Notes 4.20 3/18/43 500,000 511,499 Humana, Sr. Unscd. Notes 3.85 10/1/24 1,000,000 1,016,165 Johnson & Johnson, Sr. Unscd. Debs. 4.95 5/15/33 170,000 196,387 Johnson & Johnson, Sr. Unscd. Notes 1.65 3/1/21 525,000 517,443 Johnson & Johnson, Sr. Unscd. Notes 2.45 3/1/26 380,000 363,501 Johnson & Johnson, Sr. Unscd. Notes 5.95 8/15/37 470,000 617,068 Johnson & Johnson, Sr. Unscd. Notes 3.70 3/1/46 350,000 341,938 Laboratory Corp of America Holdings, Sr. Unscd. Notes 4.00 11/1/23 750,000 775,429 McKesson, Sr. Unscd. Notes 4.75 3/1/21 500,000 537,280 Medtronic, Gtd. Notes 3.50 3/15/25 1,050,000 1,074,354 Medtronic, Gtd. Notes 4.63 3/15/44 1,000,000 1,068,924 Medtronic, Gtd. Notes 4.63 3/15/45 500,000 533,502 Memorial Sloan-Kettering Cancer Center, Sr. Unscd. Notes 4.13 7/1/52 300,000 290,524 Memorial Sloan-Kettering Cancer Center, Sr. Unscd. Notes 4.20 7/1/55 500,000 494,970 Merck & Co., Gtd. Notes 6.75 12/1/33 680,000 a 883,035 Merck & Co., Sr. Unscd. Notes 1.30 5/18/18 914,000 913,944 Merck & Co., Sr. Unscd. Notes 2.75 2/10/25 500,000 492,431 Merck & Co., Sr. Unscd. Notes 3.70 2/10/45 350,000 332,401 Merck Sharp & Dohme, Gtd. Debs. 6.40 3/1/28 150,000 187,746 Mylan, Gtd. Notes 3.15 6/15/21 430,000 c 424,680 Mylan, Gtd. Notes 3.95 6/15/26 270,000 c 256,053 Mylan, Gtd. Notes 5.40 11/29/43 300,000 288,960 Northwell Healthcare, Scd. Notes 3.98 11/1/46 500,000 461,022 Novartis Capital, Gtd. Notes 4.40 5/6/44 940,000 1,010,512 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Perrigo, Sr. Unscd. Notes 2.30 11/8/18 500,000 501,134 Perrigo Finance Unlimited, Gtd. Notes 4.38 3/15/26 500,000 502,769 Pfizer, Sr. Unscd. Notes 2.10 5/15/19 1,000,000 1,011,426 Pfizer, Sr. Unscd. Notes 1.95 6/3/21 355,000 b 352,734 Pfizer, Sr. Unscd. Notes 2.75 6/3/26 470,000 455,772 Pfizer, Sr. Unscd. Notes 3.00 12/15/26 250,000 245,856 Pfizer, Sr. Unscd. Notes 4.30 6/15/43 500,000 518,067 Pfizer, Sr. Unscd. Notes 4.13 12/15/46 300,000 299,983 Quest Diagnostics, Sr. Unscd. Notes 4.25 4/1/24 300,000 313,901 Quest Diagnostics, Sr. Unscd. Notes 3.50 3/30/25 500,000 497,430 Sanofi, Sr. Unscd. Notes 4.00 3/29/21 900,000 957,226 Shire Acquisitions Investments Ireland, Gtd. Notes 1.90 9/23/19 500,000 494,332 St. Jude Medical, Sr. Unscd. Notes 3.25 4/15/23 500,000 497,192 Stryker, Sr. Unscd. Bonds 4.38 5/15/44 500,000 494,156 Stryker, Sr. Unscd. Notes 3.50 3/15/26 500,000 503,936 Teva Pharmaceutical Finance, Gtd. Notes 6.15 2/1/36 5,000 b 5,520 Teva Pharmaceutical Finance IV, Gtd. Notes 2.25 3/18/20 500,000 495,728 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 2.80 7/21/23 1,000,000 938,074 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 3.15 10/1/26 1,000,000 b 909,421 Thermo Fisher Scientific, Sr. Unscd. Notes 5.30 2/1/44 500,000 562,014 Trinity Health, Scd. Bonds 4.13 12/1/45 1,000,000 969,531 UnitedHealth Group, Sr. Unscd. Notes 2.88 12/15/21 350,000 355,795 UnitedHealth Group, Sr. Unscd. Notes 3.75 7/15/25 330,000 343,130 UnitedHealth Group, Sr. Unscd. Notes 3.45 1/15/27 500,000 507,319 UnitedHealth Group, Sr. Unscd. Notes 6.88 2/15/38 810,000 1,106,974 UnitedHealth Group, Sr. Unscd. Notes 4.75 7/15/45 280,000 307,787 Wyeth, Gtd. Notes 6.50 2/1/34 200,000 259,696 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Health Care - 2.9% (continued) Zimmer Biomet Holdings, Sr. Unscd. Notes 2.00 4/1/18 500,000 501,574 Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 500,000 488,958 Zimmer Biomet Holdings, Sr. Unscd. Notes 4.25 8/15/35 114,000 106,397 Zoetis, Sr. Unscd. Notes 1.88 2/1/18 500,000 500,771 Industrials - 1.4% 3M, Sr. Unscd. Notes 2.25 9/19/26 500,000 469,048 3M, Sr. Unscd. Notes 5.70 3/15/37 750,000 942,175 American Airlines 16-1 AA PTT, Scd. Notes 3.58 7/15/29 531,216 533,208 Boeing, Sr. Unscd. Notes 6.00 3/15/19 1,500,000 1,632,160 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.00 12/15/25 100,000 127,941 Burlington Northern Santa Fe, Sr. Unscd. Debs. 7.95 8/15/30 100,000 141,402 Burlington Northern Santa Fe, Sr. Unscd. Debs. 6.15 5/1/37 650,000 838,700 Burlington Northern Santa Fe, Sr. Unscd. Debs. 4.55 9/1/44 750,000 803,059 Burlington Northern Santa Fe, Sr. Unscd. Notes 3.05 3/15/22 200,000 205,423 Canadian National Railway, Sr. Unscd. Notes 6.71 7/15/36 650,000 877,417 Canadian Pacific Railway, Sr. Unscd. Notes 4.50 1/15/22 1,000,000 1,076,615 Canadian Pacific Railway, Sr. Unscd. Notes 6.13 5/15/45 220,000 260,541 Caterpillar, Sr. Unscd. Bonds 6.05 8/15/36 237,000 296,243 Caterpillar, Sr. Unscd. Notes 2.60 6/26/22 1,550,000 1,544,485 Caterpillar, Sr. Unscd. Notes 4.30 5/15/44 500,000 b 524,800 CSX, Sr. Unscd. Notes 3.70 11/1/23 500,000 519,648 CSX, Sr. Unscd. Notes 4.75 5/30/42 250,000 263,275 CSX, Sr. Unscd. Notes 4.50 8/1/54 500,000 491,352 CSX, Sr. Unscd. Notes 4.25 11/1/66 300,000 268,382 Eaton, Gtd. Notes 4.15 11/2/42 400,000 395,796 Emerson Electric, Sr. Unscd. Notes 2.63 2/15/23 260,000 261,725 FedEx, Gtd. Notes 2.30 2/1/20 500,000 501,052 FedEx, Gtd. Notes 4.00 1/15/24 250,000 262,901 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 1.4% (continued) FedEx, Gtd. Notes 4.75 11/15/45 750,000 776,462 Fortive, Gtd. Notes 2.35 6/15/21 250,000 c 246,694 General Electric, Sr. Unscd. Notes 4.50 3/11/44 1,000,000 1,074,364 Illinois Tool Works, Sr. Unscd. Notes 3.90 9/1/42 500,000 503,302 Ingersoll-Rand Global Holding, Gtd. Notes 2.88 1/15/19 225,000 229,239 Johnson Controls International, Sr. Unscd. Notes 5.13 9/14/45 100,000 108,343 Kansas City Southern, Gtd. Notes 4.95 8/15/45 300,000 303,839 Keysight Technologies, Gtd. Notes 3.30 10/30/19 500,000 508,294 Lockheed Martin, Sr. Unscd. Bonds 3.60 3/1/35 500,000 477,907 Lockheed Martin, Sr. Unscd. Notes 2.50 11/23/20 420,000 423,746 Lockheed Martin, Sr. Unscd. Notes 3.55 1/15/26 235,000 238,541 Lockheed Martin, Sr. Unscd. Notes 4.07 12/15/42 1,000,000 979,715 Lockheed Martin, Sr. Unscd. Notes, Ser. B 6.15 9/1/36 455,000 572,744 Massachusetts Institute of Technology, Unscd. Bonds 3.89 7/1/16 500,000 430,950 Norfolk Southern, Sr. Unscd. Bonds, Ser. WI 4.84 10/1/41 700,000 763,644 Norfolk Southern, Sr. Unscd. Notes 3.85 1/15/24 300,000 313,030 Norfolk Southern, Sr. Unscd. Notes 5.59 5/17/25 2,000 2,287 Northrop Grumman Systems, Gtd. Notes 7.75 2/15/31 500,000 711,461 Novant Health, Unscd. Bonds 4.37 11/1/43 230,000 227,132 Raytheon, Sr. Unscd. Debs. 7.20 8/15/27 150,000 b 200,486 Republic Services, Gtd. Notes 3.80 5/15/18 500,000 513,275 Republic Services, Sr. Unscd. Notes 5.25 11/15/21 500,000 556,611 Rockwell Automation, Sr. Unscd. Notes 2.05 3/1/20 500,000 498,819 Roper Technologies, Sr. Unscd. Notes 3.80 12/15/26 500,000 499,743 Ryder System, Sr. Unscd. Notes 2.35 2/26/19 500,000 503,237 S&P Global, Gtd. Notes 4.40 2/15/26 230,000 241,536 Textron, Sr. Unscd. Notes 4.00 3/15/26 500,000 508,382 Total System Services, Sr. Unscd. Notes 4.80 4/1/26 500,000 536,808 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Industrials - 1.4% (continued) Union Pacific, Sr. Unscd. Notes 2.75 4/15/23 400,000 399,065 Union Pacific, Sr. Unscd. Notes 4.75 12/15/43 140,000 152,398 Union Pacific, Sr. Unscd. Notes 4.82 2/1/44 325,000 359,596 United Airlines 2013-1 PTT, Pass Thru Certs., Ser.A 4.30 2/15/27 902,156 932,604 United Airlines 2014-2 PTT, Pass Thru Certs., Ser.A 3.75 3/3/28 282,697 286,937 United Parcel Service, Sr. Unscd. Notes 3.13 1/15/21 1,600,000 1,654,261 United Parcel Service of America, Sr. Unscd. Debs. 8.38 4/1/30 10,000 a 14,119 United Technologies, Sr. Unscd. Notes 8.75 3/1/21 50,000 62,070 United Technologies, Sr. Unscd. Notes 3.10 6/1/22 1,600,000 1,641,506 United Technologies, Sr. Unscd. Notes 6.70 8/1/28 50,000 64,777 United Technologies, Sr. Unscd. Notes 5.70 4/15/40 650,000 799,098 United Technologies, Sr. Unscd. Notes 4.50 6/1/42 380,000 400,828 Waste Management, Gtd. Notes 3.50 5/15/24 500,000 514,887 Xylem, Sr. Unscd. Notes 4.88 10/1/21 21,000 22,739 Xylem, Sr. Unscd. Notes 4.38 11/1/46 500,000 492,775 Information Technology - 1.8% Alphabet, Sr. Unscd. Notes 3.63 5/19/21 300,000 319,470 Alphabet, Sr. Unscd. Notes 2.00 8/15/26 750,000 687,200 Apple, Sr. Unscd. Notes 1.00 5/3/18 500,000 498,428 Apple, Sr. Unscd. Notes 2.00 5/6/20 510,000 511,332 Apple, Sr. Unscd. Notes 2.25 2/23/21 550,000 550,342 Apple, Sr. Unscd. Notes 2.85 5/6/21 800,000 817,615 Apple, Sr. Unscd. Notes 2.40 5/3/23 500,000 489,462 Apple, Sr. Unscd. Notes 3.45 5/6/24 500,000 515,113 Apple, Sr. Unscd. Notes 3.20 5/13/25 925,000 928,642 Apple, Sr. Unscd. Notes 4.45 5/6/44 500,000 515,619 Apple, Sr. Unscd. Notes 4.38 5/13/45 540,000 552,893 Apple, Sr. Unscd. Notes 4.65 2/23/46 330,000 348,182 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 1.8% (continued) Applied Materials, Sr. Unscd. Notes 3.90 10/1/25 1,000,000 1,051,760 Arrow Electronics, Sr. Unscd. Notes 3.00 3/1/18 500,000 505,146 Arrow Electronics, Sr. Unscd. Notes 4.50 3/1/23 500,000 516,021 Autodesk, Sr. Unscd. Notes 4.38 6/15/25 500,000 514,505 Baidu, Sr. Unscd. Notes 2.75 6/9/19 750,000 762,139 Black Knight InfoServ, Gtd. Notes 5.75 4/15/23 328,000 344,728 Broadcom, Gtd. Notes 3.00 1/15/22 760,000 c 757,449 Broadcom, Gtd. Notes 3.88 1/15/27 690,000 c 687,840 Diamond 1 Finance, Sr. Scd. Notes 3.48 6/1/19 420,000 c 428,716 Diamond 1 Finance, Sr. Scd. Notes 4.42 6/15/21 1,135,000 c 1,185,821 Diamond 1 Finance, Sr. Scd. Notes 6.02 6/15/26 900,000 c 973,366 Diamond 1 Finance, Sr. Scd. Notes 8.35 7/15/46 260,000 c 325,668 eBay, Sr. Unscd. Notes 4.00 7/15/42 700,000 591,493 Fidelity National Information Services, Sr. Unscd. Bonds 3.00 8/15/26 500,000 471,447 Harris, Sr. Unscd. Notes 5.05 4/27/45 700,000 759,370 Hewlett Packard Enterprise, Sr. Unscd. Notes 3.10 10/5/18 650,000 a 658,469 Hewlett Packard Enterprise, Sr. Unscd. Notes 3.85 10/15/20 640,000 a 657,454 Hewlett Packard Enterprise, Sr. Unscd. Notes 5.15 10/15/25 500,000 a 521,536 Hewlett Packard Enterprise, Sr. Unscd. Notes 6.60 10/15/45 210,000 a 222,058 HP, Sr. Unscd. Notes 4.38 9/15/21 500,000 528,185 HP, Sr. Unscd. Notes 6.00 9/15/41 400,000 401,695 Intel, Sr. Unscd. Notes 3.30 10/1/21 2,100,000 2,188,435 Intel, Sr. Unscd. Notes 3.10 7/29/22 300,000 307,997 Intel, Sr. Unscd. Notes 4.10 5/19/46 500,000 496,617 International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 425,000 543,447 International Business Machines, Sr. Unscd. Notes 8.38 11/1/19 300,000 353,495 International Business Machines, Sr. Unscd. Notes 2.25 2/19/21 785,000 784,759 International Business Machines, Sr. Unscd. Notes 3.45 2/19/26 230,000 232,915 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Information Technology - 1.8% (continued) International Business Machines, Sr. Unscd. Notes 5.60 11/30/39 605,000 747,285 Microsoft, Sr. Unscd. Bonds 2.40 8/8/26 1,265,000 1,179,563 Microsoft, Sr. Unscd. Notes 4.20 6/1/19 1,000,000 1,061,910 Microsoft, Sr. Unscd. Notes 2.00 11/3/20 1,050,000 1,049,209 Microsoft, Sr. Unscd. Notes 1.55 8/8/21 1,075,000 1,041,098 Microsoft, Sr. Unscd. Notes 5.20 6/1/39 688,000 797,768 Microsoft, Sr. Unscd. Notes 3.75 2/12/45 1,000,000 934,098 Microsoft, Sr. Unscd. Notes 4.45 11/3/45 411,000 427,081 Microsoft, Sr. Unscd. Notes 4.75 11/3/55 135,000 143,524 Microsoft, Sr. Unscd. Notes 3.95 8/8/56 1,000,000 912,769 Moody's, Sr. Unscd. Notes 2.75 7/15/19 500,000 507,804 NVIDIA, Sr. Unscd. Notes 2.20 9/16/21 500,000 488,135 Oracle, Sr. Unscd. Notes 5.75 4/15/18 150,000 157,873 Oracle, Sr. Unscd. Notes 5.00 7/8/19 1,200,000 1,294,237 Oracle, Sr. Unscd. Notes 3.40 7/8/24 1,250,000 1,272,439 Oracle, Sr. Unscd. Notes 3.90 5/15/35 480,000 473,032 Oracle, Sr. Unscd. Notes 3.85 7/15/36 1,000,000 965,916 Oracle, Sr. Unscd. Notes 6.50 4/15/38 500,000 656,631 Oracle, Sr. Unscd. Notes 4.38 5/15/55 680,000 660,062 Qualcomm, Sr. Unscd. Notes 2.25 5/20/20 500,000 501,091 Qualcomm, Sr. Unscd. Notes 3.45 5/20/25 360,000 360,907 Qualcomm, Sr. Unscd. Notes 4.65 5/20/35 140,000 144,295 Qualcomm, Sr. Unscd. Notes 4.80 5/20/45 210,000 215,738 Seagate HDD, Gtd. Bonds 4.75 6/1/23 800,000 808,500 Texas Instruments, Sr. Unscd. Notes 2.75 3/12/21 400,000 407,956 Xilinx, Sr. Unscd. Notes 3.00 3/15/21 500,000 507,738 Materials - .9% Agrium, Sr. Unscd. Debs. 5.25 1/15/45 500,000 534,361 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Materials - .9% (continued) Airgas, Sr. Unscd. Notes 2.38 2/15/20 500,000 501,909 Avery Dennison, Sr. Unscd. Notes 3.35 4/15/23 1,000,000 976,334 Barrick PD Australia Finance, Gtd. Notes 5.95 10/15/39 800,000 890,110 BHP Billiton Finance USA, Gtd. Notes 6.50 4/1/19 1,700,000 1,870,012 BHP Billiton Finance USA, Gtd. Notes 4.13 2/24/42 500,000 497,757 Celanese US Holdings, Gtd. Notes 4.63 11/15/22 350,000 371,050 Cytec Industries, Sr. Unscd. Notes 3.95 5/1/25 100,000 100,010 Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 1,700,000 1,944,365 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 775,000 821,092 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 6.00 7/15/18 560,000 595,386 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 2.80 2/15/23 500,000 493,471 E.I. du Pont de Nemours & Co., Sr. Unscd. Notes 4.15 2/15/43 300,000 291,520 Eastman Chemical, Sr. Unscd. Notes 3.80 3/15/25 378,000 384,345 Goldcorp, Sr. Unscd. Notes 3.63 6/9/21 500,000 513,641 International Paper, Sr. Unscd. Notes 4.80 6/15/44 600,000 609,684 International Paper, Sr. Unscd. Notes 4.40 8/15/47 500,000 480,764 LYB International Finance, Gtd. Notes 4.00 7/15/23 1,200,000 1,259,777 Methanex, Sr. Unscd. Notes 3.25 12/15/19 465,000 460,489 Methanex, Sr. Unscd. Notes 4.25 12/1/24 500,000 491,028 Monsanto, Sr. Unscd. Notes 2.13 7/15/19 1,000,000 1,000,471 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 300,000 b 308,485 Newmont Mining, Gtd. Notes 6.25 10/1/39 126,000 146,325 Owens Corning, Gtd. Notes 7.25 12/1/36 235,000 a 285,372 Potash Corp of Saskatchewan, Sr. Unscd. Bonds 3.63 3/15/24 500,000 499,310 Praxair, Sr. Unscd. Notes 2.45 2/15/22 1,000,000 995,262 Rio Tinto Alcan, Sr. Unscd. Debs. 7.25 3/15/31 350,000 424,645 Rio Tinto Finance USA, Gtd. Notes 5.20 11/2/40 1,000,000 1,124,713 Southern Copper, Sr. Unscd. Notes 5.25 11/8/42 1,000,000 953,823 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Materials - .9% (continued) Vale Canada, Sr. Unscd. Bonds 7.20 9/15/32 100,000 105,000 Vale Overseas, Gtd. Notes 4.38 1/11/22 700,000 b 707,875 Vale Overseas, Gtd. Notes 6.88 11/21/36 900,000 939,600 Valspar, Sr. Unscd. Notes 3.95 1/15/26 500,000 502,692 Municipal Bonds - .8% American Municipal Power Inc., Combined Hydroelectic Projects Revenue (Build America Bonds) 8.08 2/15/50 100,000 152,547 Bay Area Toll Authority, San Francisco Bay Area Subordinate Toll Bridge Revenue (Build America Bonds) 6.79 4/1/30 695,000 849,241 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue (Build America Bonds) 6.26 4/1/49 650,000 889,291 California, GO (Various Purpose) 7.50 4/1/34 1,000,000 1,406,920 California, GO (Various Purpose) 7.55 4/1/39 1,100,000 1,620,322 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 2.11 7/1/18 500,000 504,595 Illinois, GO (Pension Funding Series) 5.10 6/1/33 2,130,000 1,951,996 Los Angeles Unified School District, GO (Build America Bonds) 5.75 7/1/34 1,100,000 1,372,041 Metropolitan Transportation Authority, Dedicated Tax Funds Bonds 7.34 11/15/39 650,000 946,913 Municipal Electric Authority of Georgia, GO (Plant Vogtle Units 3 and 4 Project J Bonds) (Build America Bonds) 6.64 4/1/57 700,000 867,433 New Jersey Economic Development Authority, State Pension Funding Bonds (Insured; National Public Finance Guarantee Corp.) 7.43 2/15/29 500,000 594,690 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.41 1/1/40 780,000 1,133,051 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 5.95 6/15/42 545,000 712,195 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Build America Bonds) 5.29 3/15/33 1,000,000 1,163,400 Ohio State University, General Receipts Bonds (Multiyear Debt Issuance Program) 3.80 12/1/46 500,000 489,105 Ohio State University, General Receipts Bonds (Multiyear Debt Issuance Program) 4.05 12/1/56 500,000 497,590 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Municipal Bonds - .8% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 165th Series) 5.65 11/1/40 680,000 828,988 Port Authority of New York and New Jersey, (Consolidated Bonds, 192nd Series) 4.81 10/15/65 500,000 539,655 Public Utilities Commission of the City and County of San Francisco, San Francisco Water Revenue (Build America Bonds) 6.00 11/1/40 550,000 672,320 San Diego County Water Authority Financing Agency, Water Revenue (Build America Bonds) 6.14 5/1/49 620,000 808,232 University of California Regents, General Revenue 1.80 7/1/19 480,000 482,218 University of California Regents, General Revenue 4.77 5/15/44 500,000 522,390 Real Estate - .7% Alexandria Real Estate Equities, Gtd. Notes 2.75 1/15/20 500,000 500,328 American Tower, Sr. Unscd. Notes 3.40 2/15/19 580,000 594,578 AvalonBay Communities, Sr. Unscd. Notes 4.20 12/15/23 750,000 798,066 Boston Properties, Sr. Unscd. Bonds 5.63 11/15/20 1,000,000 1,103,287 Brookfield Asset Management, Sr. Unscd. Notes 4.00 1/15/25 500,000 497,633 CBL & Associates, Gtd. Notes 5.25 12/1/23 200,000 198,575 Crown Castle International, Sr. Unscd. Notes 3.70 6/15/26 780,000 761,454 Daimler Finance North America, Gtd. Notes 8.50 1/18/31 200,000 301,532 DDR, Sr. Unscd. Notes 3.38 5/15/23 1,000,000 977,987 Duke Realty, Sr. Unscd. Notes 3.75 12/1/24 750,000 762,259 ERP Operating, Sr. Unscd. Notes 2.38 7/1/19 1,000,000 1,010,205 Federal Realty Investment, Sr. Unscd. Notes 4.50 12/1/44 400,000 407,784 HCP, Sr. Unscd. Notes 4.25 11/15/23 400,000 416,386 HCP, Sr. Unscd. Notes 4.20 3/1/24 750,000 771,656 HCP, Sr. Unscd. Notes 6.75 2/1/41 300,000 358,555 Host Hotels & Resorts, Sr. Unscd. Notes 6.00 10/1/21 500,000 557,879 Kimco Realty, Sr. Unscd. Notes 3.20 5/1/21 250,000 254,451 Kimco Realty, Sr. Unscd. Notes 3.13 6/1/23 250,000 248,552 Lexington Realty Trust, Gtd. Notes 4.40 6/15/24 500,000 489,911 Mid-America Apartments, Sr. Unscd. Notes 4.30 10/15/23 400,000 418,787 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Real Estate - .7% (continued) National Retail Properties, Sr. Unscd. Notes 3.90 6/15/24 500,000 511,302 Omega Healthcare Investors, Gtd. Notes 4.50 1/15/25 300,000 295,529 Realty Income, Sr. Unscd. Notes 3.88 7/15/24 500,000 512,665 Simon Property Group, Sr. Unscd. Notes 2.20 2/1/19 500,000 504,109 Simon Property Group, Sr. Unscd. Notes 2.50 7/15/21 750,000 752,127 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 500,000 671,023 Tanger Properties, Sr. Unscd. Notes 3.75 12/1/24 500,000 497,224 Ventas Realty, Gtd. Notes 2.70 4/1/20 1,000,000 1,008,786 Weingarten Realty Investors, Sr. Unscd. Notes 3.38 10/15/22 250,000 249,794 Welltower, Sr. Unscd. Notes 4.95 1/15/21 600,000 646,951 Weyerhaeuser, Sr. Unscd. Debs. 7.38 3/15/32 500,000 646,929 Telecommunications - 1.4% America Movil, Gtd. Notes 6.38 3/1/35 100,000 116,078 America Movil, Gtd. Notes 6.13 3/30/40 1,200,000 1,367,388 AT&T, Gtd. Notes 8.00 11/15/31 249,000 a 344,415 AT&T, Sr. Unscd. Bonds 5.50 2/1/18 950,000 985,589 AT&T, Sr. Unscd. Bonds 2.80 2/17/21 490,000 488,384 AT&T, Sr. Unscd. Bonds 5.65 2/15/47 310,000 323,404 AT&T, Sr. Unscd. Notes 2.30 3/11/19 1,000,000 1,003,902 AT&T, Sr. Unscd. Notes 2.45 6/30/20 500,000 496,621 AT&T, Sr. Unscd. Notes 3.00 2/15/22 495,000 490,439 AT&T, Sr. Unscd. Notes 3.00 6/30/22 500,000 493,700 AT&T, Sr. Unscd. Notes 3.40 5/15/25 1,000,000 954,412 AT&T, Sr. Unscd. Notes 4.13 2/17/26 1,000,000 b 1,003,766 AT&T, Sr. Unscd. Notes 4.50 5/15/35 1,000,000 943,481 AT&T, Sr. Unscd. Notes 6.00 8/15/40 800,000 861,506 AT&T, Sr. Unscd. Notes 5.35 9/1/40 75,000 75,461 AT&T, Sr. Unscd. Notes 4.75 5/15/46 1,000,000 916,934 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Telecommunications - 1.4% (continued) AT&T, Sr. Unscd. Notes 4.50 3/9/48 341,000 298,845 AT&T, Sr. Unscd. Notes 4.55 3/9/49 777,000 691,342 British Telecommunications, Sr. Unscd. Notes 9.38 12/15/30 175,000 a 264,270 Cisco Systems, Sr. Unscd. Notes 1.40 2/28/18 1,000,000 1,001,703 Cisco Systems, Sr. Unscd. Notes 4.45 1/15/20 1,000,000 1,071,714 Cisco Systems, Sr. Unscd. Notes 2.95 2/28/26 500,000 494,531 Cisco Systems, Sr. Unscd. Notes 5.50 1/15/40 900,000 1,100,758 Corning, Sr. Unscd. Notes 3.70 11/15/23 400,000 412,215 Deutsche Telekom International Finance, Gtd. Bonds 8.25 6/15/30 900,000 a 1,323,811 Juniper Networks, Sr. Unscd. Notes 4.35 6/15/25 200,000 203,882 Koninklijke KPN, Sr. Unscd. Bonds 8.38 10/1/30 250,000 337,273 Motorola Solutions, Sr. Unscd. Notes 3.50 9/1/21 1,000,000 1,012,358 Orange, Sr. Unscd. Notes 8.75 3/1/31 945,000 a 1,432,914 Qwest, Sr. Unscd. Debs. 6.88 9/15/33 275,000 267,671 Rogers Communications, Gtd. Notes 7.50 8/15/38 125,000 167,042 Telefonica Emisiones, Gtd. Notes 3.19 4/27/18 1,000,000 1,014,630 Telefonica Emisiones, Gtd. Notes 7.05 6/20/36 500,000 588,055 Verizon Communications, Sr. Unscd. Notes 2.63 2/21/20 1,395,000 1,413,786 Verizon Communications, Sr. Unscd. Notes 3.45 3/15/21 750,000 769,785 Verizon Communications, Sr. Unscd. Notes 1.75 8/15/21 1,000,000 b 955,567 Verizon Communications, Sr. Unscd. Notes 3.50 11/1/21 900,000 925,435 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 1,650,000 1,824,336 Verizon Communications, Sr. Unscd. Notes 5.85 9/15/35 163,000 188,334 Verizon Communications, Sr. Unscd. Notes 3.85 11/1/42 500,000 418,251 Verizon Communications, Sr. Unscd. Notes 4.86 8/21/46 4,000,000 3,862,160 Verizon Communications, Sr. Unscd. Notes 5.01 8/21/54 90,000 85,619 Verizon Communications, Sr. Unscd. Notes 4.67 3/15/55 500,000 451,276 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 250,000 280,600 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Telecommunications - 1.4% (continued) Vodafone Group, Sr. Unscd. Notes 1.50 2/19/18 500,000 499,076 Vodafone Group, Sr. Unscd. Notes 7.88 2/15/30 125,000 167,083 U.S. Government Agencies - 2.3% Federal Farm Credit Bank, Unscd. Notes 0.75 4/18/18 2,000,000 1,992,332 Federal Home Loan Bank, Bonds 0.88 3/19/18 1,500,000 1,498,849 Federal Home Loan Bank, Bonds 1.13 4/25/18 1,000,000 1,001,510 Federal Home Loan Bank, Bonds 0.88 10/1/18 2,400,000 2,388,917 Federal Home Loan Bank, Bonds 1.75 12/14/18 1,000,000 1,008,872 Federal Home Loan Bank, Bonds 1.13 6/21/19 3,000,000 2,983,863 Federal Home Loan Bank, Bonds 0.88 8/5/19 1,000,000 986,864 Federal Home Loan Bank, Bonds 1.65 1/6/20 400,000 399,888 Federal Home Loan Bank, Bonds 4.13 3/13/20 1,000,000 1,076,661 Federal Home Loan Bank, Bonds 5.63 6/11/21 1,200,000 1,386,254 Federal Home Loan Bank, Bonds 5.50 7/15/36 480,000 633,739 Federal Home Loan Bank, Notes 1.25 8/17/21 1,500,000 1,455,153 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K039, Cl. A2 3.30 7/25/24 1,000,000 e 1,043,373 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K047, Cl. A 3.33 5/25/25 1,500,000 a,e 1,561,808 Federal Home Loan Mortgage Corp., Multifamily Structured Pass Through Certificates Ser. K056, Cl. A2 2.53 5/25/26 1,300,000 e 1,263,615 Federal Home Loan Mortgage Corp., Notes 0.88 3/7/18 1,000,000 e 999,396 Federal Home Loan Mortgage Corp., Notes 4.88 6/13/18 3,650,000 e 3,839,223 Federal Home Loan Mortgage Corp., Notes 3.75 3/27/19 1,600,000 e 1,682,814 Federal Home Loan Mortgage Corp., Notes 1.25 10/2/19 2,500,000 e 2,486,457 Federal Home Loan Mortgage Corp., Notes 2.38 1/13/22 2,600,000 e 2,645,217 Federal Home Loan Mortgage Corp., Notes 6.75 9/15/29 400,000 e 556,228 Federal Home Loan Mortgage Corp., Notes 6.25 7/15/32 1,000,000 e 1,381,755 Federal Home Loan Mortgage Corp., Unscd. Notes 0.95 1/30/19 225,000 e 223,398 Federal National Mortgage Association, Notes 0.88 12/27/17 700,000 e 699,988 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies - 2.3% (continued) Federal National Mortgage Association, Notes 0.88 2/8/18 1,500,000 e 1,499,658 Federal National Mortgage Association, Notes 1.88 9/18/18 2,000,000 e 2,023,382 Federal National Mortgage Association, Notes 1.88 2/19/19 500,000 e 506,116 Federal National Mortgage Association, Notes 1.25 2/26/19 2,000,000 e 1,996,134 Federal National Mortgage Association, Notes 1.13 7/26/19 900,000 e 890,331 Federal National Mortgage Association, Notes 0.88 8/2/19 1,500,000 e 1,480,384 Federal National Mortgage Association, Notes 1.75 11/26/19 1,500,000 e 1,511,335 Federal National Mortgage Association, Notes 2.63 9/6/24 1,100,000 e 1,113,183 Federal National Mortgage Association, Notes 6.25 5/15/29 1,340,000 e 1,786,247 Federal National Mortgage Association, Notes 6.63 11/15/30 1,000,000 e 1,404,012 Federal National Mortgage Association, Notes 5.50 4/1/34 34,830 e 38,810 Federal National Mortgage Association, Notes 7.00 7/1/37 27,077 e 30,580 Federal National Mortgage Association, Notes. Ser.1 1.00 4/30/18 1,000,000 e 999,271 Federal National Mortgage Association, Sub. Debs. 0.00 10/9/19 3,000,000 d,e 2,853,414 Financing (FICO), Scd. Bonds 8.60 9/26/19 40,000 47,324 Financing (FICO), Scd. Bonds, Ser. E 9.65 11/2/18 610,000 698,954 Tennessee Valley Authority, Sr. Unscd. Bonds 5.88 4/1/36 650,000 b 868,804 Tennessee Valley Authority, Sr. Unscd. Bonds 6.15 1/15/38 165,000 224,555 Tennessee Valley Authority, Sr. Unscd. Bonds 5.25 9/15/39 1,200,000 1,502,886 U.S. Government Agencies/Mortgage-Backed - 29.1% Federal Home Loan Mortgage Corp. 2.00% 500,000 e,f 485,371 2.50% 2,875,000 e,f 2,874,775 3.00% 17,075,000 e,f 16,895,782 3.50% 17,025,000 e,f 17,380,550 4.00% 2,400,000 e,f 2,517,562 2.00%, 8/1/28-8/1/29 1,363,479 e 1,330,465 2.08%, 12/25/19 362,026 e 364,461 2.14%, 8/1/43 454,639 a,e 460,513 2.22%, 7/1/43 298,917 a,e 303,592 2.39%, 10/1/43 339,049 a,e 345,121 2.50%, 10/1/27-12/1/46 13,450,108 e 13,486,845 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) 2.71%, 6/1/35 3,792 a,e 4,002 2.77%, 6/1/36 7,146 a,e 7,229 2.82%, 6/1/34 2,425 a,e 2,559 2.86%, 8/1/34 1,624 a,e 1,720 2.87%, 12/25/21 850,000 e 875,629 2.88%, 4/1/33 4,277 a,e 4,448 2.95%, 11/1/33 2,774 a,e 2,947 3.00%, 9/1/21-12/1/46 42,083,692 e 42,219,463 3.02%, 2/25/23 456,967 e 470,638 3.06%, 7/25/23 1,000,000 a,e 1,033,075 3.06%, 12/25/24 648,000 e 663,969 3.26%, 3/1/36 4,176 a,e 4,403 3.26%, 12/1/34 11,356 a,e 12,098 3.31%, 5/25/23 1,250,000 a,e 1,310,746 3.50%, 1/1/21-11/1/46 32,923,184 e 33,817,519 3.87%, 4/25/21 1,800,000 e 1,915,470 4.00%, 5/1/18-1/1/46 25,589,172 e 26,898,598 4.18%, 12/25/20 1,284,000 a,e 1,381,375 4.50%, 4/1/18-9/1/44 11,387,728 e 12,245,531 5.00%, 11/1/18-2/1/41 7,389,185 e 8,014,234 5.50%, 3/1/17-1/1/40 3,273,322 e 3,639,115 6.00%, 5/1/17-7/1/39 1,972,806 e 2,232,510 6.50%, 3/1/19-3/1/39 1,055,526 e 1,195,385 7.00%, 10/1/17-7/1/37 124,482 e 138,977 7.50%, 2/1/23-11/1/33 25,543 e 28,283 8.00%, 2/1/17-10/1/31 16,121 e 18,606 8.50%, 10/1/18-6/1/30 534 e 603 Federal National Mortgage Association 2.00% 500,000 e,f 485,527 2.50% 10,225,000 e,f 10,211,506 3.00% 22,400,000 e,f 22,185,352 3.50% 26,650,000 e,f 27,229,063 4.00% 10,425,000 e,f 10,937,222 4.50% 450,000 e,f 483,838 2.00%, 7/1/28-5/1/30 2,111,824 e 2,058,491 2.17%, 5/1/43 361,405 a,e 367,557 2.42%, 1/1/46 58,509 a,e 59,634 2.50%, 7/1/27-8/1/46 13,872,012 e 13,848,190 2.50%, 4/25/23 1,124,765 a,e 1,128,061 2.51%, 11/25/22 1,500,000 a,e 1,483,099 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) 2.53%, 9/25/24 1,300,000 e 1,278,731 2.55%, 12/1/35 6,567 a,e 6,862 2.65%, 11/1/43 124,962 a,e 128,011 2.76%, 12/1/36 8,886 a,e 9,112 2.77%, 9/1/33 2,676 a,e 2,844 2.78%, 11/1/32 10,393 a,e 11,024 2.81%, 5/1/33 5,419 a,e 5,468 2.82%, 11/1/36 16,189 a,e 17,038 2.88%, 3/1/37 41,914 a,e 44,042 2.95%, 5/1/42 223,816 a,e 230,622 2.98%, 10/1/34 8,740 a,e 9,118 3.00%, 10/1/26-1/1/47 67,175,730 e 67,373,357 3.03%, 12/1/41 291,732 a,e 303,294 3.09%, 2/1/37 2,486 a,e 2,590 3.09%, 6/1/35 243 a,e 246 3.10%, 9/1/33 10,840 a,e 11,566 3.12%, 8/25/24 984,182 a,e 996,680 3.14%, 1/1/35 4,467 a,e 4,673 3.34%, 11/1/35 90 a,e 95 3.46%, 1/25/24 652,567 a,e 667,896 3.50%, 1/20/25-9/1/46 52,885,924 e 54,394,853 3.66%, 11/25/20 860,196 e 894,420 4.00%, 2/1/24-3/1/46 39,940,933 e 41,970,307 4.50%, 4/1/18-11/1/44 20,532,763 e 22,088,461 5.00%, 11/1/17-11/1/44 10,673,730 e 11,623,397 5.50%, 9/1/17-2/1/42 6,663,719 e 7,411,665 6.00%, 2/1/18-11/1/38 3,456,863 e 3,911,730 6.50%, 6/1/18-9/1/38 856,420 e 972,726 7.00%, 8/1/23-3/1/38 180,942 e 206,050 7.50%, 4/1/26-6/1/31 44,706 e 49,436 8.00%, 3/1/22-8/1/30 9,957 e 11,124 8.50%, 7/1/30 292 e 337 9.00%, 10/1/30 1,923 e 2,007 Government National Mortgage Association I 2.50%, 2/15/28-3/15/43 1,426,521 1,425,406 3.00%, 9/15/42-8/15/45 3,899,308 3,936,018 3.50%, 2/15/26-8/15/45 3,935,125 4,083,089 4.00%, 2/15/41-9/15/45 4,683,953 4,985,180 4.50%, 1/15/19-2/15/41 5,161,131 5,579,765 5.00%, 10/15/17-4/15/40 5,393,529 5,948,923 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 29.1% (continued) 5.50%, 9/15/20-11/15/38 1,627,903 1,825,503 6.00%, 4/15/17-4/15/39 1,955,926 2,222,451 6.50%, 2/15/24-8/15/38 280,054 328,557 7.00%, 10/15/27-8/15/32 58,087 65,440 7.50%, 12/15/23-11/15/30 62,341 67,949 8.00%, 8/15/24-3/15/32 13,156 15,728 8.25%, 6/15/27 1,156 1,269 8.50%, 10/15/26 8,137 9,068 9.00%, 2/15/22-2/15/23 6,519 6,594 Government National Mortgage Association II 2.50% 1,000,000 f 966,797 3.00% 37,650,000 f 37,951,140 3.50% 39,850,000 f 41,283,815 4.00% 10,450,000 f 11,048,834 2.50%, 3/20/27-11/20/46 2,287,583 2,293,847 3.00%, 11/20/27-5/20/46 16,624,464 16,857,343 3.50%, 9/20/28-8/20/46 24,780,759 25,737,528 4.00%, 9/20/43-11/20/46 14,736,796 15,605,995 4.50%, 7/20/41-7/20/46 9,676,667 10,415,492 5.00%, 3/20/37-10/20/45 4,776,109 5,152,660 5.50%, 10/20/31-10/20/44 2,497,466 2,774,786 6.50%, 2/20/28 545 618 8.50%, 7/20/25 289 319 U.S. Government Securities - 36.0% U.S. Treasury Bonds 8.88 2/15/19 720,000 b 832,528 U.S. Treasury Bonds 8.75 8/15/20 470,000 584,866 U.S. Treasury Bonds 8.13 5/15/21 420,000 528,749 U.S. Treasury Bonds 7.25 8/15/22 3,000,000 3,819,609 U.S. Treasury Bonds 7.50 11/15/24 2,000,000 2,747,188 U.S. Treasury Bonds 6.00 2/15/26 970,000 1,252,550 U.S. Treasury Bonds 6.50 11/15/26 2,000,000 2,704,766 U.S. Treasury Bonds 6.63 2/15/27 1,000,000 b 1,370,137 u.s. treasury bonds 6.13 11/15/27 5,000,000 6,708,400 u.s. treasury bonds 6.25 5/15/30 950,000 b 1,343,619 u.s. treasury bonds 5.38 2/15/31 1,970,000 b 2,625,679 u.s. treasury bonds 4.50 2/15/36 575,000 726,926 u.s. treasury bonds 4.75 2/15/37 3,900,000 5,072,742 u.s. treasury bonds 5.00 5/15/37 4,005,000 5,372,567 u.s. treasury bonds 4.38 2/15/38 2,920,000 3,631,181 u.s. treasury bonds 4.50 5/15/38 1,100,000 b 1,389,888 u.s. treasury bonds 4.25 5/15/39 270,000 328,082 u.s. treasury bonds 4.38 11/15/39 322,000 397,934 u.s. treasury bonds 4.63 2/15/40 1,756,000 2,246,136 u.s. treasury bonds 4.38 5/15/40 2,810,000 3,474,686 u.s. treasury bonds 3.88 8/15/40 2,640,000 3,038,012 u.s. treasury bonds 4.25 11/15/40 690,000 838,903 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.0% (continued) U.S. Treasury Bonds 4.75 2/15/41 2,017,000 2,631,909 U.S. Treasury Bonds 3.13 11/15/41 340,000 346,083 U.S. Treasury Bonds 3.13 2/15/42 4,320,000 b 4,395,686 U.S. Treasury Bonds 3.00 5/15/42 2,870,000 2,855,650 U.S. Treasury Bonds 2.75 8/15/42 2,440,000 2,313,710 U.S. Treasury Bonds 2.75 11/15/42 2,182,000 2,067,445 U.S. Treasury Bonds 3.13 2/15/43 1,720,000 1,746,505 U.S. Treasury Bonds 2.88 5/15/43 9,057,000 8,777,329 U.S. Treasury Bonds 3.63 8/15/43 3,885,000 4,313,488 U.S. Treasury Bonds 3.75 11/15/43 4,995,000 5,669,715 U.S. Treasury Bonds 3.63 2/15/44 7,070,000 7,849,220 U.S. Treasury Bonds 3.38 5/15/44 4,490,000 4,771,676 U.S. Treasury Bonds 3.13 8/15/44 3,275,000 3,322,334 U.S. Treasury Bonds 3.00 11/15/44 3,950,000 3,910,500 U.S. Treasury Bonds 2.50 2/15/45 5,305,000 4,740,203 U.S. Treasury Bonds 3.00 5/15/45 4,480,000 4,430,648 U.S. Treasury Bonds 2.88 8/15/45 4,720,000 4,551,666 U.S. Treasury Bonds 3.00 11/15/45 5,700,000 5,632,757 U.S. Treasury Bonds 2.50 2/15/46 3,190,000 2,841,094 U.S. Treasury Bonds 2.50 5/15/46 7,970,000 7,093,300 U.S. Treasury Bonds 2.25 8/15/46 9,365,000 b 7,877,941 U.S. Treasury Bonds 2.88 11/15/46 1,865,000 1,801,073 U.S. Treasury Notes 0.75 2/28/18 4,175,000 b 4,169,046 U.S. Treasury Notes 1.00 3/15/18 7,970,000 7,976,225 U.S. Treasury Notes 0.75 3/31/18 12,515,000 12,494,926 U.S. Treasury Notes 0.88 3/31/18 3,575,000 3,573,177 U.S. Treasury Notes 2.88 3/31/18 3,180,000 b 3,250,682 U.S. Treasury Notes 0.63 4/30/18 7,909,000 7,875,323 U.S. Treasury Notes 0.75 4/30/18 3,560,000 3,551,239 U.S. Treasury Notes 1.00 5/15/18 3,690,000 b 3,691,801 U.S. Treasury Notes 3.88 5/15/18 1,370,000 1,420,974 U.S. Treasury Notes 0.88 5/31/18 1,000,000 998,691 U.S. Treasury Notes 1.00 5/31/18 3,158,000 3,158,679 U.S. Treasury Notes 2.38 5/31/18 520,000 b 529,517 U.S. Treasury Notes 1.13 6/15/18 4,265,000 4,272,413 U.S. Treasury Notes 0.63 6/30/18 3,160,000 b 3,143,214 U.S. Treasury Notes 1.38 6/30/18 6,000,000 6,030,354 U.S. Treasury Notes 0.88 7/15/18 2,790,000 2,784,604 U.S. Treasury Notes 0.75 7/31/18 3,195,000 b 3,181,770 U.S. Treasury Notes 1.38 7/31/18 4,470,000 4,492,788 U.S. Treasury Notes 1.00 8/15/18 1,409,000 1,408,091 U.S. Treasury Notes 4.00 8/15/18 2,240,000 2,342,245 U.S. Treasury Notes 0.75 8/31/18 3,195,000 b 3,178,651 U.S. Treasury Notes 1.50 8/31/18 6,355,000 6,396,702 U.S. Treasury Notes 1.00 9/15/18 2,300,000 2,296,810 U.S. Treasury Notes 0.75 9/30/18 3,200,000 b 3,181,376 U.S. Treasury Notes 1.38 9/30/18 8,158,000 b 8,194,328 U.S. Treasury Notes 0.88 10/15/18 3,700,000 3,685,329 U.S. Treasury Notes 0.75 10/31/18 3,220,000 b 3,198,114 U.S. Treasury Notes 1.25 10/31/18 3,618,000 b 3,624,643 U.S. Treasury Notes 1.75 10/31/18 2,300,000 b 2,324,617 U.S. Treasury Notes 1.25 11/15/18 4,320,000 4,327,171 U.S. Treasury Notes 3.75 11/15/18 2,570,000 2,688,261 U.S. Treasury Notes 1.00 11/30/18 3,230,000 b 3,220,536 U.S. Treasury Notes 1.25 11/30/18 5,000,000 b 5,007,520 U.S. Treasury Notes 1.38 11/30/18 942,000 945,790 U.S. Treasury Notes 1.25 12/15/18 3,200,000 b 3,204,064 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.0% (continued) U.S. Treasury Notes 1.25 12/31/18 3,230,000 3,233,721 U.S. Treasury Notes 1.38 12/31/18 1,730,000 1,736,150 U.S. Treasury Notes 1.13 1/31/19 3,240,000 3,234,939 U.S. Treasury Notes 1.25 1/31/19 2,090,000 b 2,091,348 U.S. Treasury Notes 0.75 2/15/19 2,255,000 b 2,233,287 U.S. Treasury Notes 2.75 2/15/19 4,170,000 4,297,544 U.S. Treasury Notes 1.38 2/28/19 3,068,000 b 3,076,627 U.S. Treasury Notes 1.50 2/28/19 3,910,000 b 3,930,086 U.S. Treasury Notes 1.00 3/15/19 4,485,000 b 4,460,386 U.S. Treasury Notes 1.63 3/31/19 880,000 886,582 U.S. Treasury Notes 0.88 4/15/19 6,785,000 6,724,437 U.S. Treasury Notes 1.63 4/30/19 3,500,000 3,524,881 U.S. Treasury Notes 0.88 5/15/19 5,575,000 5,520,449 U.S. Treasury Notes 3.13 5/15/19 4,030,000 4,193,719 U.S. Treasury Notes 1.50 5/31/19 800,000 803,297 U.S. Treasury Notes 0.88 6/15/19 7,350,000 b 7,272,340 U.S. Treasury Notes 1.00 6/30/19 5,740,000 5,694,149 U.S. Treasury Notes 1.63 6/30/19 6,000,000 6,039,258 U.S. Treasury Notes 0.75 7/15/19 7,370,000 b 7,264,204 U.S. Treasury Notes 0.88 7/31/19 1,290,000 1,274,858 U.S. Treasury Notes 1.63 7/31/19 2,910,000 b 2,928,473 U.S. Treasury Notes 0.75 8/15/19 7,360,000 7,247,731 U.S. Treasury Notes 3.63 8/15/19 3,210,000 3,390,373 U.S. Treasury Notes 1.00 8/31/19 2,000,000 1,981,132 U.S. Treasury Notes 1.63 8/31/19 4,500,000 4,527,949 U.S. Treasury Notes 0.88 9/15/19 2,955,000 2,915,985 U.S. Treasury Notes 1.00 9/30/19 2,460,000 2,434,920 U.S. Treasury Notes 1.75 9/30/19 5,500,000 b 5,549,307 U.S. Treasury Notes 1.00 10/15/19 3,700,000 b 3,660,399 U.S. Treasury Notes 1.50 10/31/19 3,700,000 3,708,096 U.S. Treasury Notes 1.00 11/15/19 2,780,000 2,747,858 U.S. Treasury Notes 3.38 11/15/19 5,630,000 5,931,295 U.S. Treasury Notes 1.00 11/30/19 1,900,000 b 1,877,437 U.S. Treasury Notes 1.50 11/30/19 5,179,000 5,187,799 U.S. Treasury Notes 1.38 12/15/19 2,980,000 b 2,974,237 U.S. Treasury Notes 1.13 12/31/19 3,360,000 3,328,369 U.S. Treasury Notes 1.63 12/31/19 4,310,000 4,330,373 U.S. Treasury Notes 1.38 1/15/20 2,990,000 2,982,525 U.S. Treasury Notes 1.38 1/31/20 1,460,000 b 1,455,751 U.S. Treasury Notes 3.63 2/15/20 5,430,000 5,772,237 U.S. Treasury Notes 1.25 2/29/20 1,439,000 1,427,927 U.S. Treasury Notes 1.38 2/29/20 5,500,000 b 5,476,366 U.S. Treasury Notes 1.13 3/31/20 1,800,000 1,778,134 U.S. Treasury Notes 1.38 3/31/20 4,415,000 4,393,358 U.S. Treasury Notes 1.13 4/30/20 4,490,000 4,430,979 U.S. Treasury Notes 1.38 4/30/20 3,610,000 3,589,131 U.S. Treasury Notes 3.50 5/15/20 4,050,000 b 4,299,168 U.S. Treasury Notes 1.38 5/31/20 2,500,000 b 2,483,397 U.S. Treasury Notes 1.50 5/31/20 3,110,000 b 3,101,314 U.S. Treasury Notes 1.63 6/30/20 3,835,000 3,838,294 U.S. Treasury Notes 1.88 6/30/20 2,330,000 b 2,352,389 U.S. Treasury Notes 1.63 7/31/20 3,410,000 3,410,399 U.S. Treasury Notes 2.00 7/31/20 3,360,000 3,403,838 U.S. Treasury Notes 2.63 8/15/20 5,000,000 5,171,485 U.S. Treasury Notes 1.38 8/31/20 6,100,000 6,044,478 U.S. Treasury Notes 2.13 8/31/20 3,190,000 3,243,767 U.S. Treasury Notes 1.38 9/30/20 3,095,000 3,063,264 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.0% (continued) U.S. Treasury Notes 2.00 9/30/20 1,745,000 1,766,472 U.S. Treasury Notes 1.38 10/31/20 6,460,000 6,387,454 U.S. Treasury Notes 1.75 10/31/20 6,720,000 6,737,983 U.S. Treasury Notes 2.63 11/15/20 6,700,000 6,927,954 U.S. Treasury Notes 1.63 11/30/20 5,000,000 4,984,275 U.S. Treasury Notes 2.00 11/30/20 2,868,000 2,899,089 U.S. Treasury Notes 1.75 12/31/20 3,005,000 3,007,290 U.S. Treasury Notes 2.38 12/31/20 3,025,000 3,099,503 U.S. Treasury Notes 1.38 1/31/21 6,500,000 6,405,925 U.S. Treasury Notes 2.13 1/31/21 1,500,000 1,521,592 U.S. Treasury Notes 3.63 2/15/21 6,900,000 b 7,409,144 U.S. Treasury Notes 1.13 2/28/21 5,000,000 4,872,950 U.S. Treasury Notes 2.00 2/28/21 1,380,000 1,393,019 U.S. Treasury Notes 1.25 3/31/21 3,390,000 3,316,705 U.S. Treasury Notes 2.25 3/31/21 3,450,000 b 3,514,418 U.S. Treasury Notes 1.38 4/30/21 5,000,000 4,911,720 U.S. Treasury Notes 2.25 4/30/21 1,260,000 b 1,282,985 U.S. Treasury Notes 3.13 5/15/21 4,700,000 b 4,953,541 U.S. Treasury Notes 1.38 5/31/21 2,940,000 b 2,885,507 U.S. Treasury Notes 2.00 5/31/21 4,525,000 4,558,141 U.S. Treasury Notes 1.13 6/30/21 1,600,000 1,551,968 U.S. Treasury Notes 2.13 6/30/21 5,044,000 5,105,179 U.S. Treasury Notes 1.13 7/31/21 2,600,000 2,518,292 U.S. Treasury Notes 2.25 7/31/21 6,100,000 6,202,937 U.S. Treasury Notes 2.13 8/15/21 4,805,000 4,858,398 U.S. Treasury Notes 1.13 8/31/21 5,450,000 5,274,897 U.S. Treasury Notes 2.00 8/31/21 4,645,000 4,669,860 U.S. Treasury Notes 1.13 9/30/21 6,000,000 5,797,500 U.S. Treasury Notes 2.13 9/30/21 3,400,000 3,435,527 U.S. Treasury Notes 1.25 10/31/21 4,695,000 4,558,643 U.S. Treasury Notes 2.00 10/31/21 2,285,000 2,294,551 U.S. Treasury Notes 2.00 11/15/21 4,030,000 b 4,045,584 U.S. Treasury Notes 1.75 11/30/21 5,630,000 5,594,261 U.S. Treasury Notes 1.88 11/30/21 3,300,000 b 3,295,294 U.S. Treasury Notes 2.00 12/31/21 3,275,000 3,288,945 U.S. Treasury Notes 2.13 12/31/21 4,205,000 b 4,245,406 U.S. Treasury Notes 1.50 1/31/22 4,730,000 4,632,259 U.S. Treasury Notes 1.88 1/31/22 4,000,000 3,993,360 U.S. Treasury Notes 2.00 2/15/22 6,270,000 6,288,490 U.S. Treasury Notes 1.75 2/28/22 3,530,000 b 3,496,631 U.S. Treasury Notes 1.75 3/31/22 4,000,000 3,957,032 U.S. Treasury Notes 1.75 4/30/22 2,740,000 2,707,676 U.S. Treasury Notes 1.75 5/15/22 1,950,000 1,926,044 U.S. Treasury Notes 1.88 5/31/22 3,000,000 b 2,981,952 U.S. Treasury Notes 2.13 6/30/22 3,265,000 b 3,282,856 U.S. Treasury Notes 2.00 7/31/22 2,510,000 2,505,685 U.S. Treasury Notes 1.63 8/15/22 2,685,000 b 2,626,894 U.S. Treasury Notes 1.88 8/31/22 2,450,000 b 2,426,553 U.S. Treasury Notes 1.75 9/30/22 2,700,000 2,653,066 U.S. Treasury Notes 1.88 10/31/22 5,225,000 5,164,688 U.S. Treasury Notes 1.63 11/15/22 2,610,000 2,544,241 U.S. Treasury Notes 2.00 11/30/22 2,830,000 2,813,971 U.S. Treasury Notes 2.13 12/31/22 3,910,000 3,911,834 U.S. Treasury Notes 1.75 1/31/23 3,585,000 3,508,120 U.S. Treasury Notes 2.00 2/15/23 6,260,000 6,214,271 U.S. Treasury Notes 1.50 2/28/23 5,215,000 5,024,329 U.S. Treasury Notes 1.50 3/31/23 1,395,000 1,342,196 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities - 36.0% (continued) U.S. Treasury Notes 1.63 4/30/23 3,260,000 3,156,342 U.S. Treasury Notes 1.75 5/15/23 3,441,000 b 3,355,178 U.S. Treasury Notes 1.38 6/30/23 9,320,000 b 8,867,654 U.S. Treasury Notes 1.25 7/31/23 2,135,000 2,013,322 U.S. Treasury Notes 2.50 8/15/23 326,000 331,953 U.S. Treasury Notes 1.38 8/31/23 3,835,000 3,638,909 U.S. Treasury Notes 1.38 9/30/23 3,450,000 3,270,493 U.S. Treasury Notes 1.63 10/31/23 3,465,000 b 3,336,417 U.S. Treasury Notes 2.75 11/15/23 16,050,000 16,578,831 U.S. Treasury Notes 2.13 11/30/23 4,500,000 4,471,699 U.S. Treasury Notes 2.25 12/31/23 3,480,000 3,482,380 U.S. Treasury Notes 2.25 1/31/24 3,490,000 3,490,272 U.S. Treasury Notes 2.75 2/15/24 6,010,000 6,206,148 U.S. Treasury Notes 2.50 5/15/24 11,060,000 b 11,228,709 U.S. Treasury Notes 2.38 8/15/24 5,830,000 b 5,858,351 U.S. Treasury Notes 2.25 11/15/24 3,735,000 3,711,145 U.S. Treasury Notes 2.00 2/15/25 10,660,000 10,376,636 U.S. Treasury Notes 2.13 5/15/25 8,395,000 8,229,560 U.S. Treasury Notes 2.00 8/15/25 9,575,000 b 9,273,914 U.S. Treasury Notes 2.25 11/15/25 10,150,000 b 10,010,640 U.S. Treasury Notes 1.63 2/15/26 6,401,000 5,979,059 U.S. Treasury Notes 1.63 5/15/26 8,120,000 7,568,887 U.S. Treasury Notes 1.50 8/15/26 8,675,000 b 7,975,916 U.S. Treasury Notes 2.00 11/15/26 6,390,000 6,141,014 Utilities - 1.9% Alabama Power, Sr. Unscd. Notes 3.75 3/1/45 500,000 476,212 American Water Capital, Sr. Unscd. Notes 3.85 3/1/24 250,000 263,098 Atmos Energy, Sr. Unscd. Notes 4.13 10/15/44 700,000 704,408 Berkshire Hathaway Energy, Sr. Unscd. Bonds 6.13 4/1/36 500,000 627,367 Berkshire Hathaway Energy, Sr. Unscd. Notes 5.15 11/15/43 250,000 282,202 Commonwealth Edison, First Mortgage Bonds 2.15 1/15/19 750,000 755,901 Commonwealth Edison, First Mortgage Bonds 5.90 3/15/36 471,000 580,398 Connecticut Light & Power, First Mortgage Bonds 4.30 4/15/44 500,000 509,824 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 05-A 5.30 3/1/35 475,000 547,095 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-B 6.20 6/15/36 200,000 252,741 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 08-A 5.85 4/1/18 600,000 629,575 Consolidated Edison of New York, Sr. Unscd. Notes 4.30 12/1/56 450,000 450,070 Consumers Energy, First Mortgage Bonds 4.35 8/31/64 700,000 692,082 Dominion Resources, Sr. Unscd. Notes 4.05 9/15/42 750,000 708,484 Dominion Resources, Sr. Unscd. Notes, Ser. B 2.75 9/15/22 1,500,000 1,480,882 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.9% (continued) Dominion Resources, Sr. Unscd. Notes, Ser. E 6.30 3/15/33 100,000 120,125 DTE Electric, Mortgage Bonds 3.38 3/1/25 500,000 b 510,751 DTE Electric, Sr. Scd. Notes 3.45 10/1/20 700,000 727,817 DTE Electric, Sr. Scd. Notes, Ser. A 6.63 6/1/36 160,000 212,122 Duke Energy, Sr. Unscd. Notes 3.75 4/15/24 500,000 516,985 Duke Energy Carolinas, First Mortgage Bonds 3.90 6/15/21 800,000 847,937 Duke Energy Carolinas, First Mortgage Bonds 4.00 9/30/42 500,000 500,129 Duke Energy Florida, First Mortgage Bonds 6.40 6/15/38 150,000 198,038 Duke Energy Florida, First Mortgage Bonds 3.40 10/1/46 300,000 269,621 Duke Energy Indiana, Sr. Unscd. Debs. 6.12 10/15/35 1,000,000 1,214,731 Duke Energy Progress, First Mortgage Bonds 4.15 12/1/44 500,000 506,042 Emera US Finance, Gtd. Notes 4.75 6/15/46 500,000 510,165 Enel Generacion Chile, Sr. Unscd. Notes 4.25 4/15/24 500,000 505,285 Eversource Energy, Sr. Unscd. Notes 2.50 3/15/21 500,000 497,066 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 1,000,000 1,073,296 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 750,000 756,996 Florida Power & Light Co., First Mortgage Bonds 4.05 10/1/44 750,000 770,381 Georgia Power, Sr. Unscd. Notes 3.25 4/1/26 500,000 502,419 Georgia Power, Sr. Unscd. Notes 4.30 3/15/42 800,000 820,722 Hydro-Quebec, Gov't Gtd. Debs., Ser. HH 8.50 12/1/29 1,200,000 1,736,194 Hydro-Quebec, Gov't Gtd. Debs., Ser. HK 9.38 4/15/30 20,000 30,839 Indiana Michigan Power, Sr. Unscd. Notes 6.05 3/15/37 800,000 971,710 Interstate Power & Light, Sr. Unscd. Debs. 3.70 9/15/46 300,000 279,672 Nevada Power, Mortgage Notes 7.13 3/15/19 1,050,000 1,163,361 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 750,000 986,656 NextEra Energy Capital Holdings, Gtd. Debs. 2.40 9/15/19 500,000 503,725 NiSource Finance, Gtd. Notes 6.40 3/15/18 677,000 710,487 Oklahoma Gas & Electric, Sr. Unscd. Notes 4.00 12/15/44 150,000 146,527 Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.9% (continued) Oncor Electric Delivery, Sr. Scd. Debs. 7.00 9/1/22 170,000 207,280 Oncor Electric Delivery, Sr. Scd. Notes 7.00 5/1/32 250,000 339,432 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 465,000 586,476 Pacific Gas & Electric, Sr. Unscd. Notes 6.25 3/1/39 750,000 977,734 Pacific Gas & Electric, Sr. Unscd. Notes 4.75 2/15/44 500,000 548,240 PECO Energy, First Mortgage Bonds 4.80 10/15/43 500,000 564,917 Pennsylvania Electric, Sr. Unscd. Notes 5.20 4/1/20 500,000 534,953 Piedmont Natural Gas, Sr. Unscd. Notes 4.10 9/18/34 500,000 499,346 PPL Capital Funding, Gtd. Notes 3.40 6/1/23 400,000 403,699 PPL Capital Funding, Gtd. Notes 4.70 6/1/43 400,000 403,299 PPL Electric Utilities, First Mortgage Bonds 4.75 7/15/43 500,000 560,095 Progress Energy, Sr. Unscd. Notes 7.75 3/1/31 480,000 663,089 PSEG Power, Gtd. Notes 2.45 11/15/18 180,000 181,550 Public Service Company of Colorado, First Mortgage Bonds 3.20 11/15/20 1,500,000 1,554,094 Public Service Electric & Gas, First Mortgage Notes 3.15 8/15/24 1,200,000 1,204,938 Public Service Electric & Gas, Sr. Scd. Notes, Ser. D 5.25 7/1/35 230,000 267,113 San Diego Gas & Electric, First Mortgage Bonds, Ser. NNN 3.60 9/1/23 400,000 420,287 Sempra Energy, Sr. Unscd. Notes 2.88 10/1/22 1,000,000 996,755 South Carolina Electric & Gas, First Mortgage Bonds 6.63 2/1/32 200,000 257,766 South Carolina Electric & Gas, First Mortgage Bonds 4.50 6/1/64 500,000 487,596 Southern, Sr. Unscd. Notes 1.85 7/1/19 750,000 747,656 Southern, Sr. Unscd. Notes 2.35 7/1/21 640,000 630,680 Southern California Edison, First Mortgage Bonds 3.88 6/1/21 1,400,000 1,485,618 Southern California Edison, First Mortgage Notes, Ser. 08-A 5.95 2/1/38 70,000 88,802 Southern California Edison, Sr. Unscd. Notes 6.65 4/1/29 450,000 559,791 Southern California Gas, First Mortgage Bonds 3.15 9/15/24 500,000 507,724 Southern California Gas, First Mortgage Bonds, Ser. HH 5.45 4/15/18 100,000 104,570 Southern Co. Gas Capital, Gtd. Notes 3.50 9/15/21 193,000 199,145 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 99.8% (continued) Rate (%) Date Amount ($) Value ($) Utilities - 1.9% (continued) Southwestern Electric Power, Sr. Unscd. Notes, Ser. F 5.88 3/1/18 150,000 156,536 Southwestern Public Service, First Mortgage Bonds 3.40 8/15/46 350,000 316,513 Tampa Electric, Sr. Unscd. Notes 4.35 5/15/44 500,000 499,998 Toledo Edison, Sr. Scd. Notes 6.15 5/15/37 750,000 905,838 Virginia Electric & Power, Sr. Unscd. Notes 4.00 1/15/43 500,000 493,772 WEC Energy Group, Sr. Unscd. Bonds 3.55 6/15/25 140,000 142,542 Wisconsin Power & Light, Sr. Unscd. Debs. 4.10 10/15/44 400,000 393,025 Xcel Energy, Sr. Unscd. Notes 6.50 7/1/36 630,000 794,748 Total Bonds and Notes (cost $2,400,169,505) Other Investment - 8.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $193,702,309) 193,702,309 g Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $17,023,264) 17,023,264 g Total Investments (cost $2,610,895,078) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust a Variable rate security—rate shown is the interest rate in effect at period end. b Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $210,227,068 and the value of the collateral held by the fund was $229,325,492, consisting of cash collateral of $17,023,264 and U.S. Government & Agency securities valued at $212,302,228. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $6,977,665 or .29% of net assets. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 67.4 Corporate Bonds 25.8 Money Market Investments 8.7 Foreign/Governmental 4.3 Commercial Mortgage-Backed 1.1 Municipal Bonds .8 Asset-Backed .5 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Bond Market Index Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 11,072,065 - Commercial Mortgage-Backed - 27,132,151 - Corporate Bonds † - 621,272,641 - Foreign Government - 104,036,698 - Municipal Bonds † - 19,005,133 - Mutual Funds 210,725,573 - - U.S. Government Agencies/ Mortgage-Backed - 756,963,159 - U.S. Treasury - 866,855,433 - Liabilities ($) Other Financial Instruments: TBA Sale Commitments - (13,348,538 ) - ) † See Statement of Investments for additional detailed categorizations. TBA Sale Commitments Dreyfus Bond Market Index Fund January 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes-.6% Rate (%) Date Amount ($) Value ($) Federal Home Loan Mortgage Corp.-.1% Federal Home Loan Mortgage Corp. 3.50 3/6/26 500,000 a,b 520,669 Federal Home Loan Mortgage Corp. 4.50 11/1/17 600,000 a,b 613,793 Federal Home Loan Mortgage Corp. 5.00 2/12/39 175,000 a,b 190,341 Federal Home Loan Mortgage Corp. 5.00 2/15/22 1,000,000 a,b 1,022,363 Federal National Mortgage Association-.2% Federal National Mortgage Association 4.00 2/18/30 2,650,000 a,b 2,721,478 Federal National Mortgage Association 4.50 2/19/29 1,075,000 a,b 1,101,728 Federal National Mortgage Association 5.00 2/12/45 650,000 a,b 708,758 Federal National Mortgage Association 5.00 12/1/17 300,000 a,b 306,662 Federal National Mortgage Association 5.50 2/1/21 300,000 a,b 304,412 Government National Mortgage Association-.3% Government National Mortgage Association 3.50 2/1/42 300,000 b 310,664 Government National Mortgage Association 5.00 1/15/32 3,500,000 b 3,824,042 Government National Mortgage Association 5.50 2/1/31 1,550,000 b 1,723,628 Total Sale Commitments (proceeds $13,331,639) a The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Sold on a delayed delivery basis. See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as NOTES obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial NOTES assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. The fund is liable for any dividends payable on securities while those securities are in a short position. Dividends declared on short positions are recorded on the ex-dividend date and recorded as an expense in the Statement of Operations. The fund is charged a securities loan fee in connection with short sale transactions which is recorded as interest on securities sold short in the Statement of Operations. To-Be-Announced (“TBA”) Securities: The fund transacted in TBA securities that involved buying or selling mortgage-backed securities on a forward commitment basis. A TBA transaction typically does not designate the actual security to be delivered and only includes an approximate principal amount; however, delivered securities must meet specified terms defined by industry guidelines, including issuer, rate and current principal amount outstanding on underling mortgage pools. TBA securities subject to a forward commitment to sell at period end are included at the end of the fund’s Statement of Investments under the caption “TBA Sale Commitments.” The proceeds and value of these commitments are reflected in the fund’s Statement of Assets and Liabilities as Receivable for TBA sale commitments and TBA sale commitments, at value, respectively. At January 31, 2017, accumulated net unrealized appreciation on investments was $6,150,876, consisting of $34,946,481 gross unrealized appreciation and $28,795,605 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund January 31, 2017 (Unaudited) Common Stocks - 99.2% Shares Value ($) Automobiles & Components - 1.0% Goodyear Tire & Rubber 187,596 Banks - 6.9% Bank of America 635,370 14,384,777 JPMorgan Chase & Co. 251,597 21,292,654 SunTrust Banks 79,140 4,496,735 Capital Goods - 7.5% Honeywell International 70,381 8,327,480 Quanta Services 250,883 a 9,004,191 Raytheon 105,956 15,274,617 United Technologies 99,719 10,936,183 Consumer Services - .8% Carnival 79,589 Diversified Financials - 9.6% American Express 74,997 5,728,271 Berkshire Hathaway, Cl. B 116,920 a 19,191,249 Goldman Sachs Group 44,179 10,131,128 Synchrony Financial 282,232 10,109,550 Voya Financial 270,333 10,872,793 Energy - 7.5% EOG Resources 89,631 9,104,717 Occidental Petroleum 196,353 13,306,843 Phillips 66 81,633 6,662,886 Schlumberger 67,086 5,615,769 Valero Energy 133,015 8,747,066 Food & Staples Retailing - 2.8% Costco Wholesale 61,489 10,081,122 Walgreens Boots Alliance 73,442 6,017,838 Food, Beverage & Tobacco - 5.4% Conagra Brands 147,289 5,757,527 Kellogg 193,210 14,048,299 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Food, Beverage & Tobacco - 5.4% (continued) Molson Coors Brewing, Cl. B 120,264 11,607,881 Health Care Equipment & Services - 5.2% Aetna 33,881 4,018,625 AmerisourceBergen 66,999 5,847,673 Boston Scientific 426,915 a 10,271,575 UnitedHealth Group 61,482 9,966,232 Insurance - 2.7% Hartford Financial Services Group 61,540 2,997,613 Prudential Financial 122,121 12,836,138 Materials - 5.0% Dow Chemical 143,199 8,538,956 Newmont Mining 161,275 5,851,057 Packaging Corporation of America 93,726 8,639,663 Vulcan Materials 45,040 5,779,983 Media - 5.3% Comcast, Cl. A 98,606 7,436,865 Omnicom Group 159,608 b 13,670,425 Time Warner 101,969 9,875,698 Pharmaceuticals, Biotechnology & Life Sciences - 5.4% Celgene 72,548 a 8,426,450 Eli Lilly & Co. 66,606 5,130,660 Merck & Co. 286,259 17,745,195 Real Estate - 2.6% Communications Sales & Leasing 265,158 c 6,968,352 Lamar Advertising, Cl. A 107,929 b,c 8,150,798 Retailing - 4.9% Amazon.com 15,078 a 12,416,431 Home Depot 43,414 5,972,898 Priceline Group 3,253 a 5,123,898 Ulta Beauty 18,744 a 5,103,616 Semiconductors & Semiconductor Equipment - 3.7% Applied Materials 113,877 3,900,287 Common Stocks - 99.2% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.7% (continued) Microchip Technology 68,552 4,616,977 Texas Instruments 173,438 13,101,507 Software & Services - 11.7% Alphabet, Cl. C 31,974 a 25,476,564 eBay 137,035 a 4,361,824 Facebook, Cl. A 93,086 a 12,130,968 Fortinet 90,574 a 3,012,491 Intuit 34,843 4,131,683 Oracle 101,109 4,055,482 ServiceNow 31,849 a 2,886,156 Splunk 55,502 a 3,211,346 Square, Cl. A 205,640 a 3,006,457 Teradata 193,134 a 5,670,414 Technology Hardware & Equipment - 5.4% Apple 175,921 21,348,013 Cisco Systems 328,233 10,083,318 Telecommunication Services - 3.1% AT&T 424,235 Transportation - 2.0% Delta Air Lines 245,251 Utilities - .7% NRG Yield, Cl. C 229,884 Total Common Stocks (cost $471,689,481) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,686,836) 4,686,836 d Total Investments (cost $476,376,317) % Liabilities, Less Cash and Receivables .0 % ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $10,079,046 and the value of the collateral held by the fund was $10,457,959, consisting of U.S. Government & Agency securities. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 11.7 Diversified Financials 9.6 Capital Goods 7.5 Energy 7.5 Banks 6.9 Food, Beverage & Tobacco 5.4 Pharmaceuticals, Biotech & Life Sciences 5.4 Technology Hardware & Equipment 5.4 Media 5.3 Health Care Equipment & Services 5.2 Materials 5.0 Retailing 4.9 Semiconductors & Semiconductor Equipment 3.7 Telecommunication Services 3.1 Food & Staples Retailing 2.8 Insurance 2.7 Real Estate 2.6 Transportation 2.0 Automobiles & Components 1.0 Consumer Services .8 Money Market Investment .8 Utilities .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Disciplined Stock Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 576,313,676 - - Registered Investment Company 4,686,836 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At January 31, 2017, accumulated net unrealized appreciation on investments was $104,624,195, consisting of $106,207,892 gross unrealized appreciation and $1,583,697 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Institutional S&P 500 Stock Index Fund January 31, 2017 (Unaudited) Common Stocks - 98.6% Shares Value ($) Automobiles & Components - .7% BorgWarner 24,755 1,010,747 Delphi Automotive 31,361 2,197,152 Ford Motor 453,003 5,599,117 General Motors 162,407 5,945,720 Goodyear Tire & Rubber 30,582 990,551 Harley-Davidson 20,233 a 1,154,090 Banks - 6.5% Bank of America 1,182,405 26,769,649 BB&T 94,443 4,362,322 Citigroup 333,529 18,620,924 Citizens Financial Group 61,840 2,236,753 Comerica 20,547 1,387,539 Fifth Third Bancorp 88,476 2,309,224 Huntington Bancshares 126,773 1,715,239 JPMorgan Chase & Co. 418,693 35,433,989 KeyCorp 126,816 2,278,884 M&T Bank 18,123 2,946,256 People's United Financial 34,984 a 655,950 PNC Financial Services Group 57,074 6,875,134 Regions Financial 144,234 2,078,412 SunTrust Banks 57,523 3,268,457 U.S. Bancorp 187,068 9,849,130 Wells Fargo & Co. 528,829 29,788,938 Zions Bancorporation 24,503 1,033,782 Capital Goods - 7.2% 3M 70,314 12,292,293 Acuity Brands 5,161 1,069,514 Allegion 10,920 717,116 AMETEK 27,998 1,430,698 Arconic 51,043 1,163,270 Boeing 67,469 11,025,784 Caterpillar 67,849 6,490,435 Cummins 17,919 2,634,272 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Capital Goods - 7.2% (continued) Deere & Co. 33,488 3,584,890 Dover 17,826 1,385,971 Eaton 52,659 3,727,204 Emerson Electric 74,600 4,376,036 Fastenal 33,999 1,689,070 Flowserve 15,579 a 765,864 Fluor 16,326 906,093 Fortive 35,463 1,961,459 Fortune Brands Home & Security 17,925 988,205 General Dynamics 33,314 6,032,499 General Electric 1,035,152 30,744,014 Honeywell International 89,120 10,544,678 Illinois Tool Works 37,050 4,712,760 Ingersoll-Rand 29,694 2,356,219 Jacobs Engineering Group 13,547 793,177 Johnson Controls International 109,667 4,823,155 L3 Technologies 8,758 1,389,807 Lockheed Martin 29,332 7,372,012 Masco 37,368 1,231,276 Northrop Grumman 20,715 4,745,392 PACCAR 40,508 2,726,593 Parker-Hannifin 15,916 2,341,721 Pentair 20,205 1,184,619 Quanta Services 18,760 b 673,296 Raytheon 34,234 4,935,173 Rockwell Automation 14,863 2,199,575 Rockwell Collins 15,411 1,398,702 Roper Technologies 11,993 2,300,857 Snap-on 6,702 1,216,614 Stanley Black & Decker 17,614 2,184,136 Textron 30,605 1,449,759 TransDigm Group 5,681 1,229,368 United Rentals 10,496 b 1,327,849 United Technologies 89,626 9,829,283 W.W. Grainger 6,315 1,594,980 Xylem 21,352 1,052,867 Commercial & Professional Services - .6% Cintas 9,636 1,118,836 Dun & Bradstreet 4,578 561,354 Common Stocks - 98.6% (continued) Shares Value ($) Commercial & Professional Services - .6% (continued) Equifax 14,047 1,647,432 Nielsen Holdings 38,465 1,573,603 Pitney Bowes 24,470 389,562 Republic Services 26,649 1,529,120 Robert Half International 15,892 747,878 Stericycle 9,967 a,b 768,854 Verisk Analytics 18,583 b 1,535,699 Waste Management 47,100 3,273,450 Consumer Durables & Apparel - 1.2% Coach 33,727 1,259,703 D.R. Horton 39,713 1,187,816 Garmin 12,686 a 612,607 Hanesbrands 42,415 a 1,005,660 Harman International Industries 8,454 939,747 Hasbro 12,845 a 1,059,841 Leggett & Platt 15,375 733,695 Lennar, Cl. A 22,130 988,105 Mattel 41,308 1,082,683 Michael Kors Holdings 20,668 b 884,797 Mohawk Industries 7,454 b 1,608,871 Newell Brands 56,829 2,689,717 NIKE, Cl. B 156,711 8,290,012 PulteGroup 37,769 812,411 PVH 9,700 909,957 Ralph Lauren 6,213 549,416 Under Armour, Cl. A 21,089 a,b 453,203 Under Armour, Cl. C 21,238 b 408,194 VF 39,343 2,025,378 Whirlpool 8,574 1,499,507 Consumer Services - 1.6% Carnival 50,020 2,770,108 Chipotle Mexican Grill 3,290 a,b 1,386,538 Darden Restaurants 14,698 1,077,069 H&R Block 27,687 a 594,163 Marriott International, Cl. A 37,006 3,130,708 McDonald's 97,215 11,915,643 Royal Caribbean Cruises 20,080 1,880,090 Starbucks 170,543 9,417,384 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Consumer Services - 1.6% (continued) Wyndham Worldwide 13,319 1,053,000 Wynn Resorts 9,554 969,062 Yum! Brands 40,280 2,639,548 Diversified Financials - 5.2% Affiliated Managers Group 6,324 963,525 American Express 90,132 6,884,282 Ameriprise Financial 18,552 2,082,833 Bank of New York Mellon 123,963 5,544,865 Berkshire Hathaway, Cl. B 222,081 b 36,452,375 BlackRock 14,162 5,296,305 Capital One Financial 56,484 4,936,137 Charles Schwab 139,734 5,762,630 CME Group 39,305 4,759,049 Discover Financial Services 46,724 3,237,039 E*TRADE Financial 33,092 b 1,239,295 Franklin Resources 42,399 1,684,936 Goldman Sachs Group 43,291 9,927,492 Intercontinental Exchange 69,035 4,028,883 Invesco 46,551 1,346,255 Leucadia National 37,561 895,830 Moody's 20,070 2,080,657 Morgan Stanley 168,811 7,172,779 Nasdaq 13,767 971,124 Navient 34,731 522,354 Northern Trust 25,165 2,087,688 S&P Global 30,572 3,674,143 State Street 42,442 3,234,080 Synchrony Financial 91,702 3,284,766 T. Rowe Price Group 28,529 1,923,996 Energy - 7.1% Anadarko Petroleum 65,324 4,541,978 Apache 45,179 2,702,608 Baker Hughes 49,521 3,123,785 Cabot Oil & Gas 53,956 1,158,975 Chesapeake Energy 86,568 a,b 558,364 Chevron 220,774 24,583,185 Cimarex Energy 11,171 1,510,431 Concho Resources 17,059 b 2,378,707 Common Stocks - 98.6% (continued) Shares Value ($) Energy - 7.1% (continued) ConocoPhillips 143,904 7,016,759 Devon Energy 62,076 2,826,941 EOG Resources 67,334 6,839,788 EQT 20,376 1,235,397 Exxon Mobil 484,980 40,684,972 Halliburton 99,936 5,653,380 Helmerich & Payne 12,747 a 907,077 Hess 31,183 a 1,689,495 Kinder Morgan 225,975 5,048,281 Marathon Oil 99,257 1,662,555 Marathon Petroleum 61,157 2,938,594 Murphy Oil 17,959 a 519,195 National Oilwell Varco 45,232 1,710,222 Newfield Exploration 23,314 b 934,425 Noble Energy 50,860 2,022,194 Occidental Petroleum 88,714 6,012,148 ONEOK 24,948 1,374,884 Phillips 66 51,533 4,206,123 Pioneer Natural Resources 20,001 3,604,780 Range Resources 21,977 710,736 Schlumberger 162,709 13,620,370 Southwestern Energy 56,307 a,b 507,326 Spectra Energy 82,824 3,449,620 TechnipFMC 51,792 b 1,741,247 Tesoro 14,110 1,140,794 Transocean 45,269 a,b 632,408 Valero Energy 53,427 3,513,360 Williams Cos. 91,844 2,648,781 Food & Staples Retailing - 2.0% Costco Wholesale 50,913 8,347,186 CVS Health 123,978 9,770,706 Kroger 109,950 3,733,902 Sysco 59,114 3,101,120 Walgreens Boots Alliance 99,387 8,143,771 Wal-Mart Stores 176,333 11,768,464 Whole Foods Market 38,473 a 1,162,654 Food, Beverage & Tobacco - 5.3% Altria Group 227,374 16,184,481 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Food, Beverage & Tobacco - 5.3% (continued) Archer-Daniels-Midland 67,305 2,978,919 Brown-Forman, Cl. B 20,446 932,338 Campbell Soup 22,603 1,406,585 Coca-Cola 453,984 18,872,115 Conagra Brands 49,958 1,952,858 Constellation Brands, Cl. A 21,023 3,148,405 Dr. Pepper Snapple Group 22,218 2,026,282 General Mills 69,245 4,326,428 Hershey 16,768 1,768,521 Hormel Foods 32,372 1,175,104 J.M. Smucker 13,267 1,802,322 Kellogg 29,455 2,141,673 Kraft Heinz 69,172 6,176,368 McCormick & Co. 13,635 1,302,824 Mead Johnson Nutrition 22,036 1,552,657 Molson Coors Brewing, Cl. B 21,805 2,104,619 Mondelez International, Cl. A 180,764 8,004,230 Monster Beverage 46,740 b 1,991,124 PepsiCo 167,514 17,384,603 Philip Morris International 181,432 17,441,058 Reynolds American 96,075 5,776,990 Tyson Foods, Cl. A 34,059 2,138,565 Health Care Equipment & Services - 5.2% Abbott Laboratories 200,223 8,363,315 Aetna 40,706 4,828,139 AmerisourceBergen 19,113 1,668,183 Anthem 30,515 4,703,582 Baxter International 56,546 2,709,119 Becton Dickinson & Co. 25,190 4,465,935 Boston Scientific 160,822 b 3,869,377 C.R. Bard 8,784 2,084,707 Cardinal Health 36,818 2,759,877 Centene 20,041 b 1,267,994 Cerner 35,321 b 1,897,091 Cigna 30,335 4,435,584 Cooper 5,677 a 1,048,031 Danaher 70,535 5,919,297 DaVita 19,466 b 1,240,957 DENTSPLY SIRONA 26,511 1,503,174 Common Stocks - 98.6% (continued) Shares Value ($) Health Care Equipment & Services - 5.2% (continued) Edwards Lifesciences 24,483 b 2,356,244 Envision Healthcare 13,652 b 928,336 Express Scripts Holding 73,129 b 5,037,126 HCA Holdings 34,112 b 2,738,511 Henry Schein 9,833 b 1,571,903 Hologic 32,224 b 1,306,039 Humana 17,679 3,509,281 IDEXX Laboratories 10,483 b 1,282,385 Intuitive Surgical 4,569 b 3,164,901 Laboratory Corporation of America Holdings 12,114 b 1,625,820 McKesson 26,147 3,638,355 Medtronic 160,753 12,220,443 Patterson 10,429 a 433,951 Quest Diagnostics 15,778 1,450,314 Stryker 36,014 4,448,809 UnitedHealth Group 111,320 18,044,972 Universal Health Services, Cl. B 10,924 1,230,370 Varex Imaging 100 2,881 Varian Medical Systems 11,188 a,b 868,748 Zimmer Biomet Holdings 23,633 2,796,493 Household & Personal Products - 2.0% Church & Dwight 30,748 1,390,425 Clorox 15,123 1,814,760 Colgate-Palmolive 103,557 6,687,711 Coty, Cl. A 56,185 1,078,752 Estee Lauder, Cl. A 26,280 2,134,199 Kimberly-Clark 41,717 5,053,180 Procter & Gamble 312,925 27,412,230 Insurance - 2.7% Aflac 47,410 3,318,226 Allstate 42,981 3,232,601 American International Group 114,281 7,343,697 Aon 30,814 3,472,738 Arthur J. Gallagher & Co. 20,776 1,118,372 Assurant 6,251 607,160 Chubb 54,032 7,104,668 Cincinnati Financial 17,581 1,240,867 Hartford Financial Services Group 44,368 2,161,165 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Insurance - 2.7% (continued) Lincoln National 26,687 1,801,639 Loews 32,747 1,525,355 Marsh & McLennan 61,324 4,171,258 MetLife 127,669 6,946,470 Principal Financial Group 30,670 1,750,950 Progressive 68,519 2,565,351 Prudential Financial 50,713 5,330,443 Torchmark 13,148 966,904 Travelers 33,410 3,935,030 Unum Group 26,514 1,204,531 Willis Towers Watson 14,883 1,862,310 XL Group 31,050 1,166,548 Materials - 2.9% Air Products & Chemicals 25,226 3,525,586 Albemarle 13,322 1,234,150 Avery Dennison 10,337 754,808 Ball 20,356 1,552,349 CF Industries Holdings 26,641 a 940,161 Dow Chemical 130,937 7,807,773 E.I. du Pont de Nemours & Co. 101,593 7,670,271 Eastman Chemical 17,371 1,346,252 Ecolab 30,399 3,651,832 FMC 15,427 928,088 Freeport-McMoRan 146,240 a,b 2,434,896 International Flavors & Fragrances 9,498 1,113,261 International Paper 48,065 2,720,479 LyondellBasell Industries, Cl. A 39,472 3,681,553 Martin Marietta Materials 7,219 1,657,482 Monsanto 50,782 5,500,198 Mosaic 41,250 a 1,294,012 Newmont Mining 62,356 2,262,276 Nucor 37,899 2,201,553 PPG Industries 31,521 3,152,415 Praxair 33,058 3,915,390 Sealed Air 22,165 1,075,003 Sherwin-Williams 9,472 2,877,688 Vulcan Materials 15,445 1,982,057 WestRock 28,563 1,524,108 Common Stocks - 98.6% (continued) Shares Value ($) Media - 3.2% CBS, Cl. B 45,914 2,960,994 Charter Communications, Cl. A 25,182 b 8,157,709 Comcast, Cl. A 279,669 21,092,636 Discovery Communications, Cl. A 18,244 a,b 517,217 Discovery Communications, Cl. C 27,339 b 757,564 Interpublic Group of Companies 45,195 1,063,438 News Corp., Cl. A 45,043 553,578 News Corp., Cl. B 11,884 150,333 Omnicom Group 27,957 2,394,517 Scripps Networks Interactive, Cl. A 10,561 a 804,326 TEGNA 26,852 615,179 Time Warner 90,416 8,756,790 Twenty-First Century Fox, Cl. A 123,198 3,865,953 Twenty-First Century Fox, Cl. B 56,490 1,751,755 Viacom, Cl. B 41,271 1,739,160 Walt Disney 171,317 18,956,226 Pharmaceuticals, Biotechnology & Life Sciences - 8.2% AbbVie 189,435 11,576,373 Agilent Technologies 37,103 1,816,934 Alexion Pharmaceuticals 26,377 b 3,446,946 Allergan 43,597 9,542,947 Amgen 87,067 13,641,658 Biogen 25,459 b 7,058,253 Bristol-Myers Squibb 194,347 9,554,099 Celgene 90,142 b 10,469,993 Eli Lilly & Co. 112,877 8,694,915 Endo International 23,886 b 292,365 Gilead Sciences 153,504 11,121,365 Illumina 17,327 b 2,774,053 Johnson & Johnson 318,664 36,088,698 Mallinckrodt 12,996 b 633,295 Merck & Co. 321,913 19,955,387 Mettler-Toledo International 3,174 b 1,354,124 Mylan 53,913 b 2,051,390 PerkinElmer 13,600 723,384 Perrigo 16,236 1,236,371 Pfizer 709,697 22,518,686 Regeneron Pharmaceuticals 8,737 b 3,139,117 Thermo Fisher Scientific 45,792 6,978,243 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 8.2% (continued) Vertex Pharmaceuticals 29,435 b 2,527,583 Waters 9,112 b 1,290,715 Zoetis 57,933 3,182,839 Real Estate - 2.8% American Tower 49,377 c 5,110,519 Apartment Investment & Management, Cl. A 17,515 c 771,886 AvalonBay Communities 16,286 c 2,822,527 Boston Properties 18,216 c 2,384,474 CBRE Group, Cl. A 35,104 b,c 1,065,757 Crown Castle International 42,650 c 3,745,949 Digital Realty Trust 18,526 a,c 1,993,953 Equinix 8,417 c 3,240,377 Equity Residential 43,342 c 2,633,893 Essex Property Trust 7,767 c 1,742,138 Extra Space Storage 14,481 c 1,043,356 Federal Realty Investment Trust 8,146 c 1,143,943 GGP 68,790 c 1,708,744 HCP 55,283 a,c 1,676,181 Host Hotels & Resorts 88,091 c 1,591,804 Iron Mountain 28,406 c 1,016,935 Kimco Realty 49,998 c 1,244,450 Macerich 14,719 c 1,011,048 Mid-America Apartment Communities 13,231 c 1,256,283 Prologis 62,558 c 3,055,958 Public Storage 17,275 c 3,714,125 Realty Income 30,502 c 1,818,834 Simon Property Group 36,497 c 6,707,054 SL Green Realty 12,018 c 1,309,601 UDR 30,719 c 1,073,629 Ventas 41,481 c 2,558,133 Vornado Realty Trust 19,739 c 2,098,453 Welltower 42,311 c 2,805,219 Weyerhaeuser 89,290 c 2,797,456 Retailing - 5.4% Advance Auto Parts 8,582 1,409,508 Amazon.com 46,155 b 38,007,719 AutoNation 8,271 b 439,356 AutoZone 3,378 b 2,448,982 Common Stocks - 98.6% (continued) Shares Value ($) Retailing - 5.4% (continued) Bed Bath & Beyond 18,358 a 740,745 Best Buy 31,558 a 1,404,962 CarMax 23,052 a,b 1,537,799 Dollar General 29,911 2,208,030 Dollar Tree 27,672 b 2,136,002 Expedia 14,206 1,727,308 Foot Locker 16,179 a 1,108,909 Gap 24,112 555,299 Genuine Parts 17,388 1,683,332 Home Depot 142,568 19,614,505 Kohl's 20,277 807,633 L Brands 28,791 1,733,506 LKQ 36,197 b 1,155,046 Lowe's 101,632 7,427,267 Macy's 36,668 1,083,173 Netflix 49,784 b 7,005,107 Nordstrom 14,417 a 637,520 O'Reilly Automotive 10,982 b 2,880,249 Priceline Group 5,770 b 9,088,500 Ross Stores 45,884 3,033,391 Signet Jewelers 7,727 600,156 Staples 78,103 718,548 Target 65,757 4,240,011 The TJX Companies 76,238 5,711,751 Tiffany & Co. 12,082 951,095 Tractor Supply 15,783 1,162,734 TripAdvisor 13,136 a,b 694,894 Ulta Beauty 6,716 b 1,828,632 Urban Outfitters 11,015 b 292,338 Semiconductors & Semiconductor Equipment - 3.3% Analog Devices 35,522 2,662,019 Applied Materials 125,270 4,290,497 Broadcom 46,421 9,260,989 First Solar 9,079 a,b 283,174 Intel 554,190 20,405,276 KLA-Tencor 17,877 1,521,511 Lam Research 18,964 2,178,205 Linear Technology 27,914 1,762,211 Microchip Technology 25,398 1,710,555 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.3% (continued) Micron Technology 119,889 b 2,890,524 NVIDIA 63,005 6,878,886 Qorvo 15,309 a,b 982,991 QUALCOMM 172,699 9,227,308 Skyworks Solutions 22,280 a 2,043,967 Texas Instruments 116,609 8,808,644 Xilinx 30,289 1,762,820 Software & Services - 12.4% Accenture, Cl. A 72,373 8,241,114 Activision Blizzard 79,816 3,209,401 Adobe Systems 57,861 b 6,560,280 Akamai Technologies 20,966 b 1,438,058 Alliance Data Systems 6,653 1,519,412 Alphabet, Cl. A 34,641 b 28,412,202 Alphabet, Cl. C 34,725 b 27,668,533 Autodesk 22,374 b 1,819,901 Automatic Data Processing 52,935 5,345,906 CA 37,052 1,158,616 Citrix Systems 18,636 b 1,699,417 Cognizant Technology Solutions, Cl. A 71,793 b 3,775,594 CSRA 16,399 508,697 eBay 121,613 b 3,870,942 Electronic Arts 34,772 b 2,901,028 Facebook, Cl. A 273,771 b 35,677,837 Fidelity National Information Services 37,841 3,005,332 Fiserv 25,405 b 2,729,259 Global Payments 18,163 1,403,637 International Business Machines 101,241 17,668,579 Intuit 28,366 3,363,640 Mastercard, Cl. A 111,541 11,860,155 Microsoft 909,478 58,797,753 Oracle 350,207 14,046,803 Paychex 37,962 2,288,729 PayPal Holdings 130,243 b 5,181,067 Red Hat 20,618 b 1,564,494 salesforce.com 74,727 b 5,910,906 Symantec 73,411 2,022,473 Teradata 16,867 b 495,215 Total System Services 19,886 1,007,822 Common Stocks - 98.6% (continued) Shares Value ($) Software & Services - 12.4% (continued) VeriSign 11,298 a,b 906,213 Visa, Cl. A 218,525 18,074,203 Western Union 55,159 a 1,080,013 Yahoo! 101,499 b 4,473,061 Technology Hardware & Equipment - 5.2% Amphenol, Cl. A 36,503 2,463,587 Apple 623,939 75,714,998 Cisco Systems 585,458 17,985,270 Corning 113,318 3,001,794 F5 Networks 7,464 b 1,000,400 FLIR Systems 14,997 529,844 Harris 14,479 1,487,138 Hewlett Packard Enterprise 192,721 4,370,912 HP 197,946 2,979,087 Juniper Networks 44,823 1,200,360 Motorola Solutions 19,609 1,582,642 NetApp 33,696 1,291,231 Seagate Technology 35,513 a 1,603,412 TE Connectivity 41,134 3,058,313 Western Digital 33,589 2,678,051 Xerox 95,169 659,521 Telecommunication Services - 2.5% AT&T 718,281 30,282,727 CenturyLink 64,662 a 1,672,159 Frontier Communications 135,515 a 472,947 Level 3 Communications 34,416 b 2,046,375 Verizon Communications 476,774 23,366,694 Transportation - 2.3% Alaska Air Group 14,456 a 1,356,262 American Airlines Group 61,287 2,711,950 CH Robinson Worldwide 16,680 a 1,268,681 CSX 109,631 5,085,782 Delta Air Lines 86,828 4,101,755 Expeditors International of Washington 20,441 1,064,567 FedEx 28,356 5,362,403 J.B. Hunt Transport Services 9,852 976,136 Kansas City Southern 13,142 1,129,029 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.6% (continued) Shares Value ($) Transportation - 2.3% (continued) Norfolk Southern 34,002 3,993,875 Ryder System 6,214 482,206 Southwest Airlines 71,827 3,757,270 Union Pacific 96,853 10,322,593 United Continental Holdings 33,883 b 2,387,735 United Parcel Service, Cl. B 80,373 8,771,105 Utilities - 3.1% AES 76,155 871,213 Alliant Energy 26,946 1,014,517 Ameren 28,659 1,508,896 American Electric Power 57,863 3,706,704 American Water Works 21,045 1,545,545 CenterPoint Energy 51,758 1,356,577 CMS Energy 32,945 1,403,457 Consolidated Edison 35,997 2,676,377 Dominion Resources 72,625 5,539,835 DTE Energy 21,494 2,120,168 Duke Energy 79,994 6,282,729 Edison International 38,869 2,832,773 Entergy 21,164 1,516,189 Eversource Energy 37,937 2,098,675 Exelon 106,913 3,836,038 FirstEnergy 50,213 1,522,458 NextEra Energy 54,240 6,710,573 NiSource 36,765 822,433 NRG Energy 40,753 674,055 PG&E 59,110 3,658,318 Pinnacle West Capital 12,665 983,184 PPL 79,420 2,766,993 Public Service Enterprise Group 60,416 2,673,408 SCANA 16,699 1,147,221 Sempra Energy 29,348 3,004,942 Southern 113,598 5,615,149 WEC Energy Group 37,733 2,228,134 Xcel Energy 60,604 2,504,157 Total Common Stocks (cost $1,147,727,802) Principal Short-Term Investments - .1% Amount ($) Value ($) U.S. Treasury Bills 0.51%, 3/16/17 (cost $1,324,194) 1,325,000 d Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $27,214,567) 27,214,567 e Investment of Cash Collateral for Securities Loaned - .7% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $17,175,882) 17,175,882 e Total Investments (cost $1,193,442,445) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $37,747,431 and the value of the collateral held by the fund was $38,612,940, consisting of cash collateral of $17,175,882 and U.S. Government & Agency securities valued at $21,437,058. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Software & Services 12.4 Pharmaceuticals, Biotechnology & Life Sciences 8.2 Capital Goods 7.2 Energy 7.1 Banks 6.5 Retailing 5.4 Food, Beverage & Tobacco 5.3 Diversified Financials 5.2 Health Care Equipment & Services 5.2 Technology Hardware & Equipment 5.2 Semiconductors & Semiconductor Equipment 3.3 Media 3.2 Utilities 3.1 Materials 2.9 Real Estate 2.8 Insurance 2.7 Telecommunication Services 2.5 Transportation 2.3 Food & Staples Retailing 2.0 Household & Personal Products 2.0 Short-Term/Money Market Investments 2.0 Consumer Services 1.6 Consumer Durables & Apparel 1.2 Automobiles & Components .7 Commercial & Professional Services .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Institutional S&P 500 Stock Index Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 – Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investment in Securities: Equity Securities- Domestic Common Stocks † 2,279,965,720 - - Equity Securities- Foreign Common Stocks † 14,981,907 - - Registered Investment Companies 44,390,449 - - U.S. Treasury - 1,324,330 - Other Financial Instruments: Futures †† 159,140 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Institutional S&P 500 Stock Index Fund January 31, 2017 (Unaudited) Market Value Covered by Unrealized Contracts Contracts ($) Expiration Appreciation ($) Futures Long Standard & Poor's 500 E-mini 282 32,070,450 March 2017 159,140 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. At January 31, 2017, accumulated net unrealized appreciation on investments was $1,147,219,961, consisting of $1,173,840,062 gross unrealized appreciation and $26,620,101 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund January 31, 2017 (Unaudited) Coupon Maturity Principal Bonds and Notes - 93.0% Rate (%) Date Amount ($) a Value ($) Asset-Backed Certificates - 6.7% American Homes 4 Rent, Ser. 2014-SFR3, Cl. A 3.68 12/17/36 144,548 b 148,673 Avant Loans Funding Trust, Ser. 2016-B, Cl. A 3.92 8/15/19 196,576 b 197,438 Avant Loans Funding Trust, Ser. 2016-C, Cl. A 2.96 9/16/19 589,469 b 590,207 CIT Equipment Collateral, Ser. 2014-VT1, Cl. C 2.65 2/20/20 1,475,000 b 1,478,884 Conn's Receivables Funding, Ser. 2016-A, Cl. A 4.68 4/16/18 141,543 b 141,881 Dell Equipment Finance Trust, Ser. 2016-1, Cl. D 3.24 7/22/22 1,225,000 b 1,219,844 Marlette Funding Trust, Ser. 2016-1A, Cl. A 3.06 1/17/23 429,549 b 431,163 RAAC Series Trust, Ser. 2006-SP4, Cl. M1 1.10 11/25/36 600,000 c 566,843 SoFi Consumer Loan Program Trust, Ser. 2016-2A, Cl. A 3.09 10/27/25 840,553 b 841,898 SoFi Consumer Loan Program Trust, Ser. 2016-3, Cl. A 3.05 12/26/25 956,333 b 956,222 SOI Consumer Loan Program Trust, Ser. 17-1, Cl. A 3.28 1/26/26 800,000 b 803,407 Springleaf Funding Trust, Ser. 2015-AA, Cl. B 3.62 11/15/24 700,000 b 698,575 Springleaf Funding Trust, Ser. 2016-AA, Cl. B 3.80 11/15/29 800,000 b 800,057 Trafigura Securitisation Finance, Ser. 2014-1A, Cl. B 2.95 10/15/21 1,560,000 b,c 1,558,799 Asset-Backed Ctfs./Auto Receivables - 4.7% BMW Canada Auto Trust, Ser. 2016-1A, Cl. A1 CAD 1.37 9/20/18 486,537 b 374,184 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. C 3.02 11/15/21 475,000 b 479,523 Drive Auto Receivables Trust, Ser. 2016-CA, Cl. D 4.18 3/15/24 500,000 b 500,891 Globaldrive Auto Receivables, Ser. 2016-B, Cl. A EUR 0.13 8/20/24 974,161 c 1,057,078 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. D 3.01 3/20/20 825,000 833,913 GO Financial Auto Securitization Trust, Ser. 2015-1, Cl. B 3.59 10/15/20 1,749,731 b 1,741,397 MBARC Credit Canada, Ser. 2016-AA, Cl. A1 CAD 1.26 9/17/18 913,585 b 702,392 MBARC Credit Canada, Ser. 2016-AA, Cl. A2 CAD 1.53 6/17/19 775,000 b 593,478 MBARC Credit Canada, Ser. 2016-AA. Cl. A3 CAD 1.72 7/15/21 175,000 b 134,595 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.0% (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables - 4.7% (continued) Oscar US Funding Trust, Ser. 2016-2A, Cl. A2A 2.31 11/15/19 800,000 b 800,944 Asset-Backed Ctfs./Home Equity Loans - 5.4% ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-HE2, Cl. A2C 0.92 5/25/36 410,139 c 401,753 Carrington Mortgage Loan Trust, Ser. 2006-NC5, Cl. A2 0.87 1/25/37 3,844,793 c 3,083,732 Colony Starwood Homes, Ser. 2016-2A, Cl. A 2.02 12/17/23 798,170 b,c 802,937 Countrywide Asset-Backed Certificates, Ser. 2004-1, Cl. M5 2.33 1/25/34 1,634,384 c 1,559,330 HSI Asset Securitization Corp. Trust, Ser. 2005-I1, Cl. 2A3 1.05 11/25/35 1,063,396 c 1,048,611 JP Morgan Mortgage Acquisition Trust, Ser. 2007-CH1, Cl. AF6 5.00 11/25/36 413,107 c 414,212 Morgan Stanley ABS Capital I Trust, Ser. 2006-NC4, Cl. A2C 0.91 6/25/36 262,089 c 227,186 Structured Asset Securities Corp., Ser. 2002-BC1, Cl. M2 4.21 8/25/32 856,352 c 813,442 Asset-Backed Ctfs./Student Loans - .3% SMB Private Education Loan Trust, Ser. 2016-B, Cl. A1 1.19 11/15/23 522,815 b,c Casinos - .6% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 400,000 b 428,248 Scientific Games International, Gtd. Notes 10.00 12/1/22 510,000 525,106 Commercial Mortgage Pass-Through Ctfs. - 4.4% A10 Term Asset Financing, Ser. 2013-2, Cl. A 2.62 11/15/27 113,151 b 112,818 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2006-PWR14, Cl. AJ 5.27 12/11/38 672,224 673,871 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR16, Cl. AJ 5.70 6/11/40 900,000 c 902,825 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.89 6/11/50 925,000 c 934,566 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LD12, Cl. AJ 6.06 2/15/51 2,255,000 c 2,095,342 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2014-INN, Cl. E 4.37 6/15/29 950,000 b,c 950,553 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 47,345 47,723 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.71 4/15/49 1,100,000 c 1,083,934 Coupon Maturity Principal Bonds and Notes - 93.0% (continued) Rate (%) Date Amount ($) a Value ($) Consumer Discretionary - .9% AMC Networks, Gtd. Notes 5.00 4/1/24 160,000 163,800 Cox Communications, Sr. Unscd. Notes 3.35 9/15/26 250,000 b 238,492 GLP Capital, Gtd. Notes 5.38 4/15/26 405,000 422,719 Walgreens Boots Alliance, Sr. Unscd. Notes 1.75 5/30/18 550,000 551,317 Consumer Staples - .9% Kraft Heinz Foods, Gtd. Notes EUR 2.25 5/25/28 805,000 875,922 Kraft Heinz Foods, Scd. Notes 4.88 2/15/25 470,000 b 503,329 Energy - 6.0% Cimarex Energy, Gtd. Notes 5.88 5/1/22 580,000 602,151 Continental Resources, Gtd. Notes 3.80 6/1/24 475,000 445,906 Diamondback Energy, Gtd. Notes 4.75 11/1/24 225,000 b 225,844 Lukoil International Finance, Gtd. Notes 6.13 11/9/20 500,000 543,790 Lukoil International Finance, Gtd. Notes 4.75 11/2/26 850,000 b 853,221 MMC Norilsk Nickel, Sr. Unscd. Notes 4.38 4/30/18 1,400,000 1,434,997 NRG Energy, Gtd. Notes 6.25 7/15/22 425,000 439,875 Occidental Petroleum, Sr. Unscd. Notes 3.00 2/15/27 425,000 410,355 Petrobras Global Finance, Gtd. Notes 5.38 1/27/21 1,025,000 1,035,250 Petrobras Global Finance, Gtd. Notes 6.13 1/17/22 270,000 279,720 Petroleos Mexicanos, Gtd. Notes 6.50 3/13/27 675,000 b 695,655 Shell International Finance, Gtd. Notes 3.75 9/12/46 925,000 856,635 Transocean, Gtd. Notes 4.25 10/15/17 1,455,000 1,473,187 Financials - 11.9% AerCap Ireland Capital, Gtd. Notes 4.63 10/30/20 750,000 790,762 AerCap Ireland Capital, Gtd. Notes 5.00 10/1/21 425,000 453,751 Allianz Finance II, Gtd. Notes EUR 5.75 7/8/41 1,100,000 c 1,373,988 Ally Financial, Sr. Unscd. Notes 3.60 5/21/18 1,445,000 1,470,287 Bank of America, Sub. Notes 4.25 10/22/26 575,000 580,215 Barclays, Jr. Sub. Bonds 7.88 12/29/49 800,000 c 823,080 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.0% (continued) Rate (%) Date Amount ($) a Value ($) Financials - 11.9% (continued) Barclays, Sub. Notes 5.20 5/12/26 1,300,000 1,324,142 BNP Paribas, Sr. Unscd. Notes 3.80 1/10/24 800,000 b 802,348 Citigroup, Sub. Notes 4.30 11/20/26 425,000 428,350 Credit Suisse Group, Sr. Unscd. Notes 4.28 1/9/28 525,000 b 521,762 Ford Motor Credit, Sr. Unscd. Notes 3.34 3/18/21 775,000 783,546 General Motors Financial, Gtd. Notes 2.58 1/15/20 750,000 c 758,649 Goldman Sachs Group, Sr. Unscd. Notes 3.50 11/16/26 650,000 634,451 HSBC Holdings, Sub. Notes 4.38 11/23/26 350,000 352,535 Hyundai Capital America, Sr. Unscd. Notes 2.00 7/1/19 650,000 b 644,169 Intesa Sanpaolo, Gtd. Bonds 5.25 1/12/24 350,000 368,155 Lloyds Banking Group, Gtd. Notes 3.10 7/6/21 475,000 480,230 Lloyds Banking Group, Sr. Unscd. Notes 3.75 1/11/27 275,000 270,867 Morgan Stanley, Sub. Notes 3.95 4/23/27 425,000 416,222 Park Aerospace Holdings, Gtd. Notes 5.25 8/15/22 250,000 b 256,563 Park Aerospace Holdings, Gtd. Notes 5.50 2/15/24 125,000 b 128,594 Royal Bank of Scotland Group, Jr. Sub. Notes 8.63 12/29/49 625,000 c 646,875 Royal Bank of Scotland Group, Sr. Unscd. Notes 3.88 9/12/23 1,400,000 1,362,284 Santander UK Group Holdings, Sr. Unscd. Notes 3.57 1/10/23 375,000 375,933 Wells Fargo & Co., Sr. Unscd. Notes 3.00 4/22/26 395,000 376,634 Wells Fargo & Co., Sub. Notes 4.30 7/22/27 215,000 220,561 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 1,787,000 b,c 1,795,935 Foreign/Governmental - 31.5% Argentine Government, Sr. Unscd. Bonds ARS 15.50 10/17/26 14,400,000 1,029,154 Argentine Government, Sr. Unscd. Notes 6.88 1/26/27 1,300,000 b 1,287,325 Argentine Government, Sr. Unscd. Notes 8.28 12/31/33 675,000 1,000,698 Argentine Government, Unscd. Bonds ARS 21.20 9/19/18 38,800,000 2,742,485 Bahraini Government, Sr. Unscd. Bonds 7.00 10/12/28 375,000 b 385,437 Brazilian Government, Notes BRL 10.00 1/1/21 6,250,000 1,971,038 Coupon Maturity Principal Bonds and Notes - 93.0% (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental - 31.5% (continued) Brazilian Government, Sr. Unscd. Bonds 5.63 2/21/47 425,000 d 396,313 Buenos Aires Province, Sr. Unscd. Notes 5.75 6/15/19 650,000 b 675,967 Buenos Aires Province, Sr. Unscd. Notes 9.13 3/16/24 605,000 b 660,962 Colombian Government, Bonds, Ser. B COP 10.00 7/24/24 4,336,000,000 1,770,372 Hungarian Government, Bonds, Ser. 24/B HUF 3.00 6/26/24 192,750,000 674,437 Hungarian Government, Bonds, Ser. 25/B HUF 5.50 6/24/25 299,300,000 1,224,096 Icelandic Government, Unscd. Notes 5.88 5/11/22 1,700,000 1,918,025 Indonesian Government, Sr. Unscd. Notes EUR 3.75 6/14/28 950,000 b 1,077,309 International Bank for Reconstruction & Development, Sr. Unscd. Notes NZD 3.50 1/22/21 2,550,000 1,879,795 Italian Government, Unscd. Bonds EUR 2.80 3/1/67 700,000 623,312 Japanese Government, Sr. Unscd. Bonds, Ser. 20 JPY 0.10 3/10/25 562,400,000 e 5,249,322 Mexican Government, Bonds, Ser. S MXN 4.50 12/4/25 7,150,000 f 2,131,909 New Zealand Government, Sr. Unscd. Bonds, Ser. 0925 NZD 2.00 9/20/25 5,275,000 g 4,071,323 Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 475,000 555,107 Polish Government, Bonds, Ser. 0725 PLN 3.25 7/25/25 11,580,000 2,802,859 Polish Government, Unscd. Notes EUR 2.00 10/25/46 800,000 804,232 Portgual Government, Sr. Unscd. Bonds EUR 3.85 4/15/21 2,275,000 b 2,626,229 Portgual Government, Sr. Unscd. Bonds EUR 2.88 7/21/26 2,050,000 b 1,991,101 Portgual Government, Sr. Unscd. Bonds EUR 4.13 4/14/27 1,800,000 b 1,890,108 Romanian Government, Sr. Unscd. Notes EUR 2.75 10/29/25 625,000 b 705,993 Romanian Government, Unscd. Notes EUR 2.88 5/26/28 950,000 b 1,041,636 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 117,700,000 1,815,247 Russian Government, Unscd. Bonds 4.75 5/27/26 600,000 620,638 Sri Lankan Government, Sr. Unscd. Bonds 6.00 1/14/19 700,000 723,297 Sri Lankan Government, Sr. Unscd. Bonds 5.75 1/18/22 875,000 b 878,864 Turkish Government, Unscd. Bonds TRY 2.00 9/18/24 5,500,000 1,647,795 Health Care - 2.2% Abbott Laboratories, Sr. Unscd. Notes 3.75 11/30/26 175,000 173,018 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 93.0% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - 2.2% (continued) Abbott Laboratories, Sr. Unscd. Notes 4.90 11/30/46 675,000 682,798 AbbVie, Sr. Unscd. Bonds EUR 1.38 5/17/24 525,000 567,474 Mylan, Gtd. Notes 3.00 12/15/18 400,000 b 403,375 Mylan, Gtd. Notes 2.50 6/7/19 575,000 b 572,609 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 450,000 d 426,375 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes 1.70 7/19/19 600,000 d 589,302 Industrials - 1.3% Mexico City Airport Trust, Sr. Scd. Notes 4.25 10/31/26 1,600,000 b,d 1,569,280 United Rentals North America, Gtd. Notes 5.50 7/15/25 425,000 442,531 Information Technology - 1.7% Diamond 1 Finance, Sr. Scd. Notes 3.48 6/1/19 825,000 b 842,121 First Data, Gtd. Notes 7.00 12/1/23 425,000 b 451,563 Infor US, Gtd. Notes 6.50 5/15/22 440,000 453,750 Oracle, Sr. Unscd. Notes 4.00 7/15/46 850,000 799,748 Zayo Group, Gtd. Notes 5.75 1/15/27 105,000 b 107,625 Materials - 1.0% Ardagh Packaging Finance, Sr. Scd. Notes 3.96 12/15/19 540,000 b,c 550,125 BWAY Holding, Sr. Unscd. Notes 9.13 8/15/21 425,000 b 459,000 Equate Petrochemical, Gtd. Notes 3.00 3/3/22 500,000 b 485,966 Municipal Bonds - 1.0% Georgetown University, GO (Insured; National Public Finance Guarantee Corp.) 1.35 4/1/29 1,700,000 c Real Estate - .4% Omega Healthcare Investors, Gtd. Notes 4.38 8/1/23 675,000 Residential Mortgage Pass-Through Ctfs. - .2% Impac Secured Assets Trust, Ser. 2006-2, Cl. 2A1 1.11 8/25/36 319,161 c Telecommunications - 2.5% British Telecommunications, Sr. Unscd. Notes EUR 0.63 3/10/21 450,000 485,671 Coupon Maturity Principal Bonds and Notes - 93.0% (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications - 2.5% (continued) Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 652,000 b 581,910 GTH Finance, Gtd. Notes 6.25 4/26/20 275,000 b 291,199 Interoute Finco, Sr. Scd. Bonds EUR 7.38 10/15/20 400,000 b 465,181 Sprint, Gtd. Notes 7.88 9/15/23 450,000 493,020 Sprint Communications, Sr. Unscd. Notes 7.00 8/15/20 325,000 348,563 Sprint Spectrum, Sr. Scd. Notes 3.36 3/20/23 650,000 b 652,437 T-Mobile USA, Gtd. Notes 6.63 4/1/23 550,000 585,860 U.S. Government Agencies/Mortgage-Backed - 1.2% Government National Mortgage Association, Ser. 2011-53 (Interest Only) 0.38 5/16/51 427,564 c,h 11,814 Government National Mortgage Association, Ser. 2011-77 (Interest Only) 0.53 4/16/42 249,267 c,h 9,634 Government National Mortgage Association, Ser. 2012-125 (Interest Only) 0.51 2/16/53 21,173,649 c,h 741,440 Government National Mortgage Association, Ser. 2012-84, Cl. SG (Interest Only) 0.58 7/20/42 1,169,723 c,h 254,581 Government National Mortgage Association, Ser. 2015-105 Cl. CI (Interest Only) 3.50 3/20/39 2,588,484 h 247,373 Government National Mortgage Association, Ser. 2015-16, Cl. IL (Interest Only) 4.00 3/20/42 988,004 h 138,924 Government National Mortgage Association, Ser. 2015-162, Cl. IM (Interest Only) 5.42 11/20/45 1,969,410 c,h 449,764 U.S. Government Securities - 7.2% U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 10,894,455 i Utilities - 1.0% Calpine, Sr. Unscd. Notes 5.50 2/1/24 275,000 269,500 Dominion Resources, Jr. Sub. Notes 2.96 7/1/19 950,000 c 963,408 Dynegy, Gtd. Notes 7.38 11/1/22 265,000 263,013 Total Bonds and Notes (cost $143,934,472) Floating Rate Loan Interests - 2.8% Consumer Discretionary - .3% Hilton Worldwide Finance, B-1 Term Loan 3.50 9/23/20 63,093 c 63,867 Hilton Worldwide Finance, B-2 Term Loan 3.25 10/25/23 357,828 c 361,834 Health Care - 1.0% Catalent Pharma Solutions, Dollar Term Loan 3.75 5/7/21 817,828 c 827,028 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 2.8% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Health Care - 1.0% (continued) Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 787,670 c 758,133 Materials - 1.0% Ineos U.S. Finance, Dollar Term Loan 3.75 12/15/20 626,294 c 629,817 Univar USA, Dollar Term Loan 4.25 6/24/22 907,490 c 907,276 Real Estate - .5% Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 746,508 c Total Floating Rate Loan Interests (cost $4,311,611) Face Amount Covered by Options Purchased - .0% Contracts ($) Value ($) Put Options - .0% Mexican New Peso, February 2017 @ MXN 18.17 (cost $59,238) 5,400,000 0 Yield at Date of Maturity Principal Short-Term Investments - 1.8% Purchase (%) Date Amount ($) Value ($) U.S. Treasury Bills (cost $2,846,640) 0.50 4/27/17 2,850,000 j Other Investment - 1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $2,308,688) 2,308,688 k Investment of Cash Collateral for Securities Loaned - 2.0% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $3,075,250) 3,075,250 k Total Investments (cost $156,535,899) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. ARS—Argentine Peso BRL—Brazilian Real CAD—Canadian Dollar COP—Colombian Peso EUR—Euro HUF—Hungarian Forint JPY—Japanese Yen MXN—Mexican Peso GO—General Obligation NZD—New Zealand Dollar PLN—Polish Zloty RUB—Russian Ruble TRY—Turkish Lira b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2017, these securities were valued at $45,332,358 or 29.26% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. d Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $2,981,270 and the value of the collateral held by the fund was $3,075,250. e Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Mexican Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. h Notional face amount shown. i Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. j Held by or on behalf of a counterparty for open futures contracts. k Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 31.5 Corporate Bonds 30.5 Asset-Backed 17.1 U.S. Government and Agency/Mortgage-Backed 8.3 Short-Term/Money Market Investments 5.3 Commercial Mortgage-Backed 4.4 Floating Rate Loan Interests 2.8 Municipal Bonds 1.0 Residential Mortgage-Backed .2 Options Purchased .0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Opportunistic Fixed Income Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed - 26,527,605 - Commercial Mortgage-Backed - 6,801,632 - Corporate Bonds † - 47,098,569 - Floating Rate Loan Interests † - 4,300,413 - Foreign Government - 48,872,385 - Municipal Bonds † - 1,568,250 - Registered Investment Companies 5,383,938 - - Residential Mortgage-Backed - 315,588 - U.S. Government Agencies/ Mortgage-Backed - 1,853,530 - U.S. Treasury - 13,964,931 - Other Financial Instruments: Futures †† 248,486 - - Forward Foreign Currency Exchange Contracts †† - 223,578 - Options Purchased - 0 - 0 Swaps †† - 1,643,832 - Liabilities ($) Other Financial Instruments: Futures †† (148,849 ) - - ) Forward Foreign Currency Exchange Contracts†† - (876,758 ) - ) Options Written - (122,890 ) - ) Swaps †† - (4,641 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Opportunistic Fixed Income Fund January 31, 2017 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration (Depreciation) ($) Futures Long Australian 3 Year Bond 580 49,181,037 March 2017 73,788 Canadian 10 Year Bond 64 6,759,777 March 2017 30,841 Euro BTP Italian Government Bond 15 2,119,771 March 2017 (30,811 ) Euro-Bobl 53 7,606,002 March 2017 13,850 French Government Long Bond 25 3,990,662 March 2017 (51,205 ) Japanese 10 Year Bond 2 2,654,858 March 2017 (5,323 ) U.S. Treasury 5 Year Notes 11 1,296,539 March 2017 1,501 Futures Short Australian 10 Year Bond 21 (2,043,292 ) March 2017 (14,171 ) Euro 30 Year Bond 24 (4,331,840 ) March 2017 95,832 Euro-Bond 95 (16,626,923 ) March 2017 (45,359 ) U.S. Treasury 2 Year Notes 69 (14,958,984 ) March 2017 (1,980 ) U.S. Treasury Long Bond 17 (2,564,344 ) March 2017 10,592 U.S. Treasury Ultra Long Bond 35 (5,624,062 ) March 2017 22,082 Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the NOTES market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at January 31, 2017 is discussed below. Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in futures in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement NOTES of Operations. There is minimal counterparty credit risk to the fund with futures since they are exchange traded, and the exchange guarantees the futures against default. Options Transactions : The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to market riskinterest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date NOTES the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at January 31, 2017: Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Purchases: Bank of America Australian Dollar, Expiring 2/28/2017 6,200,000 4,675,718 4,699,132 23,414 Citigroup Brazilian Real, Expiring 4/4/2017 1,830,000 566,388 571,401 5,013 Indonesian Rupiah, Expiring 4/3/2017 44,172,070,000 3,264,750 3,288,504 23,754 Swedish Krona, Expiring 2/28/2017 56,300,000 6,373,951 6,443,608 69,657 Credit Suisse International Euro, Expiring 2/28/2017 240,000 258,242 259,329 1,087 JP Morgan Chase Bank Brazilian Real, Expiring 2/2/2017 2,900,000 850,115 919,792 69,677 Morgan Stanley Capital Services Japanese Yen, Expiring 2/28/2017 178,840,000 1,565,349 1,585,015 19,666 Sales: Bank of America Euro, Expiring 2/28/2017 2,896,000 3,099,864 3,129,240 (29,376 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) Bank of America (continued) New Zealand Dollar, Expiring 2/28/2017 6,510,000 4,718,838 4,772,549 (53,711 ) Singapore Dollar, Expiring 2/28/2017 2,455,000 1,731,311 1,742,333 (11,022 ) South Korean Won, Expiring 4/3/2017 4,024,710,000 3,353,786 3,465,137 (111,351 ) Citigroup Brazilian Real, Expiring 2/2/2017 2,900,000 898,776 919,792 (21,016 ) Euro, Expiring 2/28/2017 2,704,000 2,892,575 2,921,777 (29,202 ) Goldman Sachs International Euro, Expiring 2/28/2017 2,933,000 3,137,855 3,169,220 (31,365 ) Russian Ruble, Expiring 4/3/2017 15,875,000 262,390 260,029 2,361 HSBC Canadian Dollar, Expiring 2/28/2017 6,885,000 5,258,037 5,292,350 (34,313 ) Euro, Expiring 2/28/2017 3,669,000 3,924,913 3,964,497 (39,584 ) New Zealand Dollar, Expiring 2/28/2017 8,205,000 5,944,843 6,015,172 (70,329 ) JP Morgan Chase Bank Brazilian Real, Expiring 4/4/2017 3,415,000 1,075,252 1,066,303 8,949 Euro, Expiring 2/28/2017 4,828,000 5,165,019 5,216,841 (51,822 ) NOTES Forward Foreign Currency Unrealized Exchange Foreign Currency Cost/ Appreciation Contracts Amounts Proceeds ($) Value ($) (Depreciation)($) Sales: (continued) JP Morgan Chase Bank (continued) Hungarian Forint, Expiring 4/3/2017 615,280,000 2,098,356 2,146,724 (48,368 ) Mexican New Peso, Expiring 4/3/2017 29,660,000 1,375,842 1,409,669 (33,827 ) Polish Zloty, Expiring 4/3/2017 11,275,000 2,703,837 2,812,852 (109,015 ) Taiwan Dollar, Expiring 4/7/2017 158,205,000 4,954,744 5,057,187 (102,443 ) UBS Euro, Expiring 2/28/2017 4,345,000 4,648,998 4,694,941 (45,943 ) Japanese Yen, Expiring 2/28/2017 793,125,000 6,975,201 7,029,272 (54,071 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the OTC market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Upon entering into centrally cleared swap agreements, an initial margin NOTES deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change. The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and Liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within realized gain (loss) on swap transactions in the Statement of Operations. Interest rate swap agreements are subject to general market risk, liquidity risk, counterparty risk and interest rate risk. For OTC swaps, the fund’s maximum risk of loss from counterparty risk is the discounted value of the cash flows to be received from the counterparty over the agreement’s remaining life, to the extent that the amount is positive. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open interest rate swaps entered into by the fund at January 31, 2017: Centrally Cleared Interest Rate Swaps (Pay) Receive Notional Currency/ Fixed Unrealized Appreciation Amount($) † Floating Rate Counterparty Rate (%) Expiration ($) JPY 6-MONTH JP Morgan Chase 195,000,000 LIBOR Bank 0.63 3/29/2046 113,257 USD - 3 Goldman Sachs 12,000,000 MONTH LIBOR International 1.63 10/13/2026 707,244 USD - 3 JP Morgan Chase 4,200,000 MONTH LIBOR Bank 1.80 9/28/2046 737,472 JPY 6-MONTH JP Morgan Chase 144,400,000 LIBOR Bank 0.62 4/4/2046 85,859 Gross Unrealized Appreciation † Clearing House-Chicago Mercantile Exchange Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced obligation) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk NOTES exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these agreements are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. The following summarizes open credit default swaps entered into by the fund at January 31, 2017: Centrally Cleared Credit Default Swaps (Pay) Upfront Receive Premiums Reference Notional Fixed Implied Credit Market Value Received Unrealized Obligation ($) † Amount($) 1 Rate (%) Spread(%) 2 ($) (Paid) ($) (Depreciation) ($) Purchased Contracts: 3 Bank of America ITRAXX S26 INDEX 12/20/2021 †† 1,500,000 5.00 301.50 (150,704) (146,063) (4,641) Gross Unrealized Depreciation ) † Clearing House-Chicago Mercantile Exchange †† Expiration Date 1 The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as defined under the terms of the swap agreement. 2 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end, serve as an indicator of the current status of the payment/performance risk and represent the likelihood or risk of default for the credit derivative. NOTES The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood or risk of default or other credit event occurring as defined under the terms of the agreement. A credit spread identified as “Defaulted”), indicates a credit event has occurred for the referenced entity. Credit spreads are unaudited. 3 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. All required disclosures have been made and are incorporated within the current period as part of the Notes to the Statement of Investments and disclosures within this Note. At January 31, 2017, accumulated net unrealized appreciation on investments was $106,352, consisting of $2,946,496 gross unrealized appreciation and $2,840,144 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund January 31, 2017 (Unaudited) Common Stocks - 99.3% Shares Value ($) Banks - 4.8% JPMorgan Chase & Co. 74,300 6,288,009 Wells Fargo & Co. 42,600 2,399,658 Capital Goods - 1.4% United Technologies 23,400 Consumer Durables & Apparel - 1.1% NIKE, Cl. B 38,660 Consumer Services - 1.8% McDonald's 25,950 Diversified Financials - 5.9% American Express 33,500 2,558,730 BlackRock 10,600 3,964,188 Intercontinental Exchange 37,000 2,159,320 State Street 25,300 1,927,860 Energy - 9.5% Chevron 47,800 5,322,530 ConocoPhillips 37,700 1,838,252 Exxon Mobil 84,512 7,089,712 Occidental Petroleum 42,400 2,873,448 Food & Staples Retailing - 2.6% Walgreens Boots Alliance 46,200 3,785,628 Whole Foods Market 28,800 870,336 Food, Beverage & Tobacco - 19.6% Altria Group 101,400 7,217,652 Anheuser-Busch InBev, ADR 7,200 750,672 Coca-Cola 136,000 5,653,520 Constellation Brands, Cl. A 5,800 868,608 Nestle, ADR 68,750 5,033,875 PepsiCo 40,100 4,161,578 Philip Morris International 121,700 11,699,021 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.3% (continued) Shares Value ($) Health Care Equipment & Services - 2.7% Abbott Laboratories 68,800 2,873,776 UnitedHealth Group 12,200 1,977,620 Household & Personal Products - 3.6% Estee Lauder, Cl. A 44,400 3,605,724 Procter & Gamble 32,400 2,838,240 Insurance - 2.7% Chubb 36,600 Materials - 1.7% Air Products & Chemicals 5,000 698,800 Praxair 19,300 2,285,892 Media - 6.3% Comcast, Cl. A 56,400 4,253,688 Twenty-First Century Fox, Cl. A 35,550 1,115,559 Twenty-First Century Fox, Cl. B 50,000 1,550,500 Walt Disney 39,700 4,392,805 Pharmaceuticals, Biotechnology & Life Sciences - 9.1% AbbVie 65,000 3,972,150 Celgene 19,000 a 2,206,850 Gilead Sciences 19,900 1,441,755 Novartis, ADR 28,500 b 2,106,720 Novo Nordisk, ADR 82,175 2,972,270 Roche Holding, ADR 121,800 3,649,128 Semiconductors & Semiconductor Equipment - 4.6% ASML Holding 18,400 b 2,233,760 Texas Instruments 70,700 5,340,678 Xilinx 13,600 791,520 Software & Services - 14.7% Alphabet, Cl. C 7,318 a 5,830,909 Automatic Data Processing 9,840 993,742 Facebook, Cl. A 55,900 a 7,284,888 Microsoft 100,245 6,480,839 Oracle 53,300 2,137,863 VeriSign 11,000 a,b 882,310 Common Stocks - 99.3% (continued) Shares Value ($) Software & Services - 14.7% (continued) Visa, Cl. A 34,000 2,812,140 Technology Hardware & Equipment - 5.6% Apple 83,000 Transportation - 1.6% Canadian Pacific Railway 18,900 Total Common Stocks (cost $108,900,850) Other Investment - .7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,343,950) 1,343,950 c Investment of Cash Collateral for Securities Loaned - 1.3% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $2,263,413) 2,263,413 c Total Investments (cost $112,508,213) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $4,795,981 and the value of the collateral held by the fund was $4,881,111, consisting of cash collateral of $2,263,413 and U.S. Government & Agency securities valued at $2,617,698. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 19.6 Software & Services 14.7 Energy 9.5 Pharmaceuticals, Biotechnology & Life Sciences 9.1 Media 6.3 Diversified Financials 5.9 Technology Hardware & Equipment 5.6 Banks 4.8 Semiconductors & Semiconductor Equipment 4.6 Household & Personal Products 3.6 Health Care Equipment & Services 2.7 Insurance 2.7 Food & Staples Retailing 2.6 Money Market Investments 2.0 Consumer Services 1.8 Materials 1.7 Transportation 1.6 Capital Goods 1.4 Consumer Durables & Apparel 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Tax Managed Growth Fund January 31, 2017 (Unaudited) The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 159,122,965 - - Equity Securities— Foreign Common Stocks † 19,602,971 - - Registered Investment Companies 3,607,363 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At January 31, 2017, accumulated net unrealized appreciation on investments was $69,825,086, consisting of $71,184,548 gross unrealized appreciation and $1,359,462 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 14, 2017 By: /s/ James Windels James Windels Treasurer Date: March 14, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
